Exhibit 10.06

EXECUTION VERSION

Published CUSIP Number:  60902UAC0

Revolving Loan CUSIP Number:  60902UAD8

 

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

among

MONARCH CASINO & RESORT, INC.,

GOLDEN ROAD MOTOR INN, INC.,

MONARCH GROWTH INC.,

and

MONARCH BLACK HAWK, INC.

as Borrowers,

THE LENDERS NAMED HEREIN,

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent, L/C Issuer and Swing Line Lender

WELLS FARGO SECURITIES, LLC,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

and

U.S. BANK NATIONAL ASSOCIATION,

as Joint Lead Arrangers

WELLS FARGO SECURITIES, LLC,

as Sole Bookrunner

BANK OF AMERICA, N.A.,

as Syndication Agent

U.S. BANK NATIONAL ASSOCIATION,

as Documentation Agent

Dated as of July 20, 2016

 

 





--------------------------------------------------------------------------------

 

Table of Contents

 

 

 

 

 

 

 

 

Page

 

 

 

 

ARTICLE I.         INTERPRETATION


1 

1.01.

 

Definitions


1 

1.02.

 

GAAP


39 

1.03.

 

Headings


40 

1.04.

 

Plural Terms


40 

1.05.

 

Time


40 

1.06.

 

Governing Law


40 

1.07.

 

Construction


40 

1.08.

 

Entire Agreement


40 

1.09.

 

Calculation of Interest and Fees


40 

1.10.

 

References


40 

1.11.

 

Other Interpretive Provisions


41 

1.12.

 

Rounding


41 

1.13.

 

Joint and Several Obligations


41 

1.14.

 

Amendment and Restatement


41 

ARTICLE II.        CREDIT FACILITIES


42 

2.01.

 

Loan Facility


43 

2.02.

 

Letters of Credit


50 

2.03.

 

Swing Line


60 

2.04.

 

Amount Limitations, Commitment Reductions, Etc


63 

2.05.

 

Fees


64 

2.06.

 

Prepayments


64 

2.07.

 

Other Payment Terms


68 

2.08.

 

Loan Accounts; Notes


70 

2.09.

 

Loan Funding


71 

2.10.

 

Pro Rata Treatment


72 

2.11.

 

Change of Circumstances


74 

2.12.

 

Taxes on Payments


76 

2.13.

 

Funding Loss Indemnification


80 

2.14.

 

Security


81 

 





i

--------------------------------------------------------------------------------

 

Table of Contents

(continued)

 

 

 

 

Page

 

 

 

 

2.15.

 

Lender Mitigation; Replacement of the Lenders


82 

2.16.

 

Defaulting Lenders


83 

ARTICLE III.       CONDITIONS PRECEDENT


87 

3.01.

 

Initial Conditions Precedent


87 

3.02.

 

Conditions Precedent to each Credit Event


87 

3.03.

 

Conditions Precedent to Construction Loans


88 

ARTICLE IV.       REPRESENTATIONS AND WARRANTIES


88 

4.01.

 

Representations and Warranties


88 

4.02.

 

Reaffirmation


97 

ARTICLE V.        COVENANTS


97 

5.01.

 

Affirmative Covenants


97 

5.02.

 

Negative Covenants


107 

5.03.

 

Financial Covenants


116 

ARTICLE VI.       EVENTS OF DEFAULT


117 

6.01.

 

Events of Default


117 

6.02.

 

Remedies


120 

ARTICLE VII.     ADMINISTRATIVE AGENT AND RELATIONS AMONG LENDERS


122 

7.01.

 

Appointment, Powers and Immunities


122 

7.02.

 

Reliance by the Administrative Agent


124 

7.03.

 

Defaults


124 

7.04.

 

Indemnification


124 

7.05.

 

Non-Reliance


125 

7.06.

 

Resignation of the Administrative Agent


125 

7.07.

 

Collateral Matters


126 

7.08.

 

Performance of Conditions


127 

7.09.

 

The Administrative Agent in its Individual Capacity; Other Relationships


127 

7.10.

 

Collateral Matters/Lender Rate Contracts/Lender Bank Products


127 

7.11.

 

Administrative Agent May File Proofs of Claim


127 

7.12.

 

Application of Gaming Laws


128 

 





ii

--------------------------------------------------------------------------------

 

Table of Contents

(continued)

 

 

 

 

Page

 

 

 

 

ARTICLE VIII.     MISCELLANEOUS


129 

8.01.

 

Notices


129 

8.02.

 

Expenses


131 

8.03.

 

Indemnification


132 

8.04.

 

Waivers; Amendments


133 

8.05.

 

Successors and Assigns


136 

8.06.

 

Setoff; Security Interest


142 

8.07.

 

No Third Party Rights


142 

8.08.

 

Partial Invalidity


142 

8.09.

 

Jury Trial


143 

8.10.

 

Confidentiality


143 

8.11.

 

Counterparts


143 

8.12.

 

Consent to Jurisdiction


143 

8.13.

 

Relationship of Parties


144 

8.14.

 

Time


144 

8.15.

 

Waiver of Punitive Damages


145 

8.16.

 

USA PATRIOT Act


145 

8.17.

 

Waivers and Agreements of Borrowers


145 

8.18.

 

Clarification


145 

8.19.

 

Costs to Prevailing Party


146 

8.20.

 

Notes


146 

 

 

 

 

 

SCHEDULES

 

 

 

 

 

SCHEDULE I

-

THE LENDERS

SCHEDULE II

-

EXISTING LETTERS OF CREDIT

SCHEDULE A

-

ATLANTIS REAL PROPERTY

SCHEDULE B

-

V/P PROPERTY

SCHEDULE 3.01

-

CONDITIONS PRECEDENT TO CLOSING

SCHEDULE 3.03

-

CONDITIONS PRECEDENT TO CONSTRUCTION LOANS

SCHEDULE 4.01(G)

-

LITIGATION

SCHEDULE 4.01(H)

-

REAL PROPERTY

SCHEDULE 4.01(J)(II)

-

EQUITY SECURITIES

SCHEDULE 4.01(K)

-

MULTIEMPLOYER PLANS





iii

--------------------------------------------------------------------------------

 

Table of Contents

(continued)

 

 

 

Page

 

 

 

SCHEDULE 4.01(O)

-

SUBSIDIARIES

SCHEDULE 4.01(U)

-

INSURANCE

SCHEDULE 4.01(V)

-

AGREEMENTS WITH AFFILIATES, ETC.

SCHEDULE 5.02(B)

-

EXISTING LIENS

SCHEDULE 5.02(E)

-

EXISTING INVESTMENTS

 

 

 

EXHIBITS

 

 

 

 

 

EXHIBIT A

-

NOTICE OF LOAN BORROWING

EXHIBIT B

-

NOTICE OF CONVERSION

EXHIBIT C

-

NOTICE OF INTEREST PERIOD SELECTION

EXHIBIT D

-

NOTICE OF SWING LOAN BORROWING

EXHIBIT E

-

REVOLVING LOAN NOTE

EXHIBIT F

-

SWING LOAN NOTE

EXHIBIT G

-

ASSIGNMENT AGREEMENT

EXHIBIT H

-

COMPLIANCE CERTIFICATE

EXHIBIT I

-

TERM LOAN NOTE

EXHIBIT J

-

U.S. TAX COMPLIANCE CERTIFICATE

EXHIBIT K

-

FORM OF GUARANTY

 

 

 

 

 

 



iv

--------------------------------------------------------------------------------

 

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

THIS THIRD AMENDED AND RESTATED CREDIT AGREEMENT, dated as of July 20, 2016, is
entered into by and among: (1) MONARCH CASINO & RESORT, INC., a Nevada
corporation (“Parent”), GOLDEN ROAD MOTOR INN, INC., a Nevada corporation
(“Golden Road”), MONARCH GROWTH INC., a Nevada corporation (“MGI”) and MONARCH
BLACK HAWK, INC., a Colorado corporation (“Black Hawk” and together with Parent,
Golden Road and MGI, each a “Borrower” and collectively, the “Borrowers”);
(2) each of the financial institutions party to this Agreement from time to time
(each a “Lender” and, collectively, the “Lenders”); and (3) WELLS FARGO BANK,
NATIONAL ASSOCIATION (“Wells Fargo”), as Administrative Agent, L/C Issuer and
Swing Line Lender.  WELLS FARGO SECURITIES, LLC (“WFS”), MERRILL LYNCH, PIERCE,
FENNER & SMITH INCORPORATED and U.S. BANK NATIONAL ASSOCIATION have each been
given the title of joint lead arranger in connection with this Agreement, it
being understood that WFS shall have the title of left lead arranger.  WFS has
also been given the title of sole bookrunner in connection with this
Agreement.  BANK OF AMERICA, N.A. has been given the title of syndication agent
in connection with this Agreement. U.S. BANK NATIONAL ASSOCIATION has been given
the title of documentation agent in connection with this Agreement.    

RECITALS

A.        The Borrowers, the Administrative Agent and certain of the Lenders
previously entered into that certain Second Amended and Restated Credit
Agreement dated as of November 15, 2011 (as it existed immediately prior to the
Third Restatement Effective Date (as defined herein), the “Existing Credit
Agreement”).

B.        The Borrowers have requested (i) an extension of the Maturity Date,
(ii) an increase in the amount of the revolving loan facility (with a portion
thereof converting to a term loan facility as described herein) and
(iii) certain other amendments set forth herein. 

C.        As a result of such request, the parties wish to amend and restate the
Existing Credit Agreement in its entirety by entering into this Agreement.  For
convenience, certain matters relating to the period prior to this Agreement have
been deleted. 

AGREEMENT

NOW, THEREFORE, in consideration of the above Recitals and the mutual covenants
herein contained, effective as of the Third Restatement Effective Date, the
parties hereby amend and restate the Existing Credit Agreement in its entirety
as follows:

ARTICLE I. INTERPRETATION.

1.01. Definitions.  Unless otherwise indicated in this Agreement or any other
Loan Document, each term set forth below, when used in this Agreement or any
other Loan Document, shall have the respective meaning given to that term below
or in the provision of this Agreement or other document, instrument or agreement
referenced below.

“Acquired Portion” shall have the meaning given to that term in
Section 2.01(b)(v).





 

-1-

 

--------------------------------------------------------------------------------

 

 

“Adjacent Driveway Property” shall mean the leasehold interest of Golden Road in
that portion of the Atlantis Hotel/Casino Property which is designated as Parcel
2 on Schedule A attached hereto, which leasehold interest is evidenced by the
Adjacent Driveway Lease.

“Adjacent Driveway Lease” shall mean that certain Lease Agreement and Option to
Purchase dated January 29, 2004, by and between BLILP, as lessor, and Golden
Road, as lessee, pursuant to which, among other things, Golden Road is granted a
leasehold interest in, and an option to purchase, the Adjacent Driveway
Property.

“Adjacent Driveway Estoppel” shall mean the Estoppel Certificate executed as of
February 20, 2004, by Biggest Little City Investments L.P., a Delaware limited
partnership, and recorded on February 20, 2004 in the Official Records of Washoe
County, Nevada, as Document No. 2996371, pursuant to which: (a) it certified and
represented to Administrative Agent that the Adjacent Driveway Lease represents
the entire agreement between the parties thereto with respect to the Adjacent
Driveway Property and supersedes all other previous documents and agreements
between them, that the Adjacent Driveway Lease had not been modified,
supplemented or amended except as set forth therein and that there are no
defaults existing or continuing under any of the provisions of the Adjacent
Driveway Lease; and (b) other agreements are made regarding notice to
Administrative Agent in the event of a default under this Adjacent Driveway
Lease, Administrative Agent’s right to cure and the rights of the Lenders and
their successors to continue in possession of the Adjacent Driveway Property. 

“Administrative Agent” shall mean Wells Fargo, when acting in its capacity as
the administrative agent under any of the Loan Documents, and any successor
Administrative Agent appointed pursuant to Section 7.06.  In such capacity,
Wells Fargo is also acting as collateral agent for the Lender Rate Contract
Counterparties and Lender Bank Product Providers.

“Affiliate” shall mean, with respect to any Person, (a) each Person that,
directly or indirectly, owns or controls, whether beneficially or as a trustee,
guardian or other fiduciary, ten percent (10%) or more of any class of Equity
Securities of such Person, (b) each Person that controls, is controlled by or is
under common control with such Person or any Affiliate of such Person or
(c) each of such Person’s officers, directors, managers, joint venturers and
partners; provided,  however, that in no case shall any Lender Party be deemed
to be an Affiliate of any Loan Party for purposes of this Agreement.  For the
purpose of this definition, “control” of a Person shall mean the possession,
directly or indirectly, of the power to direct or cause the direction of its
management or policies, whether through the ownership of voting securities, by
contract or otherwise.

“Agreement” shall mean this Credit Agreement.

“Amortization Commencement Date” shall mean the earliest of (a) the last
Business Day of the first full fiscal quarter ending after the Completion Date,
(b) the last Business Day of the first full fiscal quarter ending after the
thirty (30) month anniversary of the Construction Start Date, and (c) December
31, 2019. 

“Anti-Corruption Laws” shall mean all laws, rules, and regulations of any
jurisdiction applicable to the Borrowers from time to time concerning or
relating to bribery or corruption,





 

-2-

 

--------------------------------------------------------------------------------

 

 

including, without limitation, the United States Foreign Corrupt Practices Act
of 1977, as amended, and the rules and regulations thereunder.

“Applicable Lending Office” shall mean, with respect to any Lender, (a) in the
case of its Base Rate Loans, its Domestic Lending Office, and (b) in the case of
its LIBOR Loans, its Foreign Lending Office.

“Applicable Margin” shall mean, with respect to each Loan (and with respect to
the calculation of Letter of Credit fees pursuant to Section 2.02(i)), the per
annum margin which is determined pursuant to the Pricing Grid.  The Applicable
Margin shall be determined as provided in the Pricing Grid and may change as set
forth in the definition of Pricing Grid. 

“Approved Fund” shall mean any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender. 

“Architect” shall mean the licensed architect that Black Hawk engages to design
the Expansion Project, including the preparation of the Plans and Specifications
therefor.

“Assignee Lender” shall have the meaning given to that term in Section 8.05(c).

“Assignment” shall have the meaning given to that term in Section 8.05(c).

“Assignment Agreement” shall have the meaning given to that term in
Section 8.05(c).

“Assignment Effective Date” shall have, with respect to each Assignment
Agreement, the meaning set forth therein.

“Assignment of Architect’s Agreement” shall mean that certain Assignment of
Plans and Specifications and Architect’s Agreement executed by Black Hawk in
favor of the Administrative Agent (and consented to and acknowledged by the
Architect) in form and substance satisfactory to the Administrative Agent.

“Assignment of Construction Contract” shall mean that certain Assignment of
Construction Contract executed by Black Hawk in favor of the Administrative
Agent (and consented to and acknowledged by the General Contractor) in form and
substance satisfactory to the Administrative Agent.

“Assignment of Entitlements” shall mean, collectively, (a) that certain
Assignment of Entitlements, Contracts, Rents and Revenues, dated as of February
20, 2004, executed by Golden Road in favor of the Administrative Agent, (b) that
certain Assignment of Entitlements, Contracts, Rents and Revenues, dated as of
April 26, 2012, executed by MGI in favor of the Administrative Agent and
(c) that certain Assignment of Entitlements, Contracts, Rents and Revenues,
dated as of April 26, 2012, executed by Black Hawk in favor of the
Administrative Agent.

“Assignor Lender” shall have the meaning given to that term in Section 8.05(c).





 

-3-

 

--------------------------------------------------------------------------------

 

 

“Atlantis - BLILP Estoppel” shall mean a  Landlord Consent and Estoppel
Agreement executed by BLILP: (i) consenting to encumbrance of Golden Road’s
interest in the Atlantis – BLILP Lease, with the lien and security agreement of
the Atlantis Leasehold Deed of Trust; (ii) acknowledging that the Atlantis –
BLILP Lease is in full force and effect and that Golden Road is not in default
of any of its material obligations thereunder; and (iii) providing such other
assurances as may be required by Administrative Agent.

“Atlantis - BLILP Lease” shall mean that certain Lease Agreement, dated August
28, 2015, between Golden Road and BLILP, as amended from time to time.

“Atlantis BLILP Property” shall mean the leasehold interest of Golden Road in
that portion of the Atlantis Hotel/Casino Property which is described on
Schedule A attached hereto, which leasehold interest is evidenced by the
Atlantis – BLILP Lease.

“Atlantis Casino Resort Spa” shall mean collective reference to the Atlantis
Real Property, the improvements located thereon and the hotel and casino
business and related activities conducted on the Atlantis Real Property.

“Atlantis Deed of Trust” shall mean the Amended and Restated Deed of Trust,
Fixture Filing and Security Agreement with Assignment of Leases and Rents, dated
as of the Second Restatement Effective Date, by Golden Road in favor of Western
Title Company, Inc., for the benefit of the Administrative Agent.

“Atlantis Hotel/Casino Property” shall mean that certain real property more
particularly described on that certain schedule marked Schedule A, affixed
hereto and by this reference incorporated herein and made a part hereof, and the
CC Skybridge Peckham Lane Entitlements.

“Atlantis Leasehold Deed of Trust” shall mean a Leasehold Deed of Trust,
Assignment of Leases and Rents, Security Agreement and Fixture Filing, by Golden
Road in favor of Western Title Company, Inc., for the benefit of the
Administrative Agent in connection with Atlantis - BLILP Lease.

“Atlantis Real Property” shall mean collective reference to the Atlantis
Hotel/Casino Property, the Pedestrian Crossing Airspace, the V/P Property, the
CC Skybridge Easements and the Atlantis BLILP Property.

“Base Rate” shall mean, on any day, the greatest of (a) the Federal Funds Rate
in effect on the Business Day prior to such day, as published by the Federal
Reserve Bank of New York, plus 1.50%, (b) the Prime Rate in effect on such day
and (c) the One Month LIBOR Rate for such day (determined on a daily basis as
set forth below) plus 1.50%.  As used in this definition, “One Month LIBOR Rate”
shall mean, with respect to any interest rate calculation for a Loan or other
Obligation bearing interest at the Base Rate, a rate per annum equal to the
quotient (rounded upward if necessary to the nearest 1/100 of one percent) of
(i) the rate per annum reported on Reuters Screen LIBOR01 Page (or any successor
or substitute page thereof), or if not reported by Reuters, as reported by any
service selected by the Administrative Agent, on the applicable day (provided
that if such day is not a Business Day for which such rate is quoted, the next
preceding Business Day for which such rate is quoted) at or about 11:00 a.m.,
London time (or as soon thereafter as practicable), for Dollar deposits being
delivered in the London interbank eurodollar





 

-4-

 

--------------------------------------------------------------------------------

 

 

currency market for a term of one month commencing on such date of
determination, divided by (ii) one minus the Reserve Requirement in effect on
such day.  If for any reason rates are not available as provided in clause (i)
of the preceding sentence, the rate to be used in clause (i) shall be, at the
Administrative Agent’s discretion (in each case, rounded upward if necessary to
the nearest 1/100 of one percent), (A) the rate per annum at which Dollar
deposits are offered to the Administrative Agent in the London interbank
eurodollar currency market or (B) the rate at which Dollar deposits are offered
to the Administrative Agent in, or by the Administrative Agent to major banks
in, any offshore interbank eurodollar market selected by the Administrative
Agent, in each case on the applicable day (provided that if such day is not a
Business Day for which Dollar deposits are offered to the Administrative Agent
in the London or such offshore interbank eurodollar currency market, the next
preceding Business Day for which Dollar deposits are offered to the
Administrative Agent in the London or such offshore interbank eurodollar
currency market) at or about 11:00 a.m., London time (or as soon thereafter as
practicable) (for delivery on such date of determination) for a one month
term.  Notwithstanding the foregoing, if the One Month LIBOR Rate shall be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement.

“Base Rate Loan” shall mean, at any time, a Loan (or in the case of the Term
Loans, a portion thereof, as the context may require) which then bears interest
as provided in Section 2.01(d)(i).

“Black Hawk” shall have the meaning given to that term in clause (1) of the
introductory paragraph hereof.

“Black Hawk Deed of Trust” shall mean the Deed of Trust, Assignment of Leases
and Rents, Security Agreement and Fixture Filing, dated as of the April 26,
2012, by Black Hawk in favor of Public Trustee of Gilpin County, Colorado, for
the benefit of the Administrative Agent.

“BLILP” shall mean Biggest Little Investments L.P.

“Borrower” and “Borrowers” shall have the meaning given to such terms in clause
(1) of the introductory paragraph hereof.

“Borrower Representative” shall have the meaning given to such term in
Section 8.01(c). 

“Borrower Materials” shall have the meaning given to that term in
Section 5.01(a).

“Borrowing” shall mean a Revolving Loan Borrowing, a Swing Loan Borrowing or the
Term Loan Borrowing, as the context may require.

“Business Day” shall mean any day on which (a) commercial banks are not
authorized or required to close in San Francisco, California or New York, New
York and (b) if such Business Day is related to a LIBOR Loan, dealings in Dollar
deposits are carried out in the London interbank market.

“Capital Asset” shall mean, with respect to any Person, any tangible fixed or
capital asset owned or leased (in the case of a Capital Lease) by such Person,
or any expense incurred by such





 

-5-

 

--------------------------------------------------------------------------------

 

 

Person that is required by GAAP, as in effect on the Third Restatement Effective
Date, to be reported as a non-current asset on such Person’s balance sheet.

“Capital Expenditures” shall mean, with respect to any Person and any period,
all amounts expended by such Person during such period to acquire or to
construct Capital Assets (including renewals, improvements and replacements, but
excluding repairs in the ordinary course) computed in accordance with GAAP as in
effect on the Third Restatement Effective Date (including all amounts paid or
accrued on Capital Leases and other Indebtedness incurred or assumed to acquire
Capital Assets).

“Capital Leases” shall mean any and all lease obligations that, in accordance
with GAAP as in effect on the Third Restatement Effective Date, are required to
be capitalized on the books of a lessee.

“Cash Collateralize” shall mean to pledge and deposit with or deliver to the
Administrative Agent, for its own benefit and for the benefit of the L/C Issuer,
the Swing Line Lender and/or the Lenders, as applicable, as collateral subject
to a first priority, perfected security interest securing the Obligations or the
obligations of a Defaulting Lender, as applicable, cash or deposit account
balances in an amount equal to the L/C Obligations, Obligations in respect of
Swing Line Loans or obligations of a Defaulting Lender, as applicable, pursuant
to documentation in form and substance satisfactory to the Administrative Agent
and the L/C Issuer or the Swing Line Lender, as applicable (which documents are
hereby consented to by the Lenders).  Derivatives of such term shall have a
corresponding meaning.

“Cash Equivalents” shall mean:

(a)        Direct obligations of, or obligations the principal and interest on
which are unconditionally guaranteed by, the United States or obligations of any
agency of the United States to the extent such obligations are backed by the
full faith and credit of the United States, in each case maturing within one
year from the date of acquisition thereof;

(b)        Certificates of deposit maturing within six months from the date of
acquisition thereof issued by a commercial bank or trust company organized under
the laws of the United States or a state thereof or that is a Lender; provided
that (i) such deposits are denominated in Dollars, (ii) such bank or trust
company has capital, surplus and undivided profits of not less than $500,000,000
and (iii) such bank or trust company has certificates of deposit or other debt
obligations rated at least A-1 (or its equivalent) by Standard & Poor’s
Financial Services LLC or P-1 (or its equivalent) by Moody’s Investors Service,
Inc.;

(c)        Open market commercial paper maturing within 270 days from the date
of acquisition thereof issued by a corporation organized under the laws of the
United States or a state thereof; provided such commercial paper is rated at
least A-1 (or its equivalent) by Standard & Poor’s Financial Services LLC or P-1
(or its equivalent) by Moody’s Investors Service, Inc.; and

(d)        Any repurchase agreement entered into with a commercial bank or trust
company organized under the laws of the United States or a state thereof or that
is a Lender; provided that (i) such bank or trust company has capital, surplus
and undivided profits of not less than $500,000,000, (ii) such bank or trust
company has certificates of deposit or other debt





 

-6-

 

--------------------------------------------------------------------------------

 

 

obligations rated at least A‑1 (or its equivalent) by Standard & Poor’s
Financial Services LLC or P-1 (or its equivalent) by Moody’s Investors Service,
Inc., (iii) the repurchase obligations of such bank or trust company under such
repurchase agreement are fully secured by a perfected security interest in a
security or instrument of the type described in clause (a), (b) or (c) above and
(iv) such security or instrument so securing the repurchase obligations has a
fair market value at the time such repurchase agreement is entered into of not
less than 100% of such repurchase obligations.

Notwithstanding the foregoing, in no event shall “Cash Equivalents” include
auction rate securities.

“CC Skybridge” shall mean a collective reference to: (i) the elevated pedestrian
walkway which extends, from Parcel 1 of the Atlantis Hotel/Casino Property to
the CC Skybridge Tower, over and across Peckham Lane and the north parking lot
of the Convention Center Property to the Reno Sparks Convention Center; (ii) the
CC Skybridge Tower; and (iii) all elevators, escalators, support columns,
landscaping, paving and other facilities and fixtures which are related to the
foregoing, all as particularly set forth by the CC Skybridge Agreement.

“CC Skybridge Agreement” shall mean that certain Atlantis Convention Center
Skybridge Agreement and Easement, dated May 9, 2007, between RSCVA and Golden
Road, which was recorded in the Official Records of Washoe County, Nevada on May
10, 2007, as Document No. 3530942, pursuant to which, among other things:
(i) RSCVA granted the CC Skybridge Easements to Golden Road; (ii) Golden Road
granted, to RSCVA, certain access easements over Parcels 3 through 5 of the
Atlantis Hotel/Casino Property; (iii) Golden Road agreed to construct and
operate the CC Skybridge within the applicable CC Skybridge Easements; and
(iv) Golden Road agreed that RSCVA would be entitled to reserve blocks of rooms
at the Atlantis Casino Resort Spa for certain types of events being conducted by
RSCVA; all in accordance with the terms and conditions set forth therein.

“CC Skybridge Documentation” shall mean a collective reference to: (i) the
CC Skybridge Agreement; and (ii) the CC Skybridge Peckham Lane Entitlements.

“CC Skybridge Easements” shall mean certain permanent and temporary easements
over the Convention Center Property which are granted to Golden Road by RSCVA,
pursuant to the CC Skybridge Agreement, in order to facilitate Golden Road’s
construction and operation of the CC Skybridge, all as more particularly set
forth therein.

“CC Skybridge Estoppel” shall mean the Estoppel Statement dated as of January
13, 2009 executed by RSCVA: (i) consenting to encumbrance of Golden Road’s
interest in the CC Skybridge, and in the CC Skybridge Agreement, with the lien
and security agreement of the Deed of Trust; (ii) acknowledging that the
CC Skybridge Agreement is in full force and effect and that Golden Road is not
in default of any of its material obligations thereunder; and (iii) providing
such other assurances as may be required by Administrative Agent.

“CC Skybridge Peckham Lane Entitlements” shall mean the documentation which sets
forth the agreement, by all appropriate Governmental Authorities, authorizing
and entitling Golden Road to construct and maintain the CC Skybridge over
Peckham Lane in accordance with the CC Skybridge Agreement.





 

-7-

 

--------------------------------------------------------------------------------

 

 

“CC Skybridge Tower” shall mean the pedestrian dispersal site for the
CC Skybridge, which is situate on the Convention Center Property, including the
dispersal tower, lobby, escalators, elevators and stairs.

“Change of Control” shall mean the occurrence of any one or more of the
following:

(a)        Parent shall cease to beneficially own and control, directly or
indirectly, one hundred percent (100%) of the Equity Securities of each of
Golden Road, MGI and Black Hawk; or

(b)        Any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its Subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
(other than the Farahi Family Group) becomes the “beneficial owner” (as defined
in Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that
a “person” or “group” shall be deemed to have “beneficial ownership” of all
Equity Securities that such “person” or “group” has the right to acquire,
whether such right is exercisable immediately or only after the passage of time
(such right, an “option right”)), directly or indirectly, of more than
thirty-five percent (35%) of the Equity Securities of Parent entitled to vote in
the election of members of the board of directors (or equivalent governing body)
of Parent; or

(c)        During any period of twelve (12) consecutive months, a majority of
the members of the board of directors or other equivalent governing body of
Parent cease to be comprised of individuals (x) who were members of that board
or equivalent governing body on the first day of such period, (y) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (x) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (z) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (x) and
(y) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body, or

(d)        A “change of control” or “change in control” or any similar term as
defined in any document governing Indebtedness exceeding $10,000,000 of any Loan
Party which gives the holders of such Indebtedness the right to accelerate or
otherwise require payment of such Indebtedness prior to the maturity date
thereof or the right to require such Loan Party to redeem, purchase or otherwise
defease, or offer to redeem, purchase or otherwise defease, all or any portion
of such Indebtedness.   

For the purpose of this definition, “control” of a Person shall mean the
possession, directly or indirectly, of the power to direct or cause the
direction of its management or policies, whether through the ownership of voting
securities, by contract or otherwise.

“Change of Law”  shall mean the occurrence, after the date of this Agreement, of
any of the following:  (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request,





 

-8-

 

--------------------------------------------------------------------------------

 

 

rule, guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change of Law”, regardless of the date enacted,
adopted or issued.

“Code” shall mean the U.S. Internal Revenue Code of 1986.

“Collateral” shall mean all property in which the Administrative Agent or any
Lender has a Lien to secure the Obligations or the Guaranty.  

“Commercial Letter of Credit” shall mean any documentary letter of credit issued
by the L/C Issuer under this Agreement; either as originally issued or as the
same may be supplemented, modified, amended, extended, restated or supplanted.

“Commitment Fee” shall have the meaning given to that term in Section 2.05(b).

“Commitment Fee Percentage” shall mean, with respect to the Revolving Loan
Commitments at any time, the per annum percentage which is used to calculate
Commitment Fees for such Revolving Loan Commitments determined pursuant to the
Pricing Grid.

“Communications” shall have the meaning given to that term in Section 8.01(b).

“Completion Date” shall mean the first date on which all floors of the Expansion
Project and all material amenities associated with the Expansion Project are
substantially completed and open for business to the public.

“Compliance Certificate” shall have the meaning given to that term in
Section 5.01(a)(iii).

“Confidential Information” shall mean information delivered to any Lender or the
Administrative Agent by or on behalf of any Loan Party pursuant to the Loan
Documents that is proprietary in nature and that is clearly marked or labeled as
being confidential information of such Loan Party; provided;  however, that such
term does not include information that (a) was publicly known or otherwise known
to the receiving party prior to the time of such disclosure, (b) subsequently
becomes publicly known through no act or omission by the receiving party or any
person acting on its behalf, (c) otherwise becomes known to the receiving party
other than through disclosure by any Loan Party or (d) constitutes financial
statements delivered to the Lenders and the Administrative Agent under
Section 5.01(a) that are otherwise publicly available.

“Connection Income Taxes” shall mean Other Connection Taxes that are imposed on
or measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Construction Budget” shall mean the projections and budgets, prepared by Black
Hawk, setting forth the total fees, costs and expenses anticipated to be
incurred in connection with the





 

-9-

 

--------------------------------------------------------------------------------

 

 

completion of the Expansion Project (together with all material supporting
contracts to the extent such contracts have been executed as of any applicable
date) (as such projections and budgets may be revised from time to time in
accordance with the provisions of this Agreement).  The Construction Budget
shall, among other things, break out furniture fixture and equipment and related
costs from the other costs of the Expansion Project. 

“Construction Consultant” shall mean any Person appointed or designated by the
Administrative Agent from time to time to inspect the progress of the
construction of the Expansion Project and the conformity of construction with
the Plans and Specifications, the Construction Budget and the construction
schedule, and to perform such other acts and duties as the Administrative Agent
may from time to time deem appropriate or as may be required by the terms of
this Agreement.

“Construction Contract” shall mean the Guaranteed Maximum Price Construction
Contract or any similar contract to be entered into by Black Hawk for work
related to the construction of the Expansion Project, which must be in form and
substance satisfactory to the Administrative Agent, as amended, supplemented or
otherwise modified from time to time in accordance with the terms thereof and
hereof.

“Construction Loan” shall mean all Loans (including Swing Line Loans) advanced
prior to the completion of the Expansion Project to fund the costs and expenses
of constructing the Expansion Project excluding Title Company Escrow Loans. 

“Construction Progress Report” shall mean a report, in form and substance
acceptable to the Administrative Agent, describing the progress of construction
of the Expansion Project, which will be prepared by the Construction Consultant
monthly and in connection with each Construction Loan to be made hereunder.

“Construction Start Date” the first date on which any grading, excavation,
foundation or other construction work is commenced for the Expansion Project.

“Contingent Obligation” shall mean, with respect to any Person, (a) any Guaranty
Obligation of that Person; and (b) any direct or indirect obligation or
liability, contingent or otherwise, of that Person (i) in respect of any Surety
Instrument issued for the account of that Person or as to which that Person is
otherwise liable for reimbursement of drawings or payments, (ii) as a partner or
joint venturer in any partnership or joint venture, (iii) to purchase any
materials, supplies or other property from, or to obtain the services of,
another Person if the relevant contract or other related document or obligation
requires that payment for such materials, supplies or other property, or for
such services, shall be made regardless of whether delivery of such materials,
supplies or other property is ever made or tendered, or such services are ever
performed or tendered, or (iv) in respect to any Rate Contract that is not
entered into in connection with a bona fide hedging operation that provides
offsetting benefits to such Person.  The amount of any Contingent Obligation
shall (subject, in the case of Guaranty Obligations, to the last sentence of the
definition of “Guaranty Obligation”) be deemed equal to the maximum reasonably
anticipated liability in respect thereof, and shall, with respect to item
(b)(iv) of this definition be marked to market on a current basis. 





 

-10-

 

--------------------------------------------------------------------------------

 

 

“Contractual Obligation” of any Person shall mean, any indenture, note, lease,
loan agreement, security, deed of trust, mortgage, security agreement, guaranty,
instrument, contract, agreement or other form of contractual obligation or
undertaking to which such Person is a party or by which such Person or any of
its property is bound.

“Control Agreement” shall mean a control agreement among a Borrower or a
Guarantor, a depository bank, a securities intermediary or a commodity
intermediary, as the case may be, and the Administrative Agent, in form and
substance reasonably acceptable to the Administrative Agent.

“Convention Center Property” shall mean that certain real property owned by
RSCVA, which is designated by Washoe County Assessor’s Parcel No. 025-011-19 and
upon which Reno Sparks Convention Center is situate.

“Conversion Amount” shall mean an amount equal to the lesser of (a) $200,000,000
and (b) the aggregate amount of Revolving Loans outstanding on the Amortization
Commencement Date. 

“Credit Event” shall mean the making of any Loan (including a Swing Line Loan)
or the making of an L/C Credit Extension.  “Credit Event” shall not include the
conversion of any Loan or the selection of a new Interest Period for any LIBOR
Loan.  

“Debtor Relief Laws” shall mean the Bankruptcy Code of the United States, and
all other applicable liquidation, conservatorship, bankruptcy, moratorium,
rearrangement, receivership, insolvency, reorganization, or similar debtor
relief Governmental Rules from time to time in effect affecting the rights of
creditors generally.

“Decreasing Lender” shall have the meaning given to that term in
Section 2.01(b)(v).

“Default” shall mean an Event of Default or any event or circumstance not yet
constituting an Event of Default which, with the giving of any notice or the
lapse of any period of time or both, would become an Event of Default.

“Default Rate” shall have the meaning given to that term in Section 2.07(c).

“Defaulting Lender” shall mean, subject to Section 2.16(b), any Lender that
(a) has failed to (i) fund all or any portion of its Loans within two Business
Days of the date such Loans were required to be funded hereunder unless such
Lender notifies the Administrative Agent and the Borrowers in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within two Business Days of the
date when due, (b) has notified the Borrowers, the Administrative Agent in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement)





 

-11-

 

--------------------------------------------------------------------------------

 

 

cannot be satisfied), (c) has failed, within three Business Days after written
request by the Administrative Agent or the Borrowers, to confirm in writing to
the Administrative Agent and the Borrowers that it will comply with its
prospective funding obligations hereunder (provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.  Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.16(b)) upon delivery of written notice of such determination to the
Borrowers and each Lender.

“Defaulting Lender Amendment Paragraph” shall have the meaning given to that
term in Section 8.04.

“Disqualified Securities” shall mean any Equity Security which, by its terms (or
by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures or is mandatorily
redeemable, pursuant to a sinking fund obligation or otherwise, or is redeemable
at the option of the holder thereof, in whole or in part, on or prior to the
date that is one year following the date of payment and satisfaction in full of
the Obligations, (b) is convertible into or exchangeable for (i) debt securities
or (ii) any Equity Security referred to in (a) above, in each case at any time
on or prior to the date that is one year following the date of payment and
satisfaction in full of the Obligations, or (c) is entitled to receive a cash
Distribution (other than for taxes attributable to the operations of the
business) or a Distribution of Disqualified Securities on or prior to the date
that is one year following the date of payment and satisfaction in full of the
Obligations.

“Distributions” shall mean the payment of any distributions or dividends (in
cash, property or obligations) on, or other payments on account of, or the
setting apart of money for a sinking or other analogous fund for, or the
purchase, repurchase, redemption, retirement or other acquisition of, any Equity
Securities of any Person or of any warrants, options or other rights to acquire
the same (or to make any payments to any Person, such as “phantom membership” or
“phantom stock” payments or similar payments, where the amount is calculated
with reference to the fair market or equity value of any Person), but excluding
distributions or dividends payable by a Person solely in membership interests or
shares of common stock of such Person.

“Documentation Agent” shall mean U.S. Bank National Association, in its capacity
as documentation agent in connection with this Agreement. 





 

-12-

 

--------------------------------------------------------------------------------

 

 

“Dollars” and “$” shall mean the lawful currency of the United States and, in
relation to any payment under this Agreement, same day or immediately available
funds.

“Domestic Lending Office” shall mean, with respect to any Lender, (a) initially,
its office designated as such in Schedule I (or, in the case of any Lender which
becomes a Lender pursuant to Section 2.01(b) or by an assignment pursuant to
Section 8.05(c), its office designated as such in the applicable documentation
executed pursuant to those Sections, as applicable) and (b) subsequently, such
other office or offices as such Lender may designate to the Administrative Agent
as the office at which such Lender’s Base Rate Loans will thereafter be
maintained and for the account of which all payments of principal of, and
interest on, such Lender’s Base Rate Loans will thereafter be made.

“Draw Package” shall mean the documents and other items required to be provided
to the Administrative Agent and/or the Construction Consultant under
Section 3.03.

“EBITDA” shall mean, for any period to be measured, (a) Net Income (determined
on a consolidated basis without duplication in accordance with GAAP) for such
period, plus, without duplication (b) to the extent deducted in determining Net
Income for such period, the sum of the following for such period: (i) Interest
Expense (including expensed and capitalized), (ii) income tax expense,
(iii) depreciation and amortization expense and other non-cash expenses,
including non-cash expenses related to stock based compensation,
(iv) pre-opening expenses, (v) capitalized fees and costs relating to the
closing of this Agreement and (vi) extraordinary losses on sales of assets and
other extraordinary losses and non-cash charges (other than any such non-cash
charge to the extent it represents an accrual of or reserve for cash
expenditures in any future period, other than such accruals that result from a
change in accounting method), minus, without duplication (c) to the extent
included as income in determining such Net Income for such period, the sum of
the following for such period: (i) extraordinary gains and non-recurring gains,
(ii) interest income and minus (d) cash expenditures made during such period to
the extent an accrual resulting from a change in accounting method with respect
to such cash expenditures was added to Net Income in determining EBITDA for any
prior period.  Pro forma credit shall be given for an Acquired Person’s EBITDA
as if owned on the first day of the applicable period; companies (or
identifiable business units or divisions) sold, transferred or otherwise
disposed of during any period will be treated as if not owned during the entire
applicable period.

“Effective Amount” shall mean (a) with respect to Revolving Loans, Swing Line
Loans and Term Loans on any date, the aggregate outstanding principal amount
thereof after giving effect to (i) any borrowings and prepayments or repayments
of Revolving Loans, Swing Line Loans and Term Loans and (ii) with respect to
Swing Line Loans, any risk participation amongst the Lenders, as the case may
be, occurring on such date; and (b) with respect to any L/C Obligations on any
date, the amount of such L/C Obligations on such date after giving effect to any
L/C Credit Extension occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements of outstanding unpaid drawings under any Letters of Credit
or any reductions in the maximum amount available for drawing under Letters of
Credit taking effect on such date.

“Eligible Assignee” shall mean (a) any Lender, any Affiliate of any Lender and
any Approved Fund of any Lender; and (b) a Person that is (i) a commercial bank,
savings and loan





 

-13-

 

--------------------------------------------------------------------------------

 

 

association or savings bank organized under the laws of the United States, or
any state thereof, and having a combined capital and surplus of at least
$100,000,000, (ii) a commercial bank organized under the laws of any other
country which is a member of the Organization for Economic Cooperation and
Development (the “OECD”), or a political subdivision of any such country, and
having a combined capital and surplus of at least $100,000,000; provided that
such bank is acting through a branch or agency located in the country in which
it is organized or another country which is also a member of the OECD, (iii) a
finance company, insurance company or other financial institution that is
engaged in making, purchasing or otherwise investing in commercial loans in the
ordinary course of its business and having total assets in excess of
$100,000,000, or (iv) a Person that is primarily engaged in the business of
commercial lending and that is (x) a Subsidiary of a Lender, (y) a Subsidiary of
a Person of which a Lender is a Subsidiary, or (z) a Person of which a Lender is
a Subsidiary; provided that notwithstanding the foregoing, “Eligible Assignee”
shall not include (i) without the prior consent of all of the Lenders, any Loan
Party or any Affiliate of a Loan Party or any natural person or (ii) any Person
that has been found unsuitable by any Gaming Board or as to whom such assignment
would violate any Gaming Law.

“Environmental Damages” shall mean all claims, judgments, damages, losses,
penalties, liabilities (including strict liability), costs and expenses
(including costs of investigation, remediation, defense, settlement and
attorneys’ fees and consultants’ fees and any diminution in the value of the
security afforded to the Lenders with respect to any real property owned or used
by any Loan Party), that are incurred at any time (a) as a result of the
existence of any Hazardous Materials upon, about or beneath any real property
owned by or leased by any Loan Party or migrating or threatening to migrate to
or from any such real property regardless of whether or not caused by or within
the control of any Loan Party, (b) arising from any investigation, proceeding or
remediation of any location at which any Loan Party or any predecessors are
alleged to have directly or indirectly disposed of Hazardous Materials or
(c) arising in any manner whatsoever out of any violation of Environmental Laws
by any Loan Party or with respect to any real property owned or used by any Loan
Party.

“Environmental Indemnity Agreement” shall mean, collectively, (a) that certain
Certificate and Indemnification Regarding Hazardous Substances, dated as of the
First Restatement Effective Date, executed by Golden Road and Parent in favor of
the Administrative Agent, (b) that certain Certificate and Indemnification
Regarding Hazardous Substances, dated as of April 26, 2012, executed by MGI in
favor of the Administrative Agent and (c) that certain Certificate and
Indemnification Regarding Hazardous Substances, dated as of April 26, 2012,
executed by Black Hawk in favor of the Administrative Agent.

“Environmental Laws” shall mean the Clean Air Act, 42 U.S.C. Section 7401
et seq.; the Federal Water Pollution Control Act, 33 U.S.C. Section 1251
et seq.; the Resource Conservation and Recovery Act of 1976, 42 U.S.C.
Section 6901 et seq.; the Comprehensive Environment Response, Compensation and
Liability Act of 1980 (including the Superfund Amendments and Reauthorization
Act of 1986, “CERCLA”), 42 U.S.C. Section 9601 et seq.; the Toxic Substances
Control Act, 15 U.S.C. Section 2601 et seq.; the Occupational Safety and Health
Act, 29 U.S.C. Section 651; the Emergency Planning and Community Right-to-Know
Act of 1986, 42 U.S.C. Section 11001 et seq.; the Mine Safety and Health Act of
1977, 30 U.S.C. Section 801 et seq.; the Safe Drinking Water Act, 42 U.S.C.
Section 300f et seq.; and all other Governmental Rules relating to the
protection of human health and safety and the environment, including all





 

-14-

 

--------------------------------------------------------------------------------

 

 

Governmental Rules pertaining to the reporting, licensing, permitting,
transportation, storage, disposal, investigation or remediation of emissions,
discharges, releases, or threatened releases of Hazardous Materials into the
air, surface water, groundwater, or land, or relating to the manufacture,
processing, distribution, use, treatment, storage, disposal, transportation or
handling of Hazardous Materials.

“Equity Securities” of any Person shall mean (a) all common stock, preferred
stock, participations, shares, partnership interests, limited liability company
interests or other equity interests in and of such Person (regardless of how
designated and whether or not voting or non-voting) and (b) all warrants,
options and other rights to acquire any of the foregoing.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” shall mean any Person which is treated as a single employer
with any Loan Party under Sections 414(b) and (c) of the Code (and Sections
414(m) and (o) of the Code for purposes of the provisions relating to
Section 412 of the Code).

“ERISA Event” shall mean (a) a Reportable Event with respect to a Pension Plan;
(b) a withdrawal by any Loan Party or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which it was a
“substantial employer” (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA which could reasonably be expected to give rise to any
liability with respect to such withdrawal; (c) a complete or partial withdrawal
by a Loan Party or any ERISA Affiliate from a Multiemployer Plan or notification
that a Multiemployer Plan is in reorganization; (d) the filing of a notice of
intent to terminate, the treatment of a Pension Plan or Multiemployer Plan
amendment as a termination under Sections 4041 or 4041A of ERISA, or the
commencement of proceedings to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition which could reasonably be expected to constitute
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan or Multiemployer Plan; or (f) the
imposition of any liability under Title IV of ERISA, other than PBGC premiums
due but not delinquent under Section 4007 of ERISA, upon a Loan Party or any
ERISA Affiliate.

“Event of Default” shall have the meaning given to that term in Section 6.01.

“Evergreen Letter of Credit” shall have the meaning given to that term in
Section 2.02(b)(iii).

“Excess Cash Flow” shall mean, for any fiscal year, 

(a)         EBITDA for such fiscal year

minus

(b)        the sum, without duplication, of each of the following:  (i) the
aggregate amount of scheduled principal repayments of any Indebtedness
(including the portion of payments under Capital Leases attributable to
principal) made by the Loan Parties during such fiscal quarter to the extent
permitted to be paid by this Agreement and the other Loan Documents,
(ii) optional





 

-15-

 

--------------------------------------------------------------------------------

 

 

prepayments of the Term Loans made by the Borrowers during such fiscal year
pursuant to Section 2.06(b),  (iii) Interest Expense with respect to such fiscal
year (excluding (x) interest paid in kind which is not currently payable in cash
and (y) amortization of upfront fees) to the extent paid in cash by the Loan
Parties during such fiscal year, (iv) income tax expense for such period to the
extent paid in cash by the Loan Parties during such fiscal year and
(v) non-financed Capital Expenditures made during such fiscal year;

provided that fiscal year 2019 shall be deemed to only include the full fiscal
quarter(s) in such fiscal year occurring after the Completion Date.

“Excluded Projects” shall mean (i) the nine (9) story, approximately one
thousand three hundred fifty (1,350) space parking garage to be completed prior
to the commencement of construction of the Expansion Project, (ii) the
demolition of the existing five hundred (500) space parking garage to be
completed prior to the commencement of construction of the Expansion Project and
(iii) Capital Expenditures to be made by the Borrowers from time to time to the
existing casino facilities in Black Hawk, Colorado or in Reno, Nevada that are
not included in the Construction Contract or in the Construction Budget for the
Expansion Project.

“Excluded Subsidiary” shall mean (i) a Subsidiary which does not own, operate or
hold any assets or property or (ii) a single purpose Subsidiary which is formed
to own, operate and hold, and at all time only owns, operates and holds assets
and property not related to the gaming operations of the Loan Parties and which
do not directly or indirectly affect such gaming operations and with respect to
which none of the Loan Parties has any obligations, direct or contingent.  As of
the Third Restatement Effective Date, Golden North, Inc., a Nevada corporation,
High Desert Sunshine, Inc., a Nevada corporation, Golden Town, a Nevada
corporation, Golden East, Inc., a Nevada corporation and Monarch Interactive,
Inc., a Nevada corporation are Excluded Subsidiaries. 

“Excluded Swap Obligation” shall mean, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the guaranty of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation.  If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such guaranty or security
interest is or becomes illegal.

“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to a Recipient or required to be withheld or deducted from a payment to
a Recipient, (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case,
(i) imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts





 

-16-

 

--------------------------------------------------------------------------------

 

 

payable to or for the account of such Lender with respect to an applicable
interest in a Loan or Commitment pursuant to a law in effect on the date on
which (i) such Lender acquires such interest in the Loan or Commitment (other
than pursuant to an assignment request by the Borrowers under Section 2.15(b))
or (ii) such Lender changes its lending office, except in each case to the
extent that, pursuant to Section 2.12, amounts with respect to such Taxes were
payable either to such Lender’s assignor immediately before such Lender became a
party hereto or to such Lender immediately before it changed its lending office,
(c) Taxes attributable to such Recipient’s failure to comply with
Section 2.12(g) and (d) any U.S. federal withholding Taxes imposed under FATCA.

“Existing Credit Agreement” shall have the meaning set forth in the recitals to
this Agreement.

“Existing Letters of Credit” shall mean the letters of credit described on
Schedule II and issued by Wells Fargo prior to the Third Restatement Effective
Date.

“Expansion Project” shall mean the design, construction, equipping, financing
and development of a new hotel tower, spa and pool facility and restaurants at
the Monarch Casino Black Hawk, and all related appurtenances and facilities
contemplated in the Plans and Specifications.  It is understood that Black Hawk
is expected to enter into a Construction Contract for the Expansion Project
after the Third Restatement Effective Date.  The Expansion Project shall not
include all or any portion of the Excluded Projects.

“Farahi Family Group” shall mean a collectively reference to John Farahi, Bahram
(Bob) Farahi, Behrouz (Ben) Farahi, Jila Farahi Trust created by agreement dated
May 20, 2002, and their respective children, grandchildren, executors,
administrators, testamentary trustees, heirs, legatees and beneficiaries.

“FASB ASC” shall mean the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreement entered
into pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Rate” shall mean, for any day, the rate per annum (rounded
upwards to the nearest 1/100 of 1%) equal to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System, as published by the Federal Reserve Bank on the Business Day next
succeeding such day; provided, that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate charged to Wells
Fargo on such day on such transactions as determined by the Administrative
Agent.

“Federal Reserve Board” shall mean the Board of Governors of the Federal Reserve
System.





 

-17-

 

--------------------------------------------------------------------------------

 

 

“Fee Letter” shall mean, collectively, (a) the letter agreement dated as of
August 19, 2015 regarding certain fees payable to the Administrative Agent and
WFS as expressly indicated therein and (b) any other fee letter or engagement
letter executed after the Third Restatement Effective Date by one or more Loan
Parties and the Administrative Agent and/or WFS in connection with this
Agreement.

“Financial Statements” shall mean, with respect to any accounting period for any
Person, statements of income and cash flows (and, in the case of financial
statements in respect of a fiscal year, statements of retained earnings, or
stockholders’ equity or members’ equity or partners’ capital) of such Person for
such period, and a balance sheet of such Person as of the end of such period,
setting forth in each case in comparative form figures for the corresponding
period in the preceding fiscal year if such period is less than a full fiscal
year or, if such period is a full fiscal year, corresponding figures from the
preceding annual audited financial statements and, in each case, corresponding
figures from the comparable budgeted and projected figures for such period, all
prepared in reasonable detail and in accordance with GAAP. 

“First Restatement Effective Date” shall mean January 20, 2009.

“Fixed Charge Coverage Ratio” shall mean, as at any date of determination, with
respect to the Loan Parties for the period of four consecutive fiscal quarters
ending on or most recently ended prior to such date (a) the sum of (i) EBITDA
minus (ii) income taxes paid in cash during such period
minus (iii) Distributions made during such period (other than Distributions made
pursuant to Section 5.02(f)(i))  minus (iv) Investments in Excluded Subsidiaries
made during such period  minus (v) Maintenance Capital Expenditures made during
such period divided by (b) Fixed Charges for such period.

“Fixed Charges” shall mean, for any four consecutive fiscal quarter period, the
sum, for the Loan Parties (determined on a consolidated basis without
duplication), of the following items: (a) Interest Expense required to be paid
in cash during such period, (b) principal payments on Indebtedness required to
be paid during such period and (c) the portion of payments under Capital Leases
that should be treated as payment of principal in accordance with GAAP scheduled
to be paid during such period.

“Foreign Lending Office” shall mean, with respect to any Lender, (a) initially,
its office designated as such in Schedule I (or, in the case of any Lender which
becomes a Lender pursuant to Section 2.01(b) or by an assignment pursuant to
Section 8.05(c), its office designated as such in the applicable documentation
executed pursuant to those Sections, as applicable) and (b) subsequently, such
other office or offices as such Lender may designate for a particular currency
to the Administrative Agent as the office at which such Lender’s LIBOR Loans
will thereafter be maintained and for the account of which all payments of
principal of, and interest on, such Lender’s LIBOR Loans will thereafter be
made.

“Foreign Plan” shall mean any employee benefit plan maintained or contributed to
by any Loan Party or any ERISA Affiliate which is mandated or governed by any
Governmental Rule of any Governmental Authority other than the United States.





 

-18-

 

--------------------------------------------------------------------------------

 

 

“Fronting Exposure” shall mean, at any time there is a Defaulting Lender,
(a) with respect to the L/C Issuer, such Defaulting Lender’s Revolving
Proportionate Share of the Effective Amount of all L/C Obligations, other than
L/C Obligations as to which such Defaulting Lender’s participation obligation
has been reallocated to other Lenders or Cash Collateralized in accordance with
the terms hereof and (b) with respect to the Swing Line Lender, such Defaulting
Lender’s Revolving Proportionate Share of the Effective Amount of all Swing Line
Loans, other than Swing Line Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders in accordance
with the terms hereof.

“Fund” shall mean any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” shall mean generally accepted accounting principles and practices as in
effect in the United States from time to time, consistently applied.

“Gaming Board” shall mean any Governmental Authority that holds licensing or
permit authority over gambling, gaming or casino activities conducted by any
Loan Party within its jurisdiction.

“Gaming Laws” shall mean all Laws pursuant to which any Gaming Board possesses
licensing or permit authority over gambling, gaming, or casino activities
conducted by any Loan Party within its jurisdiction.

“General Contractor” shall mean the licensed general contractor that Black Hawk
engages under the Construction Contract to construct the Expansion Project. 

“Governmental Authority” shall mean any international, domestic or foreign
national, state or local government, any political subdivision thereof, any
department, agency, authority or bureau of any of the foregoing, or any other
entity exercising executive, legislative, judicial, regulatory, tax or
administrative functions of or pertaining to government, including, without
limitation, the Federal Trade Commission, the Federal Deposit Insurance
Corporation, the Federal Reserve Board, the Comptroller of the Currency, any
central bank or any comparable authority and any supra-national bodies such as
the European Union.

“Governmental Authorization” shall mean any permit, license, registration,
approval, finding of suitability or licensing, authorization, plan, directive,
order, consent, exemption, waiver, consent order or consent decree of or from,
or notice to, action by or filing with, any Governmental Authority (including
any Gaming Board).

“Governmental Charges” shall mean, with respect to any Person, all levies,
assessments, fees, claims or other charges imposed by any Governmental Authority
upon such Person or any of its property or otherwise payable by such Person.

“Governmental Rule” shall mean any law, rule, regulation, ordinance, order, code
interpretation, judgment, decree, directive, Governmental Authorization,
guidelines, policy or similar form of decision of any Governmental Authority
(including all Gaming Laws).





 

-19-

 

--------------------------------------------------------------------------------

 

 

“Guarantor” shall mean each now existing or hereafter acquired or created direct
or indirect Subsidiary of Parent (other than any Borrower and Excluded
Subsidiary) which becomes a party to the Guaranty. 

“Guaranty” shall mean the Guaranty Agreement substantially in the form of
Exhibit K delivered by each Guarantor from time to time party thereto in favor
of the Administrative Agent and the Lender Parties.

“Guaranty Obligation” shall mean, with respect to any Person, any direct or
indirect liability of that Person with respect to any Indebtedness, lease,
dividend, letter of credit or other obligation (the “primary obligations”) of
another Person (the “primary obligor”), including any obligation of that Person,
whether or not contingent, (a) to purchase, repurchase or otherwise acquire such
primary obligations or any property constituting direct or indirect security
therefor, or (b) to advance or provide funds (i) for the payment or discharge of
any such primary obligation, or (ii) to maintain working capital or equity
capital of the primary obligor or otherwise to maintain the net worth or
solvency or any balance sheet item, level of income or financial condition of
the primary obligor, or (c) to purchase property, securities or services
primarily for the purpose of assuring the owner of any such primary obligation
of the ability of the primary obligor to make payment of such primary
obligation, or (d) otherwise to assure or hold harmless the holder of any such
primary obligation against loss in respect thereof, provided that the term
“Guaranty Obligation” shall not include endorsements for collection or deposit
in the ordinary course of business.  The amount of any Guaranty Obligation shall
be deemed equal to the stated or determinable amount of the primary obligation
in respect of which such Guaranty Obligation is made or, if not stated or if
indeterminable, the maximum liability in respect thereof.

“Hazardous Materials” shall mean all pollutants, contaminants and other
materials, substances and wastes which are hazardous, toxic, caustic, harmful or
dangerous to human health or the environment, including petroleum and petroleum
products and byproducts, radioactive materials, asbestos, polychlorinated
biphenyls and all materials, substances and wastes which are classified or
regulated as “hazardous,” “toxic” or similar descriptions under any
Environmental Law.

“Honor Date” shall have the meaning given to that term in Section 2.02(c)(i).

“Increase Effective Date” shall have the meaning given to that term in
Section 2.01(b)(iv).

“Increasing Lenders” shall have the meaning given to that term in
Section 2.01(b)(i).

“Indebtedness” of any Person shall mean, without duplication:

(a)        All obligations of such Person evidenced by notes, bonds, debentures
or other similar instruments and all other obligations of such Person for
borrowed money (including obligations to repurchase receivables and other assets
sold with recourse);

(b)        All obligations of such Person for the deferred purchase price of
property or services (including obligations under letters of credit and other
credit facilities which secure or finance such purchase price), except for trade
accounts payable, provided that (i) such trade accounts payable arise in the
ordinary course of business and (ii) no material part of any such





 

-20-

 

--------------------------------------------------------------------------------

 

 

account is more than one hundred twenty (120) days past due, unless contested in
good faith by appropriate proceeding and the contesting Loan Party has
maintained adequate reserves for the payment thereof; 

(c)        All obligations of such Person under conditional sale or other title
retention agreements with respect to property acquired by such Person (to the
extent of the value of such property if the rights and remedies of the seller or
the lender under such agreement in the event of default are limited solely to
repossession or sale of such property);

(d)        All obligations of such Person as lessee under or with respect to
Capital Leases;

(e)        All obligations of such Person, contingent or otherwise, under or
with respect to Surety Instruments;

(f)        All Unfunded Pension Liabilities of such Person;

(g)        All Disqualified Securities of such Person;

(h)        With respect to any Rate Contracts that have been terminated, the
Termination Value thereof;

(i)         All obligations of such Person arising under acceptance facilities
or under facilities for the discount of accounts receivable of such Person;

(j)         All Contingent Obligations of such Person;

(k)        All obligations of such Person with respect to letters of credit,
whether drawn or undrawn, contingent or otherwise;

(l)         All Guaranty Obligations of such Person with respect to the
obligations of other Persons of the types described in clauses (a) -  (k) above;
and

(m)       All obligations of other Persons (“Primary Obligors”) of the types
described in clauses (a) -  (l) above to the extent secured by (or for which any
holder of such obligations has an existing right, contingent or otherwise, to be
secured by) any Lien on any property (including accounts and contract rights) of
such Person, even though such Person has not assumed or become liable for the
payment of such obligations (and, for purposes of this clause (m), the amount of
the Indebtedness of such Person shall be deemed to be the lesser of (x) the
amount of all obligations of such Primary Obligors so secured by (or for which
any holder of such obligations has an existing right, contingent or otherwise,
to be secured by) the property of such Person and (y) the value of such
property).    

To the extent not included above, “Indebtedness” shall include all Obligations. 

“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Loan Party under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.





 

-21-

 

--------------------------------------------------------------------------------

 

 

“Indemnitees” shall have the meaning given to that term in Section 8.03.  

“Interest Expense” shall mean, for any period, the sum, for the Loan Parties
(determined on a consolidated basis without duplication in accordance with
GAAP), of the following: (a) all interest, fees, charges and related expenses
payable during such period to any Person in connection with Indebtedness or the
deferred purchase price of assets that are treated as interest in accordance
with GAAP, (b) the portion of rent actually paid during such period under
Capital Leases that should be treated as interest in accordance with GAAP and
(c) the net amounts payable (or minus the net amounts receivable) under Rate
Contracts accrued during such period (whether or not actually paid or received
during such period).

“Interest Period” shall mean, with respect to any LIBOR Loan, the time periods
selected by the Borrowers pursuant to Section 2.01(c) or Section 2.01(e) which
commences on the first day of such Loan or the effective date of any conversion
and ends on the last day of such time period, and thereafter, each subsequent
time period selected by the Borrowers pursuant to Section 2.01(f) which
commences on the last day of the immediately preceding time period and ends on
the last day of that time period.

“Investment” of any Person shall mean any loan or advance of funds by such
Person to any other Person (other than advances to employees of such Person for
moving and travel expenses, drawing accounts and similar expenditures in the
ordinary course of business consistent with past practice), any purchase or
other acquisition of any Equity Securities or Indebtedness of any other Person,
any capital contribution by such Person to or any other investment by such
Person in any other Person (including (x) any Guaranty Obligations of such
Person with respect to any obligations of any other Person and (y) any payments
made by such Person on account of obligations of any other Person); provided,
 however, that Investments shall not include (a) accounts receivable or other
indebtedness owed by customers of such Person (other than any Loan Party) which
are current assets and arose from sales of inventory in the ordinary course of
such Person’s business consistent with past practice or (b) prepaid expenses of
such Person incurred and prepaid in the ordinary course of business consistent
with past practice.

“ISP” shall have the meaning given to that term in Section 2.02(h).

“Joint Lead Arrangers” shall mean, collectively, WFS, Merrill Lynch, Pierce,
Fenner & Smith Incorporated and U.S. Bank National Association in their capacity
as joint lead arrangers with respect to this Agreement. 

“Joint Venture” shall mean a joint venture, limited liability company,
corporation, partnership, other entity or other legal arrangement (whether
created pursuant to a contract or conducted through a separate legal entity)
formed by a Loan Party and one or more other Persons who are not Loan Parties.

“L/C Advance” shall mean, with respect to each Revolving Lender, such Revolving
Lender’s payment or participation in any L/C Borrowing in accordance with its
L/C Risk Participation therein.





 

-22-

 

--------------------------------------------------------------------------------

 

 

“L/C Borrowing” shall mean an extension of credit resulting from a drawing under
any Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Loan Borrowing.

“L/C Credit Extension” shall mean, with respect to any Letter of Credit, the
issuance thereof, the amendment thereof, the extension of the expiry date
thereof, or the renewal or increase of the amount thereof.

“L/C Issuer” shall mean Wells Fargo in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.

“L/C Obligations” shall mean, as at any date of determination, the aggregate
undrawn face amount of all outstanding Letters of Credit plus the aggregate of
all Unreimbursed Amounts, including all L/C Borrowings.

“L/C Risk Participation” shall mean, with respect to any Revolving Lender and
any Letter of Credit as of any date of determination, the sum of (a) such
Lender’s Revolving Proportionate Share of the Effective Amount of the
L/C Obligation attributable to such Letter of Credit outstanding at such time
plus (b) the aggregate amount of all Defaulting Lenders’ Revolving Proportionate
Shares of the Effective Amount of the L/C Obligation attributable to such Letter
of Credit outstanding at such time that have been reallocated to such Lender
pursuant to Section 2.16(a)(iv).    

“Lender” and “Lenders” shall have the meaning given to such terms in clause
(2) of the introductory paragraph hereof and includes the L/C Issuer and the
Swing Line Lender.

“Lender Bank Product Provider” means any Lender or Affiliate of a Lender which
provides one or more Lender Bank Products but in each case, only so long as such
Person remains a Lender or an Affiliate of a Person that remains a Lender.

“Lender Bank Products” shall mean each and any of the following types of
services or facilities extended to any Borrower by any Lender Bank Product
Provider: (a) commercial credit cards; (b) cash management services (including
daylight overdrafts, multicurrency accounts, foreign cash letters, merchant card
services, controlled disbursement services, ACH transactions, and interstate
depository network services), and (c) returned items.  The obligations with
respect to Lender Bank Products shall be secured by the Liens created by the
Security Documents to the extent set forth in Section 2.14(a).

“Lender Parties” shall mean, collectively, the Lenders, WFS, the Lender Rate
Contract Counterparties, the Lender Bank Product Providers and the
Administrative Agent.

“Lender Rate Contract(s)” shall mean one or more Rate Contracts between a
Borrower or the Borrowers and one or more Lender Rate Contract Counterparties
with respect to the Indebtedness evidenced by this Agreement, on terms
acceptable to such Borrower or the Borrowers and such Lender Rate Contract
Counterparty that is a party to such Rate Contract.  Each Lender Rate Contract
shall be a Loan Document and shall be secured by the Liens created by the
Security Documents to the extent set forth in Section 2.14(a). 





 

-23-

 

--------------------------------------------------------------------------------

 

 

“Lender Rate Contract Counterparty” means any Lender or Affiliate of a Lender
which enters into a Lender Rate Contract (but in each case, only so long as such
Person remains a Lender or an Affiliate of a Person that remains a Lender).

“Lenders” shall have the meaning given to that term in clause (2) of the
introductory paragraph hereof and includes the L/C Issuer and the Swing Line
Lender (unless the context otherwise requires).

“Letter of Credit” shall mean any letter of credit issued hereunder.  A Letter
of Credit may be a Commercial Letter of Credit or a Standby Letter of Credit.

“Letter of Credit Application” shall mean an application and agreement
(including any master letter of credit agreement) for the issuance or amendment
of a letter of credit in the form from time to time in use by the L/C Issuer.

“Letter of Credit Expiration Date” shall mean the day that is thirty days prior
to the Maturity Date (or, if such day is not a Business Day, the next preceding
Business Day).

“Letter of Credit Sublimit” shall mean an amount equal to the lesser of
(a) $5,000,000 and (b) the Total Revolving Loan Commitment.  The Letter of
Credit Sublimit is part of, and not in addition to, the Total Revolving Loan
Commitment.  

“LIBOR Loan” shall mean, at any time, a Loan (or in the case of the Term Loans,
a portion thereof, as the context may require) which then bears interest as
provided in clause (ii) of Section 2.01(d).

“LIBOR Rate” shall mean, with respect to any Interest Period for any LIBOR
Loans, a rate per annum equal to the quotient (rounded upward if necessary to
the nearest 1/100 of one percent) of (a) the rate per annum reported on Reuters
Screen LIBOR 01 Page (or any successor or substitute page thereof), or if not
reported by Reuters, as reported by any service selected by the Administrative
Agent, at or about 11:00 a.m., London time (or as soon thereafter as
practicable), two Business Days prior to the first day of such Interest Period,
for Dollar deposits being delivered in the London interbank eurodollar currency
market for a term comparable to such Interest Period, divided by (b) one minus
the Reserve Requirement for such Loans in effect from time to time.  If for any
reason rates are not available as provided in clause (a) of the preceding
sentence, the rate to be used in clause (a) shall be, at the Administrative
Agent’s discretion (in each case, rounded upward if necessary to the nearest
1/100 of one percent), (i) the rate per annum at which Dollar deposits are
offered to the Administrative Agent in the London interbank eurodollar currency
market or (ii) the rate per annum at which Dollar deposits are offered to the
Administrative Agent in, or by the Administrative Agent to major banks in, any
offshore interbank eurodollar market selected by the Administrative Agent, in
each case on the second Business Day prior to the commencement of such Interest
Period at or about 11:00 a.m. London time (or as soon thereafter as practicable)
(for delivery on the first day of such Interest Period) for a term comparable to
such Interest Period and in an amount approximately equal to the amount of the
Loans to be made or funded by the Lenders.  Notwithstanding the foregoing, if
the LIBOR Rate for any Loan shall be less than zero, such rate shall be deemed
to be zero for purposes of this Agreement.  The LIBOR





 

-24-

 

--------------------------------------------------------------------------------

 

 

Rate shall be adjusted automatically as to all LIBOR Loans then outstanding as
of the effective date of any change in the Reserve Requirement.   

“Licenses” shall mean, collectively, any and all licenses (including provisional
licenses), certificates of need, accreditations, permits, franchises, rights to
conduct business, approvals (by a Governmental Authority or otherwise),
consents, qualifications, operating authority and any other authorizations.

“Lien” shall mean, with respect to any property, any security interest,
mortgage, pledge, lien, charge or other encumbrance in, of, or on such property
or the income therefrom, including, without limitation, the interest of a vendor
or lessor under a conditional sale agreement, Capital Lease or other title
retention agreement, or any agreement to provide any of the foregoing, and the
filing of any financing statement or similar instrument under the Uniform
Commercial Code or comparable law of any jurisdiction.

“Loan” shall mean a Revolving Loan, a Swing Line Loan or a Term Loan (or, as the
context may require, a portion thereof).

“Loan Account” shall have the meaning given to that term in Section 2.08(a).

“Loan Documents” shall mean and include this Agreement, the Notes, the Guaranty,
the Security Documents, the Environmental Indemnity Agreement, the Title Company
Escrow Agreement, each Letter of Credit Application, each Notice of Borrowing,
each Notice of Interest Period Selection, each Notice of Conversion, the Fee
Letter and all other documents, instruments and agreements delivered to the
Administrative Agent or any Lender pursuant to Section 3.01,  Section 3.02 or
Section 3.03 and all other documents, instruments and agreements delivered by
any Loan Party to the Administrative Agent, WFS or any Lender in connection with
this Agreement or any other Loan Document on or after the date of this
Agreement, including, without limitation, any amendments, consents or waivers,
as the same may be amended, restated, supplemented or modified from time to
time, but excluding all Lender Rate Contracts and all documents related to
Lender Bank Products.

“Loan Parties” shall mean, collectively, the Borrowers and the Guarantors.

“Maintenance Capital Expenditure” shall mean, with respect to any Person and any
period, all amounts expended by such Person during such period for the
maintenance, repair, restoration or refurbishment of the Capital Assets of such
Person computed in accordance with GAAP.

“Margin Stock” shall have the meaning given to that term in Regulation U issued
by the Federal Reserve Board.

“Material Adverse Effect” shall mean any event or circumstance that has or could
reasonably be expected to have a material adverse effect on (a) the business,
operations, condition (financial or otherwise), assets or liabilities (whether
actual or contingent) of the Loan Parties taken as a whole, (b) the ability of
any Borrower to pay or perform the Obligations in accordance with the terms of
this Agreement and the other Loan Documents or the ability of the Guarantors,
collectively, to pay or perform any portion of their obligations in accordance
with the terms of the Guaranty and the other Loan Documents; (c) the rights and
remedies of the Administrative Agent





 

-25-

 

--------------------------------------------------------------------------------

 

 

or any Lender under this Agreement, the other Loan Documents or any related
document, instrument or agreement; (d) the value of the Collateral, the
Administrative Agent’s or any Lender’s security interest in the Collateral or
the perfection or priority of such security interests; or (e) the validity or
enforceability of any of the Loan Documents.

“Material Contract” shall mean (a) the Construction Contract, the Plans and
Specifications and the Construction Budget, (b) the Adjacent Driveway Estoppel,
(c) the CC Skybridge Estoppel, (d) the Atlantis - BLILB Estoppel and (e) any
other agreement or arrangement to which any Loan Party is a party (other than
the Loan Documents) with respect to which breach, termination, nonperformance or
failure to renew could reasonably be expected to have a Material Adverse Effect.

“Material Documents” shall mean (i) the Organizational Documents of the Loan
Parties and (ii) the Material Contracts.

“Maturity” or maturity” shall mean, with respect to any Loan, interest, fee or
other amount payable by the Borrowers under this Agreement or the other Loan
Documents, the date such Loan, interest, fee or other amount becomes due,
whether upon the stated maturity or due date, upon acceleration or otherwise.

“Maturity Date” shall mean July 20, 2021.  

“MGI” shall have the meaning given to that term in clause (1) of the
introductory paragraph hereof.

“MGI Deed of Trust” shall mean the Deed of Trust, Assignment of Leases and
Rents, Security Agreement and Fixture Filing, dated as of the April 26, 2012, by
MGI in favor of Public Trustee of Gilpin County, Colorado, for the benefit of
the Administrative Agent.

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
105% of the Fronting Exposure of the L/C Issuer with respect to Letters of
Credit issued and outstanding at such time and (ii) otherwise, if Event of
Default has occurred and is continuing an amount equal to 105% of the
L/C Obligations.

“Monarch Casino Black Hawk”  shall mean collectively the real property
encumbered by the Black Hawk Deed of Trust and the MGI Deed of Trust,  the
improvements located thereon and the hotel and casino business and related
activities conducted thereon.

“Multiemployer Plan” shall mean any multiemployer plan within the meaning of
Section 3(37) of ERISA maintained or contributed to by any Loan Party or any
ERISA Affiliate.

“Negative Pledge” shall mean a Contractual Obligation which contains a covenant
binding on any Loan Party that prohibits Liens on any of its Property,
other than (a) any such covenant contained in a Contractual Obligation granting
or relating to a particular Permitted Lien which affects only the Property that
is the subject of such Permitted Lien and (b) any such covenant that does not
apply to Liens securing the Obligations.





 

-26-

 

--------------------------------------------------------------------------------

 

 

“Net Condemnation Proceeds” shall mean an amount equal to: (a) any cash payments
or proceeds received by a Loan Party or the Administrative Agent as a result of
any condemnation or other taking or temporary or permanent requisition of any
Property of a Loan Party, any interest therein or right appurtenant thereto, or
any change of grade affecting such Property, as the result of the exercise of
any right of condemnation or eminent domain by a Governmental Authority
(including a transfer to a Governmental Authority in lieu or anticipation of a
condemnation), minus (b) (i) any actual and reasonable costs incurred by a Loan
Party in connection with any such condemnation or taking (including reasonable
fees and expenses of counsel), and (ii) provisions for all taxes payable as a
result of such condemnation, without regard to the consolidated results of
operations of the Loan Parties, taken as a whole.

“Net Income” shall mean with respect to any fiscal period, the net income of the
Loan Parties for such period determined on a consolidated basis in accordance
with GAAP, consistently applied; provided, that Net Income shall not include any
income (or loss) attributable to any net income or (net loss) of any Excluded
Subsidiary; provided,  further that Net Income shall not include any dividends
or distributions received by any Loan Party from any Excluded Subsidiary during
such fiscal period other than cash dividends or distributions in an aggregate
amount not to exceed the lesser of (x)  the net income of such Excluded
Subsidiary for such fiscal period and (y) the aggregate amount of cash
distributions or dividends made by such Excluded Subsidiary to any Loan Party at
a time when the Net Investment for such Excluded Subsidiary was equal to or less
than zero.  

“Net Insurance Proceeds” shall mean an amount equal to: (a) any cash payments or
proceeds received by a Loan Party or the Administrative Agent under any key man
life insurance policy or any casualty policy in respect of a covered loss
thereunder with respect to any property, minus (b) (i) any actual and reasonable
costs incurred by a Loan Party in connection with the adjustment or settlement
of any claims of a Loan Party in respect thereof (including reasonable fees and
expenses of counsel) and (ii)  provisions for all taxes payable as a result of
such event without regard to the consolidated results of operations of Loan
Parties, taken as a whole.

“Net Investment” shall mean, at any time with respect to any Excluded
Subsidiary, an amount equal to (a) the aggregate amount of Investments made by
the Loan Parties in such Excluded Subsidiary since the First Restatement
Effective Date minus (b) the aggregate amount of cash dividends or distributions
received by the Loan Parties from such Excluded Subsidiary since the First
Restatement Effective Date.

“Net Proceeds” shall mean:

(a)        With respect to any sale of any asset or property by any Person, the
aggregate consideration received by such Person from such sale less the sum of
(i) the actual amount of the reasonable fees and commissions payable by such
Person other than to any of its Affiliates, (ii) the reasonable legal expenses
and other costs and expenses directly related to such sale that are to be paid
by such Person other than to any of its Affiliates (including, without
limitation, transfer, sale, use and other similar taxes payable in connection
with such sale), (iii) income taxes reasonably estimated to be payable by such
Person as a result of such sale, and (iv) the amount of any Indebtedness (other
than the Obligations) which is secured by such asset and is required to be
repaid or prepaid by such Person as a result of such sale; and





 

-27-

 

--------------------------------------------------------------------------------

 

 

(b)        With respect to any issuance or incurrence of any Indebtedness by any
Person, the aggregate consideration received by such Person from such issuance
or incurrence less the sum of (i) the actual amount of the reasonable fees and
commissions payable by such Person other than to any of its Affiliates and
(ii) the reasonable legal expenses and the other reasonable costs and expenses
directly related to such issuance or incurrence that are to be paid by such
Person other than to any of its Affiliates; and

(c)        With respect to any issuance of Equity Securities by any Person, the
aggregate consideration received by such Person from such issuance less the sum
of (i) the actual amount of the reasonable fees and commissions payable by such
Person other than to any of its Affiliates and (ii) the reasonable legal
expenses and the other reasonable costs and expenses directly related to such
issuance that are to be paid by such Person other than to any of its Affiliates.

“New Lender” shall have the meaning given to that term in Section 2.01(b)(ii).

“Non-Consenting Lender” shall mean any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all affected Lenders in
accordance with the terms of Section 8.04 and (ii) has been approved by the
Required Lenders.

“Non-Defaulting Lender” shall mean, at any time, a Lender that is not a
Defaulting Lender at such time.

“Nonrenewal Notice Date” shall have the meaning given to that term in
Section 2.02(b)(iii).

“Non-Wholly-Owned Subsidiary” shall mean a direct or indirect Subsidiary of
Parent that is not a Wholly-Owned Subsidiary.

“Note” shall mean a Revolving Loan Note, a Term Loan Note or a Swing Loan Note.

“Notice of Borrowing” shall mean a Notice of Loan Borrowing or a Notice of Swing
Loan Borrowing.

“Notice of Conversion” shall have the meaning given to that term in
Section 2.01(e).

“Notice of Interest Period Selection” shall have the meaning given to that term
in Section 2.01(f)(ii).

“Notice of Loan Borrowing” shall have the meaning given to that term in
Section 2.01(c).

“Notice of Swing Loan Borrowing” shall mean a notice of a Swing Loan Borrowing
pursuant to Section 2.03(b), which, if in writing, shall be substantially in the
form of Exhibit D.

“Obligations” shall mean and include (a) all loans, advances, debts, liabilities
and obligations, howsoever arising, owed or owing by one or more of the
Borrowers of every kind and description (whether or not evidenced by any note or
instrument and whether or not for the payment of money), direct or indirect,
absolute or contingent, due or to become due, now existing or hereafter arising
pursuant to the terms of this Agreement or any of the other Loan Documents,





 

-28-

 

--------------------------------------------------------------------------------

 

 

including without limitation all interest (including interest that accrues after
the commencement of any bankruptcy or other insolvency proceeding by or against
one or more of the Borrowers, whether or not allowed or allowable), fees,
charges, expenses, attorneys’ fees and accountants’ fees chargeable to and
payable by the Borrowers hereunder and thereunder and (b) any and all
obligations, howsoever arising, owed or owing by a Borrower to any Lender Party
under or in connection with any Lender Rate Contract or Lender Bank Product
(provided that if any such Lender Party ceases to be a Lender or an Affiliate of
a Lender hereunder, such obligations under this clause (b) shall be limited to
those that relate to any transaction entered into under any such Lender Rate
Contract or any Lender Bank Product extended or provided prior to the date such
party ceased to be a Lender or an Affiliate of a Lender); provided that
“Obligations” shall exclude all Excluded Swap Obligations.

“Organizational Documents” shall mean, with respect to any Person, collectively,
(a) such Person’s articles or certificate of incorporation, articles or
certificate of organization, certificate of limited partnership, certificate of
formation, or comparable documents filed or recorded with the applicable
Governmental Authority of such Person’s jurisdiction of formation and (b) such
Person’s, bylaws, limited liability company agreement, partnership agreement or
other comparable organizational or governing documents.

“Other Connection Taxes” shall mean, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.15(b)).

“Out-Of-Balance” shall mean, with respect to the Expansion Project as of any
date of determination, that the aggregate amount of costs of the Expansion
Project (inclusive of any contingency amount) remaining to be paid as of such
date exceeds the following: (a) the Unused Revolving Commitment as of such date
plus (b) unrestricted cash of the Loan Parties (excluding any cage cash and cash
reserved as a result of any Requirement of Law or for any other purpose) subject
to a Control Agreement as of such date and available to pay costs of the
Expansion Project plus (c) the aggregate amount of funds in the Title Company
Escrow Account up to 100% of the aggregate amount of the disputed mechanics lien
claims for which such funds were deposited in such account minus (d) the
Effective Amount of all Swing Line Loans as of such date minus (e) any amounts
owing that remain unpaid under any of the Excluded Projects.

“Parent” shall have the meaning given to such term in clause (1) of the
introductory paragraph hereof.





 

-29-

 

--------------------------------------------------------------------------------

 

 

“Pari mutuel Accounts” shall mean, collectively, any deposit account of any Loan
Party used exclusively for pari-mutuel activities conducted by a third party
pari-mutuel operator so long as the aggregate amount of available funds on
deposit does not at any time exceed $50,000 for all such accounts.  

“Participant” shall have the meaning given to that term in Section 8.05(b).

“Participant Register” shall mean a register maintained by the Administrative
Agent at its address referred to in Section 8.01 on which the participations and
the related commitments and Loans (and each repayment with respect to the
principal amount thereof) of all Participants that exercise the right of setoff
and offset described in Section 8.05(b) are recorded.

“Participation Seller” shall have the meaning given to that term in
Section 8.05(h).

“Patriot Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56 (commonly known as the USA Patriot Act).

“PBGC” shall mean the Pension Benefit Guaranty Corporation.

“Pedestrian Crossing” shall mean the elevated pedestrian crossing which is
constructed between the Atlantis Hotel/Casino Property and the V/P Property
which includes, among other things, a restaurant, bar, gaming space and other
public areas.

“Pedestrian Crossing Air Space” shall mean that portion of the airspace between
the Atlantis Hotel/Casino Property and the V/P Property within which the
Pedestrian Crossing is constructed.

“Pedestrian Crossing Air Space License” shall mean that certain Application and
Permit for Occupancy of Nevada Department of Transportation Right of Way, which
was issued to Golden Road by the State of Nevada Department of Transportation,
under Permit Number 2-28-97, for the purpose of authorizing Golden Road’s
construction and use of the Pedestrian Crossing within the Pedestrian Crossing
Air Space.

“Pension Plan” shall mean any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan and a Foreign
Plan, that is subject to Title IV of ERISA and is sponsored or maintained by a
Loan Party or any ERISA Affiliate or to which a Loan Party or any ERISA
Affiliate contributes or has an obligation to contribute.

“Permitted Indebtedness” shall have the meaning given to that term in
Section 5.02(a).

“Permitted Liens” shall have the meaning given to that term in Section 5.02(b).

“Person” shall mean and include an individual, a partnership, a corporation
(including a business trust), a joint stock company, an unincorporated
association, a limited liability company, a joint venture, a trust or other
entity or a Governmental Authority.





 

-30-

 

--------------------------------------------------------------------------------

 

 

“Plans and Specifications” shall mean, collectively, the plans, specifications,
construction plan and timetable to be prepared with respect to the Expansion
Project,  as the same may be amended, supplemented or otherwise modified from
time to time in accordance with the terms thereof and hereof, all of which plans
and specifications shall describe and show the construction of the Expansion
Project and the labor and materials necessary for the construction thereof. 

“Platform” shall have the meaning set forth in Section 8.01(b).

“Pledged Intercompany Notes” shall mean original demand promissory notes in
favor of one or more of the Borrowers and the Guarantors evidencing intercompany
advances pledged to the Administrative Agent pursuant to the Security Agreement.

“Pricing Grid” shall mean,

Pricing Grid


Tier

Total Leverage Ratio

Applicable Margin for LIBOR Loans

Applicable Margin for Base Rate Loans

Commitment Fee Percentage

I

> 4.25

2.50%

1.50%

0.450%

II

> 4.00 but < 4.25

2.25%

1.25%

0.375%

III

> 3.25 but < 4.00

2.00%

1.00%

0.325%

IV

> 2.50 but < 3.25

1.75%

0.75%

0.275%

V

> 1.75 but < 2.50

1.50%

0.50%

0.225%

VI

> 1.00 but < 1.75

1.25%

0.25%

0.200%

VII

< 1.00

1.00%

0.00%

0.175%

 

Any increase or decrease in the Applicable Margin and Commitment Fee Percentage
resulting from a change in the Total Leverage Ratio shall become effective as of
the first day of the third calendar month following the end of the fiscal
quarter for which the Administrative Agent receives a Compliance Certificate
indicating the then current Total Leverage Ratio and applicable Tier level;
provided,  however, that if no Compliance Certificate is delivered when due in
accordance with such Section, then Tier I shall apply as of the date of the
failure to deliver such Compliance Certificate until such date as the Borrowers
deliver such Compliance Certificate in form and substance acceptable to the
Administrative Agent and thereafter the Applicable Margin and Commitment Fee
Percentage shall be based on the Total Leverage Ratio indicated on such
Compliance Certificate until such time as the Applicable Margin and Commitment
Fee Percentage are further adjusted as set forth in this
definition.  Notwithstanding anything to the contrary herein, the Applicable
Margin and Commitment Fee Percentage in effect as of the Third Restatement
Effective Date shall be set at Tier VII until the first adjustment to occur
after the Third Restatement Effective Date.  If the Total Leverage Ratio
reported in any Compliance Certificate shall be determined to have been
incorrectly reported and if correctly reported would have resulted in a





 

-31-

 

--------------------------------------------------------------------------------

 

 

higher Applicable Margin or Commitment Fee Percentage, then the Applicable
Margin or Commitment Fee Percentage, as applicable, shall be retroactively
adjusted to reflect the higher rate that would have been applicable had the
Total Leverage Ratio been correctly reported in such Compliance Certificate and
the additional amounts resulting therefrom shall be due and payable upon demand
from the Administrative Agent or any Lender (the Borrowers’ obligations to pay
such additional amounts shall survive the payment and performance of all other
Obligations and the termination of this Agreement).   If the Total Leverage
Ratio reported in any Compliance Certificate shall be determined to have been
incorrectly reported and if correctly reported would have resulted in a lower
Applicable Margin or Commitment Fee Percentage, then the Applicable Margin or
Commitment Fee Percentage, as applicable, shall be retroactively adjusted to
reflect the lower rate that would have been applicable had the Total Leverage
Ratio been correctly reported in such Compliance Certificate and the adjusted
amounts resulting therefrom shall be credited against future payments of
interest and Commitment Fees owing by the Borrowers to the Lenders.  For the
avoidance of doubt, the Applicable Margin in effect under the Existing Credit
Agreement immediately prior to the Third Restatement Effective Date shall be
applicable to all interest and commitment fees accruing prior to the Third
Restatement Effective Date.

“Prime Rate” shall mean the per annum rate of interest most recently announced
within Wells Fargo at its principal office in San Francisco, California as its
Prime Rate, with the understanding that Wells Fargo’s Prime Rate is one of its
base rates and serves as the basis upon which effective rates of interest are
calculated for those loans making reference thereto, and is evidenced by the
recording thereof after its announcement in such internal publication or
publications as Wells Fargo may designate.  Any change in the Base Rate
resulting from a change in the Prime Rate shall become effective on the Business
Day on which each such change in the Prime Rate occurs.

“Proportionate Share” shall mean a Revolving Proportionate Share or Term
Proportionate Share, as the context may require. 

“Public Lender” shall have the meaning given to that term in Section 5.01(a).

“Rate Contract” shall mean any agreement with respect to any swap, cap, collar,
hedge, forward, future or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions.

“Real Property Security Documents” shall mean (a) the Atlantis Deed of Trust,
(b) the Black Hawk Deed of Trust, (c) the MGI Deed of Trust,  (d) the Assignment
of Entitlements and (e) each deed of trust or mortgage delivered from time to
time in accordance with Section 5.01(k) or Section 5.01(p) or otherwise in
connection with the Loan Documents. 

“Receipt Date” shall have the meaning given to that term in Section 2.06(c)(vi).

“Reduction Notice” shall have the meaning given to that term in Section 2.04(a).

“Register” shall have the meaning given to that term in Section 8.05(d).





 

-32-

 

--------------------------------------------------------------------------------

 

 

“Relevant Sale” shall have the meaning given to that term in Section 2.06(c)(v).

“Reportable Event” shall mean any of the events set forth in Section 4043(c) of
ERISA and applicable regulations thereunder (other than events for which the
thirty (30) day notice period has been waived).

“Required Lenders” shall mean, at any time, the Lenders whose Proportionate
Shares then exceed fifty percent (50%) of the total Proportionate Shares of all
Lenders; provided that at any time any Lender is a Defaulting Lender, such
Defaulting Lender shall be excluded in determining “Required Lenders”, and
“Required Lenders” shall mean at such time Non-Defaulting Lenders having total
Proportionate Shares exceeding fifty percent (50%) of the total Proportionate
Shares of all Non-Defaulting Lenders; provided that, in no event shall the
Required Lenders consist of fewer than two non-Defaulting Lenders at any time at
which there shall be at least two non-Defaulting Lenders party to this
Agreement, and for purposes of the foregoing, Lenders that are Affiliates of one
another shall be treated as a single Lender.

“Required Revolving Lenders” shall mean, at any time, the Revolving Lenders
whose Revolving Proportionate Shares then exceed fifty percent (50%) of the
total Revolving Proportionate Shares of all Revolving Lenders; provided that at
any time any Revolving Lender is a Defaulting Lender, such Defaulting Lender
shall be excluded in determining “Required Revolving Lenders”, and “Required
Revolving Lenders” shall mean at such time Non-Defaulting Lenders having total
Revolving Proportionate Shares exceeding fifty percent (50%) of the total
Revolving Proportionate Shares of all Non-Defaulting Lenders; provided that, in
no event shall the Required Revolving Lenders consist of fewer than two
Non-Defaulting Lenders at any time at which there shall be at least two
Non-Defaulting Lenders who are Revolving Lenders party to this Agreement, and
for purposes of the foregoing, Revolving Lenders that are Affiliates of one
another shall be treated as a single Lender.

“Requirement of Law” applicable to any Person shall mean (a) such Person’s
Organizational Documents, (b) any Governmental Rule applicable to such Person,
(c) any Governmental Authorization granted by or obtained from any Governmental
Authority or under any Governmental Rule for the benefit of such Person or
(d) any judgment, decision, award, decree, writ or determination of any
Governmental Authority or arbitrator, in each case applicable to or binding upon
such Person or any of its property or to which such Person or any of its
property is subject.

“Reserve Requirement” shall mean, with respect to any day in an Interest Period
for a LIBOR Loan and for any calculation of the One Month LIBOR Rate, the
aggregate of the maximum of the reserve requirement rates (expressed as a
decimal) in effect on such day for eurocurrency funding (currently referred to
as “Eurocurrency liabilities” in Regulation D of the Federal Reserve Board)
maintained by a member bank of the Federal Reserve System.  As used herein, the
term “reserve requirement” shall include, without limitation, any basic,
supplemental or emergency reserve requirements imposed on any Lender by any
Governmental Authority.

“Responsible Officer” shall mean, with respect to a Loan Party, the chief
executive officer, president, chief operating officer, director, chief financial
officer, vice president of finance or treasurer of such Loan Party.  Any
document delivered hereunder that is signed by a Responsible





 

-33-

 

--------------------------------------------------------------------------------

 

 

Officer of a Loan Party and any request or other communication conveyed
telephonically or otherwise by a Responsible Officer of a Loan Party (or any
Person reasonably believed by the Administrative Agent to be a Responsible
Officer of a Loan Party) shall be conclusively presumed to have been authorized
by all necessary corporate, company, partnership and/or other action on the part
of such Loan Party and such Responsible Officer (or such Person reasonably
believed by the Administrative Agent to be a Responsible Officer) shall be
conclusively presumed to have acted on behalf of such Loan Party.    

“Revolving Lender”  shall mean (a) on the Third Restatement Effective Date, the
Lenders having Revolving Loan Commitments as specified on Part A of Schedule I
hereto and (b) thereafter, the Lenders from time to time holding Revolving
Loans, L/C Obligations and Swing Line Loans and Revolving Loan Commitments after
giving effect to any increase in the Total Revolving Loan Commitment under
Section 2.01(b) and any assignments permitted by Section 8.05(c).

“Revolving Loan” shall have the meaning given to that term in
Section 2.01(a)(i).

“Revolving Loan Borrowing” shall mean a borrowing by the Borrowers consisting of
the Revolving Loans made by each of the Revolving Lenders to the Borrowers on
the same date and of the same Type pursuant to a single Notice of Loan Borrowing
for Revolving Loans.

“Revolving Loan Commitment” shall mean, with respect to each Lender, the Dollar
amount set forth under the caption “Revolving Loan Commitment” opposite such
Lender’s name on Part A of Schedule I, or, if changed in accordance with this
Agreement, such Dollar amount as may be set forth for such Lender in the
Register. 

“Revolving Loan Note” shall have the meaning given to that term in
Section 2.08(b).

“Revolving Proportionate Share” shall mean:

(a)        With respect to any Lender so long as the Revolving Loan Commitments
are in effect, the ratio (expressed as a percentage rounded to the eighth digit
to the right of the decimal point) of (i) such Lender’s Revolving Loan
Commitment at such time to (ii) the Total Revolving Loan Commitment at such
time; and

(b)        With respect to any Lender at any other time, the ratio (expressed as
a percentage rounded to the eighth digit to the right of the decimal point) of
(i) the sum of (A) the aggregate Effective Amount of such Lender’s Revolving
Loans, (B) such Lender’s pro rata share of the Effective Amount of all
L/C Obligations, and (C) such Lender’s pro rata share of the aggregate Effective
Amount of all Swing Line Loans to (ii) the sum of (A) the aggregate Effective
Amount of all Revolving Loans and Swing Line Loans and (B) the Effective Amount
of all L/C Obligations.

The initial Revolving Proportionate Share of each Lender is set forth under the
caption “Revolving Proportionate Share” opposite such Lender’s name on Schedule
I.

“RSCVA” shall mean the Reno Sparks Convention and Visitors Authority, a
political subdivision of the County of Washoe, State of Nevada.





 

-34-

 

--------------------------------------------------------------------------------

 

 

“Sale and Leaseback” shall mean, with respect to any Person, the sale of
Property owned by such Person (the “Seller”) to another Person (the “Buyer”),
together with the substantially concurrent leasing of such Property by the Buyer
to the Seller.

“Sanctions” shall mean economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by the U.S. government
(including those administered by OFAC), the European Union, Her Majesty’s
Treasury, or other relevant sanctions authority.

“Sanctioned Country” shall mean at any time, a country or territory which is
itself the subject or target of any Sanctions (including, without limitation,
Cuba, Iran, North Korea, Sudan and Syria).

“Sanctioned Person” shall mean, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
Her Majesty’s Treasury, or other relevant sanctions authority, (b) any Person
operating, organized or resident in a Sanctioned Country or (c) any Person owned
or controlled by any such Person or Persons described in clauses (a) and (b).

“Second Restatement Effective Date” shall mean November 15, 2011.

“Security Agreement” shall mean that certain Amended and Restated Security
Agreement, dated as of the date hereof, among each Loan Party party thereto and
the Administrative Agent.

“Security Documents” shall mean and include the Security Agreement, each Control
Agreement, each Real Property Security Document, the Assignment of Architect’s
Agreement, the Assignment of Construction Contract,  each pledge agreement or
security agreement delivered in accordance with Section 5.01(i) and all other
instruments, agreements, certificates, opinions and documents (including Uniform
Commercial Code financing statements and fixture filings) delivered to the
Administrative Agent or any Lender in connection with any Collateral or to
secure the Obligations or the obligation of a Guarantor under the Loan
Documents. 

“Sole Bookrunner” shall mean WFS, in its capacity as Sole Bookrunner in
connection with this Agreement.

“Solvent” shall mean, with respect to any Person on any date, that on such date
(a) the fair value of the property of such Person is greater than the fair value
of the liabilities (including contingent, subordinated, matured and unliquidated
liabilities) of such Person, (b) the present fair saleable value of the assets
of such Person is greater than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay as such debts and
liabilities mature and (d) such Person is not engaged in or about to engage in
business or transactions for which such Person’s property would constitute an
unreasonably small capital.

“Spaceleases” shall mean the executed leases and concession agreements
pertaining to the Atlantis Casino Resort Spa or any portion thereof where Golden
Road is the lessor.





 

-35-

 

--------------------------------------------------------------------------------

 

 

“Standby Letter of Credit” shall mean any of the standby letters of credit
issued by the L/C Issuer under this Agreement, either as originally issued or as
the same may be supplemented, modified, amended, extended, restated or
supplanted.

“Subsidiary” of any Person shall mean (a) any corporation of which more than 50%
of the issued and outstanding Equity Securities having ordinary voting power to
elect a majority of the board of directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency) is at the time directly or indirectly owned or controlled by such
Person, by such Person and one or more of its other Subsidiaries or by one or
more of such Person’s other Subsidiaries, (b) any partnership, joint venture,
limited liability company or other association of which more than 50% of the
Equity Securities having the power to vote, direct or control the management of
such partnership, joint venture or other association is at the time owned and
controlled by such Person, by such Person and one or more of the other
Subsidiaries or by one or more of such Person’s other Subsidiaries or (c) any
other Person included in the Financial Statements of such Person on a
consolidated basis.  Unless otherwise indicated in this Agreement, “Subsidiary”
shall mean a Subsidiary of Parent.

“Surety Instruments” shall mean all letters of credit (including standby and
commercial), banker’s acceptances, bank guaranties, shipside bonds, surety bonds
and similar instruments.

“Swap Obligation” shall mean with respect to any Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swing Line” shall mean the revolving credit facility made available by the
Swing Line Lender pursuant to Section 2.03.

“Swing Line Lender” shall mean Wells Fargo in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan” shall mean the meaning specified in Section 2.03(a).

“Swing Line Risk Participation” shall mean, with respect to any Lender and any
Swing Line Loan as of any date of determination, the sum of (a) such Lender’s
Revolving Proportionate Share of the Effective Amount of such Swing Line Loan
outstanding at such time plus (b) the aggregate amount of all Defaulting
Lenders’ Revolving Proportionate Shares of the Effective Amount of such Swing
Line Loan outstanding at such time that have been reallocated to such Lender
pursuant to Section 2.16(a)(iv).

“Swing Line Settlement Date” shall mean the fifteenth day of each month and the
last Business Day of each month.

“Swing Line Sublimit” shall mean an amount equal to the lesser of
(a) $10,000,000 and (b) the Total Revolving Loan Commitment.  The Swing Line
Sublimit is part of, and not in addition to, the Total Revolving Loan
Commitment.

“Swing Loan Borrowing” shall mean a borrowing of a Swing Line Loan.





 

-36-

 

--------------------------------------------------------------------------------

 

 

“Swing Loan Note” shall have the meaning given to that term in Section 2.08(c).
 

“Syndication Agent” shall mean Bank of America N.A., in its capacity as
syndication agent in connection with this Agreement. 

“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

“Termination Value” shall mean, in respect of any one or more Rate Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Rate Contracts, (a) for any date on or after the date
such Rate Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a) the amount(s) determined as the mark-to-market
value(s) for such Rate Contracts, as determined by the Administrative Agent
based upon one or more mid-market or other readily available quotations provided
by any recognized dealer in such Rate Contracts which may include any Lender.

“Term Lender” shall mean the Lenders from time to time holding Term Loans. 

“Term Loan” shall mean each advance made by a Term Lender pursuant to
Section 2.01(a)(ii).

“Term Loan Borrowing” shall have the meaning given to that term in
Section 2.01(a)(ii).  As used herein, Term Loan Borrowing may refer to the
borrowing of all Term Loans or a portion thereof, as the context may require. 

“Term Loan Installment Date” shall mean the last Business Day in March, June,
September and December of each year, commencing with the Amortization
Commencement Date.

“Term Loan Note” shall have the meaning given to that term in Section 2.08(d).

“Term Proportionate Share” shall mean, with respect to any Term Lender at any
time, the ratio (expressed as a percentage rounded to the eighth digit to the
right of the decimal point) of (i) the aggregate Effective Amount of such
Lender’s Term Loans to (ii) the aggregate Effective Amount of all Term Loans.

“Third Restatement Effective Date” shall mean the time and Business Day on which
the satisfaction of all the conditions precedent and the consummation of all of
the transactions contemplated in Section 3.01 occurs.

“Title Company” shall mean (a) First American Title Insurance Company and
 (b) each other title company that issues a title policy to the Administrative
Agent in connection with real property Collateral.

“Title Company Escrow Account” shall mean the account or accounts established
under the Title Company Escrow Agreement.





 

-37-

 

--------------------------------------------------------------------------------

 

 

“Title Company Escrow Agreement” shall mean an escrow agreement among Black
Hawk, the Title Company and the Administrative Agent to be executed after the
Third Restatement Effective Date in form and substance acceptable to the
Administrative Agent.

“Title Company Escrow Loan” shall mean the proceeds of a Revolving Loan
deposited in the Title Company Escrow Account in respect to one or more disputed
mechanics lien claims.

“Total Funded Debt” shall mean all Indebtedness of the Loan Parties (determined
on a consolidated basis without duplication in accordance with GAAP).

“Total Leverage Ratio” shall mean, at any time, the ratio of (a) Total Funded
Debt at such time, to (b) EBITDA for the four consecutive fiscal quarter period
most recently ended for which Financial Statements are available. 

“Total Lender Risk Participation” shall mean, with respect to any Lender as of
any date of determination, the sum of (a) such Lender’s L/C Risk Participations
in all Letters of Credit outstanding at such time plus (b) such Lender’s Swing
Line Risk Participations in all Swing Line Loans outstanding at such time.

“Total Available Commitment” shall mean, at any time, (i) prior to the initial
Construction Loan advanced hereunder, Seventy Million Dollars ($70,000,000) and
(ii) from and after the date of the initial Construction Loan, the Total
Revolving Loan Commitment. 

“Total Revolving Loan Commitment” shall mean, as of the Third Restatement
Effective Date, Two Hundred Fifty Million Dollars ($250,000,000) or, when such
amount is reduced pursuant to Section 2.04(a) or (b), the amount to which so
reduced and in effect at such time or, if such amount is increased pursuant to
Section 2.01(b), the amount to which it is increased and in effect at such time.

“Type” shall mean, with respect to any Loan or Borrowing at any time, the
classification of such Loan or Borrowing by the type of interest rate it then
bears, whether an interest rate based upon the Base Rate or the LIBOR Rate.

“UCP” shall have the meaning given to that term in Section 2.02(h).

“Unfunded Pension Liability” shall mean the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

“United States” and “U.S.” shall mean the United States of America.

“Unreimbursed Amount” shall have the meaning set forth in Section 2.02(c)(i).

“Unused Revolving Commitment” shall mean, at any time (a) the Total Revolving
Loan Commitment at such time minus (b) the sum of the Effective Amount of all
Revolving Loans and the Effective Amount of all L/C Obligations outstanding at
such time.  For the avoidance of doubt,





 

-38-

 

--------------------------------------------------------------------------------

 

 

Swing Line Loans shall not be counted as Revolving Loans for purposes of
determining the amount of Unused Revolving Commitment.

“U.S. Person” shall mean any Person that is a “United States Person” as defined
in Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” shall have the meaning specified in
Section 2.12(g)(ii).

“Village Shopping Center” shall mean the shopping center known as “The Village”
and formerly known as the Sierra Marketplace Shopping Center, located at the
southeast corner of Virginia Street and Moana Lane, Reno, Nevada, that is owned
by BLILP, a portion of which is the subject of the Adjacent Driveway Lease.

“V/P Property” shall mean the real property more particularly described on that
certain schedule marked Schedule B, affixed hereto and by this reference
incorporated herein and made a part hereof.

“Wells Fargo” shall have the meaning given to that term in clause (3) of the
introductory paragraph hereof. 

“WFS” shall have the meaning given to that term in the introductory paragraph
hereof. 

“Wholly-Owned Subsidiary” shall mean any Person in which 100% of the Equity
Securities of each class having ordinary voting power, and 100% of the Equity
Securities of every other class, in each case, at the time as of which any
determination is being made, is owned, beneficially and of record, by Parent, or
by one or more Wholly-Owned Subsidiaries of Parent, or both.

“Withholding Agent” shall mean any Loan Party and the Administrative Agent.

1.02. GAAP.  Unless otherwise indicated in this Agreement or any other Loan
Document, all accounting terms used in this Agreement or any other Loan Document
shall be construed, and all accounting and financial computations hereunder or
thereunder shall be computed, in accordance with GAAP applied in a consistent
manner with the principles used in the preparation of the Financial Statements
referred to in item (d) of Schedule 3.01.  Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness and other liabilities
of the Loan Parties shall be deemed to be carried at 100% of the outstanding
principal amount thereof, and, to the extent applicable, the effects of FASB ASC
825 and FASB ASC 470-20 on financial liabilities shall be disregarded.  If GAAP
changes during the term of this Agreement such that any covenants contained
herein would then be calculated in a different manner or with different
components, the Borrowers, the Lenders and the Administrative Agent agree to
negotiate in good faith to amend this Agreement in such respects as are
necessary to conform those covenants as criteria for evaluating the Loan
Parties’ financial condition to substantially the same criteria as were
effective prior to such change in GAAP; provided,  however, that, until the
Borrowers, the Lenders and the Administrative Agent so amend this Agreement, all
such covenants shall be calculated in accordance with GAAP, as in effect
immediately prior to such change in GAAP. 





 

-39-

 

--------------------------------------------------------------------------------

 

 

1.03. Headings.  The table of contents, captions and section headings appearing
in this Agreement are included solely for convenience of reference and are not
intended to affect the interpretation of any provision of this Agreement.

1.04. Plural Terms.  All terms defined in this Agreement or any other Loan
Document in the singular form shall have comparable meanings when used in the
plural form and vice versa.

1.05. Time.  All references in this Agreement and each of the other Loan
Documents to a time of day shall mean San Francisco, California time, unless
otherwise indicated.

1.06. Governing Law.  This Agreement and, unless otherwise expressly provided in
any such Loan Document, each of the other Loan Documents shall be governed by
and construed in accordance with the laws of the State of Nevada without
reference to conflicts of law rules.  The scope of the foregoing governing law
provision is intended to be all-encompassing of any and all disputes that may be
brought in any court or any mediation or arbitration proceeding and that relate
to the subject matter of the Loan Documents, including contract claims, tort
claims, breach of duty claims and all other common law and statutory claims. 

1.07. Construction.  This Agreement is the result of negotiations among, and has
been reviewed by, the Borrowers, the Lenders, the Administrative Agent and their
respective counsel.  Accordingly, this Agreement shall be deemed to be the
product of all parties hereto, and no ambiguity shall be construed in favor of
or against the Borrowers, any Lender or the Administrative Agent.

1.08. Entire Agreement.  This Agreement and each of the other Loan Documents,
taken together, constitute and contain the entire agreement of the Borrowers,
the Lenders and the Administrative Agent and supersede any and all prior
agreements, negotiations, correspondence, understandings and communications
among the parties, whether written or oral, respecting the subject matter
hereof, but excluding the Fee Letter. 

1.09. Calculation of Interest and Fees.  All calculations of interest and fees
under this Agreement and the other Loan Documents for any period (a) shall
include the first day of such period and exclude the last day of such period;
provided that any Loan that is repaid on the same day on which it is made shall
bear interest for one day and (b) shall be calculated on the basis of a year of
365 or 366 days, as appropriate, for actual days elapsed, except that during any
period any Loan bears interest based upon the LIBOR Rate, such interest shall be
calculated on the basis of a year of 360 days, for actual days elapsed.

1.10. References.

(a)        References in this Agreement to “Recitals,” “Sections,” “Paragraphs,”
“Exhibits” and “Schedules” are to recitals, sections, paragraphs, exhibits and
schedules herein and hereto unless otherwise indicated.

(b)        References in this Agreement or any other Loan Document to any
document, instrument or agreement (i) shall include all exhibits, schedules and
other attachments hereto or thereto, (ii) shall include all documents,
instruments or agreements issued or executed in replacement thereof if such
replacement is permitted hereby or





 

-40-

 

--------------------------------------------------------------------------------

 

 

thereby, and (iii) shall mean such document, instrument or agreement, or
replacement or predecessor thereto, as amended, restated, modified and
supplemented from time to time and in effect at any given time if such
amendment, restatement, modification or supplement is permitted hereby or
thereby.

(c)        References in this Agreement or any other Loan Document to any
Governmental Rule (i) shall include any successor Governmental Rule, (ii) shall
include all rules and regulations promulgated under such Governmental Rule (or
any successor Governmental Rule), and (iii) shall mean such Governmental Rule
(or successor Governmental Rule) and such rules and regulations, as amended,
modified, codified or reenacted from time to time and in effect at any given
time.

(d)        References in this Agreement or any other Loan Document to any Person
in a particular capacity (i) shall include any successors to and permitted
assigns of such Person in that capacity and (ii) shall exclude such Person
individually or in any other capacity.

1.11. Other Interpretive Provisions.  The words “hereof,” “herein” and
“hereunder” and words of similar import when used in this Agreement or any other
Loan Document shall refer to this Agreement or such other Loan Document, as the
case may be, as a whole and not to any particular provision of this Agreement or
such other Loan Document, as the case may be.  The words “include” and
“including” and words of similar import when used in this Agreement or any other
Loan Document shall not be construed to be limiting or exclusive.  In the event
of any inconsistency between the terms of this Agreement and the terms of any
other Loan Document, the terms of this Agreement shall govern.

1.12. Rounding.  Any financial ratios required to be maintained by the Borrowers
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed in this Agreement and rounding
the result up or down to the nearest number (with a round-up if there is no
nearest number) to the number of places by which such ratio is expressed in this
Agreement.

1.13. Joint and Several Obligations.  Each of the Borrowers agrees that its
obligations, agreements, representations and warranties, covenants and
liabilities (including the Obligations) under this Agreement and all other Loan
Documents are joint and several obligations.

1.14. Amendment and Restatement.  It is intended by the parties hereto that
(a) all obligations of the parties under the Existing Credit Agreement shall
continue to exist under and be evidenced by this Agreement and the other Loan
Documents; and (b) except as expressly stated herein or amended hereby, the
Existing Credit Agreement and the other Loan Documents are ratified and
confirmed as remaining unmodified and in full force and effect with respect to
all obligations thereunder; it being understood that it is the intent of the
parties hereto that this Agreement does not constitute a novation of rights,
obligations and liabilities of the respective parties existing under the
Existing Credit Agreement and such rights, obligations and liabilities shall
continue and remain outstanding, and that this Agreement amends, restates and
replaces in its entirety the Existing Credit Agreement.  On the Third
Restatement Effective Date, each Loan





 

-41-

 

--------------------------------------------------------------------------------

 

 

Document that was in effect immediately prior to the Third Restatement Effective
Date other than the Existing Credit Agreement and such other Loan Documents that
are amended or amended and restated in connection herewith shall continue to be
effective and, unless the context otherwise requires, any reference to the
Existing Credit Agreement contained therein shall be deemed to refer to this
Agreement and any reference to the Loans or Obligations shall be deemed to refer
to the Loans and Obligations under this Agreement.  Prior to the Third
Restatement Effective Date, all Loan Documents (as defined in the Existing
Credit Agreement) shall remain in full force in effect in accordance with their
existing terms.

ARTICLE II. CREDIT FACILITIES.

2.01. Loan Facility.  

(a)        Loan Borrowings.

(i)        Revolving Loans.  On the terms and subject to the conditions of this
Agreement, each Revolving Lender severally agrees to advance to the Borrowers
from time to time during the period beginning on the Third Restatement Effective
Date up to, but not including the Maturity Date such loans in Dollars as the
Borrowers may request under this Section 2.01(a)(i)    (individually, a
“Revolving Loan”); provided,  however, that (i) the sum of (A) the Effective
Amount of all Revolving Loans made by such Revolving Lender at any time
outstanding and (B) such Revolving Lender’s Total Lender Risk Participation
shall not exceed such Revolving Lender’s Revolving Proportionate Share of the
Total Available Commitment at such time and (ii) the sum of (A) the Effective
Amount of all Revolving Loans made by all the Revolving Lenders at any time
outstanding and (B) the Effective Amount of all L/C Obligations and Swing Line
Loans at any time outstanding shall not exceed the Total Available Commitment at
such time.  All Revolving Loans shall be made on a pro rata basis by the
Revolving Lenders in accordance with their respective Revolving Proportionate
Shares, with each Revolving Loan Borrowing to be comprised of a Revolving Loan
by each Revolving Lender equal to such Revolving Lender’s Revolving
Proportionate Share of such Revolving Loan Borrowing.  Except as otherwise
provided herein, the Borrowers may borrow, repay and reborrow Revolving Loans
until the Maturity Date.

(ii)       Term Loans.  On the Amortization Commencement Date, the Conversion
Amount of the Revolving Loans outstanding on such date shall be automatically
converted to a term loan borrowing (the “Term Loan Borrowing”) consisting of
loans in Dollars (individually, a “Term Loan”) made by the Lenders pro rata in
accordance with their respective Revolving Proportionate Shares of the
Conversion Amount.  Such conversion shall be made without regard to the
conditions set forth in Section 3.02.  For the avoidance of doubt, (x) no
additional funds shall be required to be funded by the Lenders in connection
with the Term Loan Borrowing and (y) the aggregate amount of Revolving Loans
outstanding on the Amortization Commencement Date shall be automatically reduced
by the





 

-42-

 

--------------------------------------------------------------------------------

 

 

amount of the Term Loan Borrowing.  The Borrowers may not reborrow the principal
amount of the Term Loans after repayment or prepayment thereof.

(b)        Optional Increases. 

(i)        On the terms and subject to the conditions set forth below, Borrower
may, at any time after the Third Restatement Effective Date and before the
Maturity Date, request an increase of the Total Revolving Loan Commitment;
provided that:

(A)        after giving effect to the requested increase, the aggregate amount
of the increases in the Total Revolving Loan Commitment shall not exceed
$75,000,000;

(B)        all required third party consents and approvals shall have been
obtained;

(C)        prior to the date of any proposed increase, the Total Revolving Loan
Commitment shall not have been decreased pursuant to Section 2.04(a);

(D)        each such increase in the Total Revolving Loan Commitment shall be
equal to $15,000,000 or an integral multiple of $1,000,000 in excess thereof; 

(E)        no Default shall have occurred and be continuing or shall occur as a
result of such increase; and

(F)        the Borrowers and the Guarantors shall have executed and delivered
such documents and instruments and taken such other actions as may be reasonably
requested by the Administrative Agent in connection with such increases in the
Total Revolving Loan Commitment (including documents related to real property
Collateral, title insurance endorsements, new or amended Notes, any related fee
letters, documents evidencing the increased Revolving Loan Commitment held by
any applicable Lender, a compliance certificate evidencing pro forma compliance
with the financial covenants, any joinder agreements related to a New Lender,
reaffirmations of the Guaranty, resolutions regarding the increase in the Total
Revolving Loan Commitment and related actions taken by the Borrowers and the
Guarantors, certified as true and correct by a Responsible Officer and legal
opinions, all in form and substance reasonably satisfactory to the
Administrative Agent).

Any request under this Section 2.01(b) shall be submitted by the Borrowers to
the Administrative Agent (which shall promptly forward copies to the Lenders),
specify the proposed effective date and amount of such increase (and whether
such increase shall be an increase in the Total Revolving Loan Commitment) and
be accompanied by a certificate of a Responsible Officer stating that no Default
exists or will occur as a result of such increase.  If any fees are to be paid
or offered in connection with such increase, the Administrative Agent (with the
consent of Borrowers) may also





 

-43-

 

--------------------------------------------------------------------------------

 

 

specify any fees offered to those Lenders (the “Increasing Lenders”) which agree
to increase the amount of their respective Revolving Loan Commitment, which fees
may be variable based upon the amount by which any such Lender is willing to
increase the amount of its Revolving Loan Commitment; no Lender which is not an
Increasing Lender shall be entitled to receive any such fees.  No Lender shall
have any obligation, express or implied, to increase the amount of its Revolving
Loan Commitment.  Only the consent of each Increasing Lender shall be required
for an increase in the amount of the Total Revolving Loan Commitment pursuant to
this Section 2.01(b)(i).  No Lender which elects not to increase the amount of
its Revolving Loan Commitment may be replaced in respect of its existing
Revolving Loan Commitment as a result thereof without such Lender’s written
consent.

(ii)        Each Increasing Lender shall, as soon as practicable after the
Borrowers have submitted a request under Section 2.01(b)(i), specify the amount
of the proposed increase in its Revolving Loan Commitment which it is willing to
offer.  To the extent the increased Revolving Loan Commitment of the Increasing
Lenders is insufficient or there are no Increasing Lenders, the Borrowers may
designate new lenders who qualify as Eligible Assignees and which are reasonably
acceptable to the Administrative Agent as additional Lenders hereunder in
accordance with this Section 2.01(b)(ii) (each such new Lender being a “New
Lender”), which New Lender may assume all or a portion of the increase in the
amount of the Total Revolving Loan Commitment.  The Borrowers shall pay a fee to
the Administrative Agent solely for the account of the Administrative Agent in
connection with any such increase as set forth in the Fee Letter.  The Borrowers
and the Administrative Agent shall have discretion jointly to adjust the
allocation of the increased aggregate principal amount of the Total Revolving
Loan Commitment among Increasing Lenders and New Lenders.

(iii)       Each New Lender designated by the Borrowers and reasonably
acceptable to the Administrative Agent shall become an additional party hereto
as a New Lender concurrently with the effectiveness of the proposed increase in
the amount of the Total Revolving Loan Commitment upon its execution of an
instrument of joinder, in each case prepared by the Administrative Agent and
otherwise in form and substance reasonably satisfactory to the Administrative
Agent.  Each New Lender shall provide the documentation required by
Section 2.12(g).

(iv)       Subject to the foregoing, any increase in the Total Revolving Loan
Commitment requested by the Borrowers shall be effective as of the date proposed
by the Borrowers (the “Increase Effective Date”) and shall be in the principal
amount equal to (i) the amount which the Increasing Lenders are willing to
assume as increases to the amount of their Revolving Loan Commitments 
plus (ii) the amount offered by the New Lenders with respect to the Total
Revolving Loan Commitment, in either case as adjusted by the Borrowers and the
Administrative Agent pursuant to the last sentence of Section 2.01(b)(ii). 

(v)        On or prior to the Increase Effective Date, with respect to any
increase in the Total Revolving Loan Commitment, the Administrative Agent shall





 

-44-

 

--------------------------------------------------------------------------------

 

 

notify each Lender of the amount required to be paid by or to such Lender so
that the Revolving Loans held by the Lenders on the Increase Effective Date
(before giving effect to any new Revolving Loans made on such date) shall be
held by each Lender pro rata in accordance with the Revolving Loan Commitments
of the Lenders as adjusted pursuant to the last sentence of
Section 2.01(b)(ii).  Each Lender which is required to reduce the amount of
Revolving Loans held by it (each such Lender, a “Decreasing Lender”) shall
irrevocably assign, without recourse or warranty of any kind whatsoever (except
that each Decreasing Lender warrants that it is the legal and beneficial owner
of the Revolving Loans assigned by it under this Section 2.01(b)(v) and that
such Revolving Loans are held by such Decreasing Lender free and clear of
adverse claims), to each Increasing Lender and New Lender participating in the
applicable increase in the Total Revolving Loan Commitment, and each applicable
Increasing Lender and New Lender shall irrevocably acquire from the Decreasing
Lenders, a portion of the principal amount of the Revolving Loans of each
Decreasing Lender (collectively, the “Acquired Portion”) outstanding on the
Increase Effective Date (before giving effect to any new Revolving Loans made on
such date) in an amount such that the principal amount of the Revolving Loans
held by each applicable Increasing Lender, New Lender and Decreasing Lender as
of the Increase Effective Date shall be held in accordance with each such
Lender’s Revolving Proportionate Share (if any) as of such date.  Such
assignment and acquisition shall be effective on the Increase Effective Date
automatically and without any action required on the part of any party other
than the payment by the applicable Increasing Lenders and New Lenders to the
Administrative Agent for the account of the Decreasing Lenders of an aggregate
amount equal to the Acquired Portion, which amount shall be allocated and paid
by the Administrative Agent at or before 12:00 noon on the Increase Effective
Date to the Decreasing Lenders pro rata based upon the respective reductions in
the principal amount of the Revolving Loans held by such Lenders on the Increase
Effective Date (before giving effect to any new Revolving Loans made on such
date).  Each of the Administrative Agent and the Lenders shall adjust its
records accordingly to reflect the payment of the Acquired Portion.  The
payments to be made in respect of the Acquired Portion shall be made by the
applicable Increasing Lenders and New Lenders to the Administrative Agent in
Dollars in immediately available funds at or before 11:00 a.m. on the Increase
Effective Date, such payments to be made by the applicable Increasing Lenders
and New Lenders pro rata based upon the respective increases in the amount of
the Revolving Loan Commitments held by such Lenders on the Increase Effective
Date.

(vi)        To the extent any of the Revolving Loans acquired by the applicable
Increasing Lenders and New Lenders from the Decreasing Lenders pursuant to
Section 2.01(b)(v) above are LIBOR Loans and the Increase Effective Date is not
the last day of an Interest Period for such LIBOR Loans, the Decreasing Lenders
shall not be entitled to compensation from the Borrowers as provided in
Section 2.13 (as if the Borrowers had prepaid such Revolving Loans in an amount
equal to the Acquired Portion on the Increase Effective Date).





 

-45-

 

--------------------------------------------------------------------------------

 

 

(c)        Notice of Loan Borrowing.  The Borrowers shall request each Revolving
Loan Borrowing by delivering to the Administrative Agent an irrevocable written
notice substantially in the form of Exhibit A (a “Notice of Loan Borrowing”),
duly executed by a Responsible Officer of the Borrowers and appropriately
completed (or shall notify the Administrative Agent by telephone, to be promptly
confirmed by the delivery to the Administrative Agent of a signed Notice of Loan
Borrowing, which may be delivered by facsimile or e-mail), which specifies,
among other things:

(i)        The principal amount of the requested Revolving Loan Borrowing, which
shall be in the amount of (A) $50,000 or an integral multiple of $10,000 in
excess thereof in the case of a Borrowing consisting of Base Rate Loans or
(B) $100,000 or an integral multiple of $10,000 in excess thereof in the case of
a Borrowing consisting of LIBOR Loans;

(ii)       Whether the requested Revolving Loan Borrowing is to consist of Base
Rate Loans or LIBOR Loans;

(iii)      If the requested Revolving Loan Borrowing is to consist of LIBOR
Loans, the initial Interest Periods selected by the Borrowers for such LIBOR
Loans in accordance with Section 2.01(f);  

(iv)      Whether the requested Revolving Loan Borrowing is to consist of Title
Company Escrow Loans;

(v)       Whether the requested Revolving Loan Borrowing is to consist of
Construction Loans, and if Construction Loans, the Borrower shall attach the
wire instructions for each Person (including the General Contractor) to be paid
from the proceeds of such Construction Loans; and

(vi)      The date of the requested Revolving Loan Borrowing, which shall be a
Business Day.

The Borrowers shall give each Notice of Loan Borrowing for Revolving Loans to
the Administrative Agent not later than (1) 11:00 a.m. at least three
(3) Business Days before the date of the requested Revolving Loan Borrowing in
the case of a Revolving Loan Borrowing consisting of LIBOR Loans and (2) 11:00
a.m. at least one (1) Business Day before the date of the requested Revolving
Loan Borrowing in the case of a Revolving Loan Borrowing consisting of Base Rate
Loans; provided that in the case of Construction Loans:

(y)         each Notice of Loan Borrowing for Construction Loans, along with the
corresponding Draw Package, must be received by the Construction Consultant and
the Administrative Agent not later than ten (10) Business Days before the date
of the requested Borrowing, and 

(y)         (i)  each Notice of Loan Borrowing for Construction Loans, (ii) if
applicable, a copy of the General Contractor’s application for payment to the
applicable Loan Party and, if required by the Administrative Agent or the Title
Company, signed by the applicable Loan Party, on AIA Forms G702 and G703/G703A
or other forms





 

-46-

 

--------------------------------------------------------------------------------

 

 

acceptable to the Administrative Agent and/or the Title Company, as applicable,
(iii) copies of conditional lien waivers from the General Contractor for any
lienable work and materials for which such Loan will be used and unconditional
lien waivers from the General Contractor for any lienable work and materials
relating to a prior Loan (to the extent not already delivered to the
Administrative Agent, the Construction Consultant and the Title Company) and
(iv) any additional information, documents or items as the Title Company may
reasonably request, must be received by the Title Company not later than ten
(10) Business Days before the date of the requested Borrowing. 

Each Notice of Loan Borrowing shall be delivered by first-class mail or
facsimile or by e-mail containing a PDF of such signed and completed Notice of
Loan Borrowing to the Administrative Agent at the office or facsimile number or
e-mail address, as the case may be, and during the hours specified in
Section 8.01;  provided,  however, that, if requested by the Administrative
Agent, the Borrowers shall promptly deliver to the Administrative Agent the
original of any Notice of Loan Borrowing initially delivered by facsimile or
e-mail.  The Administrative Agent shall promptly notify each Revolving Lender of
the contents of each Notice of Loan Borrowing for Revolving Loans and of the
amount and Type of (and, if applicable, the Interest Period for) the Revolving
Loan to be made by such Lender as part of the requested Revolving Loan
Borrowing. 

With respect to the Term Loan Borrowing, the Borrowers may deliver an
irrevocable written notice in a form reasonably acceptable to the Administrative
Agent and executed by a Responsible Officer of the Borrowers not later than
11:00 a.m. at least three (3) Business Days before the Amortization Commencement
Date requesting that the Term Loan Borrowing consist of LIBOR Loans and setting
forth the initial Interest Periods selected by the Borrowers for such LIBOR
Loans in accordance with Section 2.01(f); to the extent no such notice is timely
delivered (or a Borrowing consisting of LIBOR Loans is not otherwise permitted
hereunder), the Term Loan Borrowing shall be initially consist of Base Rate
Loans.

(d)        Interest Rates.  The Borrowers shall pay interest on the unpaid
principal amount of each Loan from the date of such Loan until paid in full, at
one of the following rates per annum: 

(i)        During such periods as such Loan is a Base Rate Loan, at a rate per
annum equal to the Base Rate plus the Applicable Margin therefor, such rate to
change from time to time as the Applicable Margin or Base Rate shall change; and

(ii)       During such periods as such Loan is a LIBOR Loan, at a rate per annum
equal at all times during each Interest Period for such LIBOR Loan to the LIBOR
Rate for such Interest Period plus the Applicable Margin therefor, such rate to
change from time to time during such Interest Period as the Applicable Margin
shall change.

The number of Interest Periods for LIBOR Loans shall not exceed eight (8) in the
aggregate at any time. 





 

-47-

 

--------------------------------------------------------------------------------

 

 

(e)        Conversion of Loans.  Subject to Section 2.13, the Borrowers may
convert any Loans from one Type to the other Type; provided that any conversion
of Base Rate Loans into LIBOR Loans shall be in the amount of $50,000 or an
integral multiple of $10,000 in excess thereof and any conversion of LIBOR Loans
into Base Rate Loans shall be in the amount of $100,000 or an integral multiple
of $10,000 in excess thereof; provided,  further, that (i) no Base Rate Loan may
be converted into a LIBOR Loan after the occurrence and during the continuance
of an Event of Default and (ii) any conversion of a LIBOR Loan on any day other
than the last day of the Interest Period therefor shall be subject to the
payments required under Section 2.13.  The Borrowers shall request such a
conversion by delivering to the Administrative Agent an irrevocable written
notice to the Administrative Agent substantially in the form of Exhibit B (a
“Notice of Conversion”), duly executed by a Responsible Officer of the Borrowers
and appropriately completed (or shall notify the Administrative Agent by
telephone, to be promptly confirmed by the delivery to the Administrative Agent
of a signed Notice of Conversion, which may be delivered by facsimile or
e-mail), which specifies, among other things:

(i)        The Loans to be converted;

(ii)       The Type of Loans into which such Loans are to be converted;

(iii)      If such Loans are to be converted into LIBOR Loans, the initial
Interest Period selected by the Borrowers for such LIBOR Loans in accordance
with Section 2.01(f), as applicable; and

(iv)      The date of the requested conversion, which shall be a Business Day.

The Borrowers shall give each Notice of Conversion to the Administrative Agent
not later than 11:00 a.m. at least three (3) Business Days before the date of
the requested conversion of a Base Rate Loan into a LIBOR Loan or at least one
(1) Business Day before the date of the requested conversion of a LIBOR Loan
into a Base Rate Loan.  Each Notice of Conversion shall be delivered by
first-class mail or facsimile or by e-mail containing a PDF of such signed and
completed Notice of Conversion to the Administrative Agent at the office or to
the facsimile number or e-mail address and during the hours specified in
Section 8.01;  provided,  however, that, if requested by the Administrative
Agent, the Borrowers shall promptly deliver to the Administrative Agent the
original of any Notice of Conversion initially delivered by facsimile or
e-mail.  The Administrative Agent shall promptly notify each Revolving Lender of
the contents of each Notice of Conversion relating to Revolving Loans and each
Term Lender of the contents of each Notice of Conversion relating to Term
Loans.  For the avoidance of doubt, the provisions of this
Section 2.01(e) relate to the conversion of the type of interest rate (LIBOR or
Base Rate) applicable to the applicable Loans and do not permit the conversion
of a Revolving Loan or Term Loan into any other kind of Loan provided
hereunder. 

(f)        LIBOR Loan Interest Periods.

(i)        The initial and each subsequent Interest Period selected by the
Borrowers for a Borrowing consisting of LIBOR Loans shall be one (1), three
(3) or six (6) months; provided,  however, that (A) any Interest Period which
would





 

-48-

 

--------------------------------------------------------------------------------

 

 

otherwise end on a day which is not a Business Day shall be extended to the next
succeeding Business Day unless such next Business Day falls in another calendar
month, in which case such Interest Period shall end on the immediately preceding
Business Day; (B) any Interest Period which begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; (C) no Interest Period shall end after the
Maturity Date; (D) no Interest Period for any LIBOR Loans in the Term Loan
Borrowing shall end after a Term Loan Installment Date unless, after giving
effect to such Interest Period, the aggregate principal amount of the Base Rate
Loans and all LIBOR Loans of the Term Loan Borrowing having Interest Periods
ending on or prior to such Term Loan Installment Date equals or exceeds the
principal payment on the Term Loan Borrowing due on such Term Loan Installment
Date; and (E)  no LIBOR Loan shall be made or continued for an additional
Interest Period after the occurrence and during the continuance of an Event of
Default.

(ii)       The Borrowers shall notify the Administrative Agent of the Borrowers’
selection of a new Interest Period for a Borrowing by an irrevocable written
notice substantially in the form of Exhibit C (a “Notice of Interest Period
Selection”), duly executed by a Responsible Officer of the Borrowers and
appropriately completed (or shall notify the Administrative Agent by telephone,
to be promptly confirmed by the delivery to the Administrative Agent of a signed
Notice of Interest Period Selection, which may be delivered by facsimile or
e-mail), not later than 11:00 a.m. at least three (3) Business Days prior to the
last day of each Interest Period for a Borrowing consisting of LIBOR Loans;
provided,  however, that no LIBOR Loan shall be continued for an additional
Interest Period after the occurrence and during the continuance of an Event of
Default.  Each Notice of Interest Period Selection shall be given by first-class
mail or facsimile or by e-mail containing a PDF of such signed and completed
Notice of Interest Period Selection to the Administrative Agent to the office or
the facsimile number or e-mail address and during the hours specified in
Section 8.01;  provided,  however, that, if requested by the Administrative
Agent, the Borrowers shall promptly deliver to the Administrative Agent the
original of any Notice of Interest Period Selection initially delivered by
facsimile or e-mail.  If (A) the Borrowers shall fail to notify the
Administrative Agent of the next Interest Period for a Borrowing consisting of
LIBOR Loans in accordance with this Section 2.01(f) or (B) an Event of Default
has occurred and is continuing on the last date of an Interest Period for any
LIBOR Loan, such LIBOR Loan(s) shall automatically convert to Base Rate
Loan(s) in Dollars on the last day of the current Interest Period therefor.  The
Administrative Agent shall promptly notify each Revolving Lender of the contents
of each Notice of Interest Period Selection for the Revolving Loans and each
Term Lender of the contents of each Notice of Interest Period Selection for the
Term Loans.

(g)        Scheduled Payments. 

(i)        Interest – All Loans.  The Borrowers shall pay accrued interest on
the unpaid principal amount of each Revolving Loan thereof in arrears (i) in the





 

-49-

 

--------------------------------------------------------------------------------

 

 

case of a Base Rate Loan, on the last Business Day of each fiscal quarter,
(ii) in the case of a LIBOR Loan, on the last day of each Interest Period
therefor (and, if any such Interest Period is longer than three (3) months,
every three (3) months after the first day of such Interest Period); and
(iii) in the case of all Loans, on the Maturity Date.  All interest that is not
paid when due shall be due on demand.

(ii)        Scheduled Principal Payments - Revolving Loans and Unreimbursed
Amounts.  The Borrowers shall repay the then unpaid principal amount of the
Revolving Loans and Unreimbursed Amounts on the Maturity Date.  The Borrowers
shall also make the mandatory prepayments required by Section 2.06(c).

(iii)       Scheduled Principal Payments – Term Loans.  The Borrowers shall
repay the aggregate principal amount of the Term Loans on each Term Loan
Installment Date in an amount equal to (x) the percentage set forth opposite the
applicable year during which such Term Loan Installment Date occurs multiplied
by (y) the Conversion Amount:

Calendar Year

Quarterly Percentage

2019

1.875%

2020

2.50%

2021

3.75%

 

provided that the Borrowers shall pay all outstanding principal on the Term
Loans, together with all accrued and unpaid interest thereon on the Maturity
Date.

The Borrowers shall also make the mandatory prepayments required by
Section 2.06(c).

2.02. Letters of Credit.

(a)        The Letter of Credit Commitment. 

(i)        On the Third Restatement Effective Date, the Existing Letters of
Credit shall be deemed to have been issued hereunder, and each Revolving Lender
shall thereupon acquire a participation interest therein in accordance with its
Revolving Proportionate Share and the terms of this Section 2.02.  The Existing
Letters of Credit shall be deemed to have been issued pursuant hereto, and from
and after the Third Restatement Effective Date shall be subject to and governed
by the terms and conditions hereof.  On the terms and subject to the conditions
set forth herein, (A) the L/C Issuer (1) shall, from time to time on any
Business Day during the period from the Third Restatement Effective Date until
the Letter of Credit Expiration Date, issue Letters of Credit in Dollars for the
account of a Borrower in support of the obligations of such Borrower or any
other Loan Party, and to amend or renew  Letters of Credit previously issued by
it, in accordance with subsection (b) below, and (2) shall honor drafts under
the Letters of Credit; and (B) the Revolving Lenders severally agree to
participate in Letters of Credit issued





 

-50-

 

--------------------------------------------------------------------------------

 

 

for the account of a Borrower in support of the obligations of such Borrower or
any other Loan Party; provided that the L/C Issuer shall not be obligated to
make any L/C Credit Extension with respect to any Letter of Credit, and no
Lender shall be obligated to participate in, any Letter of Credit if as of the
date of such L/C Credit Extension, (x) the Effective Amount of all Revolving
Loans, Swing Line Loans and L/C Obligations would exceed the Total Available
Commitment at such time, (y) the aggregate Effective Amount of the Revolving
Loans of any Lender, plus such Lender’s Total Lender Risk Participation would
exceed such Lender’s Revolving Proportionate Share of the Total Available
Commitment, or (z) the Effective Amount of the L/C Obligations would exceed the
Letter of Credit Sublimit.  Each Letter of Credit shall be in a form acceptable
to the L/C Issuer.  Within the foregoing limits, and subject to the terms and
conditions hereof, the Borrowers’ ability to obtain Letters of Credit shall be
fully revolving, and accordingly the Borrowers may, during the foregoing period,
obtain Letters of Credit to replace Letters of Credit that have expired or that
have been drawn upon and reimbursed. 

(ii)       The L/C Issuer shall be under no obligation to issue any Letter of
Credit if:

(A)        any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing such Letter of Credit, or any Requirement of Law applicable to the
L/C Issuer or any request or directive (whether or not having the force of law)
from any Governmental Authority with jurisdiction over the L/C Issuer shall
prohibit, or request that the L/C Issuer refrain from, the issuance of letters
of credit generally or such Letter of Credit in particular or shall impose upon
the L/C Issuer with respect to such Letter of Credit any restriction, reserve or
capital requirement (for which the L/C Issuer is not otherwise compensated
hereunder) not in effect on the Third Restatement Effective Date, or shall
impose upon the L/C Issuer any unreimbursed loss, cost or expense which was not
applicable on the Third Restatement Effective Date and which the L/C Issuer in
good faith deems material to it;

(B)        subject to Section 2.02(b)(iii),  (1) in the case of any Standby
Letter of Credit, the expiry date of such requested Letter of Credit would occur
more than twelve months after the date of issuance or last renewal or (2) in the
case of any Commercial Letter of Credit, the expiry date of such requested
Letter of Credit would occur more than 180 days after the date of issuance or
last renewal, in either case unless the Required Revolving Lenders have approved
such expiry date;

(C)        the expiry date of such requested Letter of Credit would occur after
the Letter of Credit Expiration Date, unless all the Revolving Lenders have
approved such expiry date;





 

-51-

 

--------------------------------------------------------------------------------

 

 

(D)        the issuance of such Letter of Credit would violate one or more
policies of the L/C Issuer or the terms and conditions of the applicable Letter
of Credit Application;

(E)        such Letter of Credit is in a face amount less than $25,000, in the
case of a Commercial Letter of Credit, or $100,000, in the case of any other
type of Letter of Credit, or denominated in a currency other than Dollars;

(F)        such Letter of Credit is in violation of the ISP, the UCP or other
applicable Governmental Rule; or

(G)        any Lender is at such time a Defaulting Lender hereunder, unless such
Lender’s Fronting Exposure has been reallocated to other Lenders in accordance
with Section 2.16(a), Cash Collateral has been provided as set forth in
Section 2.16(c) or the L/C Issuer has entered into arrangements satisfactory to
the L/C Issuer with the Borrowers or such Defaulting Lender to eliminate the
L/C Issuer’s Fronting Exposure.

(iii)      The L/C Issuer shall be under no obligation to amend any Letter of
Credit.

(b)        Procedures for Issuance and Amendment of Letters of Credit; Evergreen
Letters of Credit.

(i)        Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Borrowers delivered to the L/C Issuer (with a copy to
the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the
Borrowers.  Such Letter of Credit Application must be received by the L/C Issuer
and the Administrative Agent not later than 11:00 a.m., at least four
(4) Business Days (or such later date and time as the L/C Issuer may agree in a
particular instance in its sole discretion) prior to the proposed issuance date
or date of amendment, as the case may be.  In the case of a request for an
initial issuance of a Letter of Credit, such Letter of Credit Application shall
specify in form and detail satisfactory to the L/C Issuer: (A) the proposed
issuance date of the requested Letter of Credit (which date shall be a Business
Day); (B) the amount thereof; (C) the expiry date thereof; (D) the name and
address of the beneficiary thereof; (E) the documents to be presented by such
beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) the account party thereunder, and (H) such other matters as the
L/C Issuer may require.  In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit Application shall specify in
form and detail satisfactory to the L/C Issuer (A) the Letter of Credit to be
amended; (B) the proposed date of amendment thereof (which date shall be a
Business Day); (C) the nature of the proposed amendment; and (D) such other
matters as the L/C Issuer may require.





 

-52-

 

--------------------------------------------------------------------------------

 

 

(ii)        Promptly after receipt of any Letter of Credit Application, the
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrowers and, if not, the L/C Issuer will provide
the Administrative Agent with a copy thereof.  Upon receipt by the L/C Issuer of
confirmation from the Administrative Agent that the requested issuance or
amendment is permitted in accordance with the terms hereof, then, subject to the
terms and conditions hereof, the L/C Issuer shall, on the requested date, issue
a Letter of Credit for the account of the applicable Borrower or enter into the
applicable amendment, as the case may be, in each case in accordance with the
L/C Issuer’s usual and customary business practices.  Immediately upon the
issuance of each Letter of Credit, each Revolving Lender shall be deemed to, and
hereby irrevocably and unconditionally agrees to, purchase from the L/C Issuer a
participation in such Letter of Credit in an amount equal to the product of such
Revolving Lender’s Revolving Proportionate Share times the amount of such Letter
of Credit; provided, however, that the amount of such Lender’s participation
shall be adjusted in the manner set forth in Section 2.16(a)(iv).  The
Administrative Agent shall promptly notify each Lender upon the issuance of a
Letter of Credit.

(iii)       If the Borrowers so request in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic renewal provisions (each, an
“Evergreen Letter of Credit”); provided that any such Evergreen Letter of Credit
must permit the L/C Issuer to prevent any such renewal at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Nonrenewal Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued.  Unless otherwise directed by
the L/C Issuer, the Borrowers shall not be required to make a specific request
to the L/C Issuer for any such renewal.  Once an Evergreen Letter of Credit has
been issued, the Revolving Lenders shall be deemed to have authorized (but may
not require) the L/C Issuer to permit the renewal of such Letter of Credit at
any time to a date not later than the Letter of Credit Expiration Date;
provided,  however, that the L/C Issuer shall not permit any such renewal if
(A) the L/C Issuer would have no obligation at such time to issue such Letter of
Credit in its renewed form under the terms hereof, or (B) it has received notice
(which may be by telephone or in writing) on or before the Business Day
immediately preceding the Nonrenewal Notice Date (1) from the Administrative
Agent that the Required Revolving Lenders have elected not to permit such
renewal or (2) from the Administrative Agent, any Revolving Lender or the
Borrowers that one or more of the applicable conditions specified in
Section 3.02 is not then satisfied.  Notwithstanding anything to the contrary
contained herein, the L/C Issuer shall have no obligation to permit the renewal
of any Evergreen Letter of Credit at any time.

(iv)       Promptly after its delivery of any Letter of Credit or any amendment
to a Letter of Credit to an advising bank with respect thereto or to the
beneficiary





 

-53-

 

--------------------------------------------------------------------------------

 

 

thereof, the L/C Issuer will also deliver to the Borrowers and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c)        Drawings and Reimbursements; Funding of Participations.

(i)        Upon any drawing under any Letter of Credit, the L/C Issuer shall
notify the Borrowers and the Administrative Agent of the amount to be paid by
the L/C Issuer as a result of such drawing and the date on which payment is to
be made by the L/C Issuer to the beneficiary of such Letter of Credit in respect
of such drawing; provided,  however, that in the case of Commercial Letters of
Credit, subsequent notification by routine methods shall be deemed sufficient
notice.  Not later than 11:00 a.m., on the date of any payment by the L/C Issuer
under a Letter of Credit (each such date of payment, an “Honor Date”), the
Borrowers shall reimburse the L/C Issuer through the Administrative Agent in an
amount equal to the amount of such drawing, which may be effected through the
debiting of one or more deposit accounts maintained with the Administrative
Agent.  If the Borrowers fail to so reimburse the L/C Issuer by such time, the
Administrative Agent shall promptly notify each Revolving Lender of the Honor
Date, the amount of the unreimbursed drawing (the “Unreimbursed Amount”), and
the amount of such Revolving Lender’s L/C Risk Participation with respect
thereto.  In such event, the Borrowers shall be deemed to have requested a
Revolving Loan Borrowing of Base Rate Loans to be disbursed on the Business Day
following the Honor Date in an amount equal to the Unreimbursed Amount, without
regard to the minimum and multiples specified in Section 2.01 for the principal
amount of Base Rate Loans, but subject to the amount of the unutilized portion
of the Total Available Commitment and the conditions set forth in Section 3.02
(other than the delivery of a Notice of Loan Borrowing for Revolving
Loans).  Any notice given by the L/C Issuer or the Administrative Agent pursuant
to this Section 2.02(c)(i) may be given by telephone if immediately confirmed in
writing; provided, that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

(ii)       Each Revolving Lender (including the Revolving Lender acting as
L/C Issuer) shall upon any notice pursuant to Section 2.02(c)(i) make funds
available to the Administrative Agent for the account of the L/C Issuer at the
Administrative Agent’s Office in an amount equal to its L/C Risk Participation
with respect to the Unreimbursed Amount not later than 1:00 p.m. on the Business
Day specified in such notice by the Administrative Agent, whereupon, subject to
the provisions of Section 2.02(c)(iii), each Revolving Lender that so makes
funds available shall be deemed to have made a Base Rate Loan to the Borrowers
in such amount.  The Administrative Agent shall remit the funds so received to
the L/C Issuer.

(iii)      With respect to any Unreimbursed Amount that is not fully refinanced
by a Revolving Loan Borrowing because the conditions set forth in Section 3.02
cannot be satisfied or for any other reason, the Borrowers shall be deemed to
have incurred from the L/C Issuer an L/C Borrowing in the amount of





 

-54-

 

--------------------------------------------------------------------------------

 

 

the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the rate applicable to Revolving Loans upon the occurrence and during the
continuance of an Event of Default.   In such event, each Revolving Lender’s
payment to the Administrative Agent for the account of the L/C Issuer pursuant
to Section 2.02(c)(ii) shall be deemed payment in respect of its participation
in such L/C Borrowing and shall constitute an L/C Advance from such Revolving
Lender in satisfaction of its participation obligation under this Section 2.02.

(iv)       Until each Revolving Lender funds its Revolving Loan or L/C Advance
pursuant to this Section 2.02(c) to reimburse the L/C Issuer for any amount
drawn under any Letter of Credit, interest in respect of such Revolving Lender’s
L/C Risk Participation with respect thereto shall be solely for the account of
the L/C Issuer. For the avoidance of doubt, interest shall accrue beginning on
the Honor Date for any such draw under a Letter of Credit.

(v)        Each Revolving Lender’s obligation to make Revolving Loans or
L/C Advances to reimburse the L/C Issuer for, or participate in, amounts drawn
under Letters of Credit, as contemplated by this Section 2.02(c), shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any set-off, counterclaim, recoupment, defense or other right
which such Revolving Lender may have against the L/C Issuer, the Borrowers or
any other Person for any reason whatsoever; (B) the occurrence or continuance of
a Default or Event of Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing.  Any such reimbursement shall
not relieve or otherwise impair the obligation of the Borrowers to reimburse the
L/C Issuer for the amount of any payment made by the L/C Issuer under any Letter
of Credit, together with interest as provided herein.

(vi)       If any Revolving Lender fails to make available to the Administrative
Agent for the account of the L/C Issuer any amount required to be paid by such
Revolving Lender pursuant to the foregoing provisions of this Section 2.02(c) by
the time specified in Section 2.02(c)(ii), the L/C Issuer shall be entitled to
recover from such Revolving Lender (acting through the Administrative Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the L/C Issuer at a rate per annum equal to the daily Federal Funds Rate.  A
certificate of the L/C Issuer submitted to any Revolving Lender (through the
Administrative Agent) with respect to any amounts owing under this clause
(vi) shall be conclusive absent manifest error.

(d)        Repayment of Participations. 

(i)        At any time after the L/C Issuer has made a payment under any Letter
of Credit and has received from any Revolving Lender such Revolving Lender’s
L/C Advance in respect of such payment in accordance with Section 2.02(c), if
the Administrative Agent receives for the account of the





 

-55-

 

--------------------------------------------------------------------------------

 

 

L/C Issuer any payment related to such Letter of Credit (whether directly from
the Borrowers or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), or any payment of interest thereon, the
Administrative Agent will distribute to such Revolving Lender its L/C Risk
Participation with respect to such Letter of Credit in the same funds as those
received by the Administrative Agent.

(ii)        If any payment received by the Administrative Agent for the account
of the L/C Issuer pursuant to Section 2.02(c)(i) is required to be returned,
each Revolving Lender shall pay to the Administrative Agent for the account of
the L/C Issuer its L/C Risk Participation with respect thereto on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Revolving Lender, at a rate per annum equal
to the daily Federal Funds Rate.

(e)        Obligations Absolute.  The obligation of the Borrowers to reimburse
the L/C Issuer for each drawing under each Letter of Credit, and to repay each
L/C Borrowing and each drawing under a Letter of Credit that is refinanced by a
Borrowing of Revolving Loans, shall be absolute, unconditional and irrevocable,
and shall be paid strictly in accordance with the terms of this Agreement and
the other Loan Documents under all circumstances, including the following:

(i)        any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;

(ii)       any change in the time, manner or place of payment of, or in any
other term of, all or any of the obligations of the Borrowers in respect of any
Letter of Credit or any other amendment or waiver of, or any consent to
departure from, all or any of the Loan Documents;

(iii)      the existence of any claim, counterclaim, set-off, defense or other
right that a Borrower or any other Loan Party may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

(iv)      any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(v)       any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of





 

-56-

 

--------------------------------------------------------------------------------

 

 

Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;

(vi)        the existence, character, quality, quantity, condition, packing,
value or delivery of any property purported to be represented by documents
presented in connection with any Letter of Credit or any difference between any
such property and the character, quality, quantity, condition, or value of such
property as described in such documents;

(vii)       the time, place, manner, order or contents of shipments or
deliveries of property as described in documents presented in connection with
any Letter of Credit or the existence, nature and extent of any insurance
relative thereto;

(viii)      the solvency or financial responsibility of any party issuing any
documents in connection with a Letter of Credit;

(ix)        any failure or delay in notice of shipments or arrival of any
property;

(x)         any error in the transmission of any message relating to a Letter of
Credit not caused by the L/C Issuer, or any delay or interruption in any such
message;

(xi)        any error, neglect or default of any correspondent of the L/C Issuer
in connection with a Letter of Credit;

(xii)       any consequence arising from acts of God, war, insurrection, civil
unrest, disturbances, labor disputes, emergency conditions or other causes
beyond the control of the L/C Issuer;

(xiii)      the form, accuracy, genuineness or legal effect of any contract or
document referred to in any document submitted to the L/C Issuer in connection
with a Letter of Credit; or

(xiv)      any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, the Borrowers.

The Borrowers shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrowers’ instructions or other irregularity, the
Borrowers will immediately notify the L/C Issuer.  The Borrowers shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

(f)        Role of L/C Issuer.  The Borrowers and the Revolving Lenders agree
that, in paying any drawing under a Letter of Credit, the L/C Issuer shall not
have any responsibility to obtain any document (other than any sight draft,
certificates and





 

-57-

 

--------------------------------------------------------------------------------

 

 

documents expressly required by the Letter of Credit) or to ascertain or inquire
as to the validity or accuracy of any such document or the authority of the
Person executing or delivering any such document.  Neither the Administrative
Agent nor the L/C Issuer nor any of their respective affiliates, directors,
officers, employees, agents or advisors nor any of the correspondents,
participants or assignees of the L/C Issuer shall be liable to any Revolving
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders, the Required Lenders, the Revolving Lenders
or the Required Revolving Lenders, as applicable; (ii) any action taken or
omitted in the absence of gross negligence or willful misconduct as determined
by a final, non-appealable judgment of a court of competent jurisdiction; or
(iii) the due execution, effectiveness, validity or enforceability of any
document or instrument related to any Letter of Credit or Letter of Credit
Application.  The Borrowers hereby assume all risks of the acts or omissions of
any beneficiary or transferee with respect to its use of any Letter of Credit;
provided,  however, that this assumption is not intended to, and shall not,
preclude the Borrowers from pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other
agreement.  Neither the Administrative Agent nor the L/C Issuer nor any of their
respective affiliates, directors, officers, employees, agents or advisors nor
any of the correspondents, participants or assignees of the L/C Issuer shall be
liable or responsible for any of the matters described in Section 2.02(e);
 provided,  however, that anything in such clauses to the contrary
notwithstanding, the Borrowers may have a claim against the L/C Issuer, and the
L/C Issuer may be liable to the Borrowers, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrowers which are determined by a final, non-appealable
judgment of a court of competent jurisdiction to have arisen from the
L/C Issuer’s gross negligence or willful misconduct or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit.  In furtherance and not in
limitation of the foregoing, the L/C Issuer may accept documents that appear on
their face to be in substantial compliance with the terms of a Letter of Credit,
without responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

(g)        Cash Collateral.  Upon the request of the Administrative Agent,
(i) if the L/C Issuer has honored any full or partial drawing request under any
Letter of Credit and such drawing has resulted in an L/C Borrowing, or (ii) if,
as of the Letter of Credit Expiration Date, any Letter of Credit may for any
reason remain outstanding and partially or wholly undrawn, the Borrowers shall
immediately Cash Collateralize the Obligations in an amount equal to the Minimum
Collateral Amount.  The Borrowers hereby grant to the Administrative Agent, for
the benefit of the L/C Issuer and the Revolving Lenders, a Lien on all cash and
deposit account balances described in the definition of “Cash Collateralize” as
security for the Obligations.  All Cash Collateral shall be maintained in a
blocked, non-interest bearing deposit account with the Administrative
Agent.  Such accounts must be subject to a control agreement pursuant to which
the Administrative Agent has “control,” as such term is used in the Uniform
Commercial Code, sufficient to perfect on a first





 

-58-

 

--------------------------------------------------------------------------------

 

 

priority basis a security interest in such Cash Collateral.  Upon the drawing of
any Letter of Credit for which funds are on deposit as Cash Collateral, such
funds shall be applied, to the extent permitted under applicable Laws, to
reimburse the L/C Issuer.  Cash Collateral provided under Section 2.06(d),
 Section 2.16(c) and this Section 2.02(g) shall be released to the Persons
legally entitled thereto upon the satisfaction of each of the following
conditions:  (x) no Letters of Credit shall be outstanding, (y) all
L/C Obligations shall have been repaid in full, and (z) no Default or Event of
Default shall have occurred and be continuing.

(h)        Applicability of ISP and UCP.  Unless otherwise expressly agreed by
the L/C Issuer and the Borrowers when a Letter of Credit is issued, (i) the
rules of the “International Standby Practices 1998” published by the Institute
of International Banking Law & Practice (or such later version thereof as may be
in effect at the time of issuance) (the “ISP”) shall apply to each Standby
Letter of Credit, and (ii) the rules of the Uniform Customs and Practice for
Documentary Credits, as most recently published by the International Chamber of
Commerce at the time of issuance (the “UCP”), shall apply to each Commercial
Letter of Credit.

(i)        Letter of Credit Fees.  The Borrowers shall pay, to the
Administrative Agent for the account of each Revolving Lender in accordance with
its L/C Risk Participation in each Letter of Credit, a Letter of Credit fee for
each such Letter of Credit for the period from the date of issuance of such
Letter of Credit until the expiry thereof, at a per annum rate equal to the
Applicable Margin for LIBOR Loans (plus two percent (2.00%) during such time
that the Default Rate is in effect with respect to the Obligations pursuant to
Section 2.07(c)) applicable from time to time during such period multiplied by
the actual daily maximum amount available to be drawn under such Letter of
Credit; provided,  however, that any fees payable for the account of a
Defaulting Lender with respect to any Letter of Credit as to which such
Defaulting Lender has not provided Cash Collateral satisfactory to the
L/C Issuer pursuant to Section 2.16(c) shall be (x) payable, to the maximum
extent permitted by applicable Governmental Rules, to the other Lenders in
accordance with the upward adjustments of their respective participations in
such Letter of Credit pursuant to Section 2.16(a)(iv) and (y) with the balance
of such fee, if any, payable to the L/C Issuer for its own account.  Such fee
for each Letter of Credit shall be due and payable quarterly in arrears on the
last Business Day of each March, June, September and December, commencing with
the first such date to occur after the issuance of such Letter of Credit and on
the Letter of Credit Expiration Date.  Each such fee, when due, shall be fully
earned and when paid, shall be non-refundable.  If there is any change in the
Applicable Margin for LIBOR Loans during any quarter, the Applicable Margin used
for the calculation of the Letter of Credit fee shall be the Applicable Margin
for LIBOR Loans on each day during such quarter.

(j)        Fronting Fee and Documentary and Processing Charges Payable to
L/C Issuer.  The Borrowers shall pay directly to the L/C Issuer for its own
account the customary issuance, transfer, negotiation, fronting (which fronting
fee shall not exceed 0.125% per annum on the face amount of each Letter of
Credit), presentation, amendment and other processing fees, and other standard
costs and charges, of the L/C Issuer relating





 

-59-

 

--------------------------------------------------------------------------------

 

 

to letters of credit as from time to time in effect.  Such fees and charges are
due and payable on demand and are nonrefundable.

(k)        Conflict with Letter of Credit Application.  In the event of any
conflict between the terms hereof and the terms of any Letter of Credit
Application, the terms hereof shall control.

2.03. Swing Line.

(a)        The Swing Line.  On the terms and subject to the conditions set forth
herein, the Swing Line Lender shall make loans (each such loan, a “Swing Line
Loan”) in Dollars to the Borrowers from time to time on any Business Day during
the period from the Third Restatement Effective Date up to but not including the
Maturity Date in an aggregate amount not to exceed at any time outstanding the
amount of the Swing Line Sublimit, notwithstanding the fact that such Swing Line
Loans, when aggregated with the Effective Amount of Revolving Loans of the Swing
Line Lender in its capacity as a Revolving Lender of Revolving Loans, may exceed
the amount of such Revolving Lender’s Revolving Loan Commitment; provided,
 however, that after giving effect to any Swing Line Loan, (i) the aggregate
Effective Amount of all Revolving Loans, Swing Line Loans and L/C Obligations
shall not exceed the Total Available Commitment at such time, and (ii) the
aggregate Effective Amount of the Revolving Loans of any Revolving Lender (other
than the Swing Line Lender), plus such Revolving Lender’s Total Lender Risk
Participation shall not exceed such Revolving Lender’s Revolving Proportionate
Share of the Total Available Commitment, and provided,  further, that (x) the
Swing Line Lender shall not make any Swing Line Loan to refinance an outstanding
Swing Line Loan and (y) the Borrowers shall be entitled to no more than five
(5) Swing Line Loans in any month.  Within the foregoing limits, and subject to
the other terms and conditions hereof, the Borrowers may borrow under this
Section 2.03, prepay under Section 2.06, and reborrow under this
Section 2.03.  Each Swing Line Loan shall be a Base Rate Loan.  Immediately upon
the making of a Swing Line Loan, each Revolving Lender shall be deemed to, and
hereby irrevocably and unconditionally agrees to, purchase from the Swing Line
Lender a risk participation in such Swing Line Loan in an amount equal to such
Revolving Lender’s Swing Line Risk Participation with respect to such Swing Line
Loan.  If there at any time exists a Defaulting Lender, unless such Lender’s
Fronting Exposure has been reallocated to other Lenders in accordance with
Section 2.16(a), before making any Swing Line Loans, the Swing Line Lender may
condition the provision of such Swing Line Loans on its entering into
arrangements satisfactory to the Swing Line Lender with the Borrowers or such
Defaulting Lender to eliminate the Swing Line Lender’s Fronting Exposure.

(b)        Borrowing Procedures.  Each Swing Loan Borrowing shall be requested
pursuant to the Borrowers’ irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by telephone.  Each such notice must be
received by the Swing Line Lender and the Administrative Agent not later than
11:00 a.m., on the requested borrowing date, and shall specify (i) the amount to
be borrowed, which amount shall be a minimum amount of $50,000 or an integral
multiple of $10,000 in excess thereof and (ii) the requested borrowing date,
which shall be a Business Day.  Each such telephonic notice must be confirmed
immediately by the delivery to the Swing Line Lender





 

-60-

 

--------------------------------------------------------------------------------

 

 

and the Administrative Agent of a written Notice of Swing Loan Borrowing,
appropriately completed and signed by a Responsible Officer of the Borrowers,
which notice may be delivered by facsimile or e-mail.  Promptly after receipt by
the Swing Line Lender of any telephonic Notice of Swing Loan Borrowing, the
Swing Line Lender will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has also received such Notice of Swing
Loan Borrowing and, if not, the Swing Line Lender will notify the Administrative
Agent (by telephone or in writing) of the contents thereof.  Unless the Swing
Line Lender has received notice (by telephone or in writing) from the
Administrative Agent (including at the request of any Lender) prior to 1:00
p.m., on the date of the proposed Swing Loan Borrowing (A) directing the Swing
Line Lender not to make such Swing Line Loan as a result of the limitations set
forth in the first proviso to the first sentence of Section 2.03(a), or (B) that
one or more of the applicable conditions specified  in Section 3.02 is not then
satisfied, then, subject to the terms and conditions hereof, the Swing Line
Lender will, not later than 2:00 p.m., on the borrowing date specified in such
Notice of Swing Loan Borrowing, make the amount of its Swing Line Loan available
to the Borrowers by crediting the account of the Borrowers on the books of the
Swing Line Lender in immediately available funds.

(c)        Refinancing of Swing Line Loans.

(i)        The Swing Line Lender at any time in its sole and absolute discretion
may request, on behalf of the Borrowers (which hereby irrevocably requests the
Swing Line Lender to act on its behalf), under this subsection (c), that each
Lender make a Base Rate Loan in an amount equal to such Lender’s Revolving
Proportionate Share of the amount of Swing Line Loans then outstanding.  Such
request shall be made in accordance with the requirements of Section 2.01,
without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Loans, but subject to the unutilized portion of the Total
Available Commitment and the conditions set forth in Section 3.02.  The Swing
Line Lender shall furnish the Borrowers with a copy of the applicable Notice of
Loan Borrowing for Revolving Loans promptly after delivering such notice to the
Administrative Agent.  Each Lender shall make an amount equal to its Revolving
Proportionate Share of the amount specified in such Notice of Loan Borrowing for
Revolving Loans available to the Administrative Agent in immediately available
funds for the account of the Swing Line Lender at the Administrative Agent’s
Office not later than 12:00 noon, on the day specified in such Notice of Loan
Borrowing for Revolving Loans, whereupon, subject to Section 2.03(c)(ii), each
Lender that so makes funds available shall be deemed to have made a Base Rate
Loan to the Borrowers in such amount.  The Administrative Agent shall remit the
funds so received to the Swing Line Lender.

(ii)       If for any reason any Revolving Loan Borrowing cannot be requested in
accordance with Section 2.03(c)(i) or any Swing Line Loan cannot be refinanced
by such a Revolving Loan Borrowing, the Notice of Loan Borrowing for Revolving
Loans submitted by the Swing Line Lender shall be deemed to be a request by the
Swing Line Lender that each of the Lenders fund its participation in the
relevant Swing Line Loan and each Lender’s payment to the Administrative





 

-61-

 

--------------------------------------------------------------------------------

 

 

Agent for the account of the Swing Line Lender pursuant to
Section 2.03(c)(i) shall be deemed payment in respect of such participation.

(iii)       If any Revolving Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Revolving Lender pursuant to the foregoing
provisions of this Section 2.03(c) by the time specified in Section 2.03(c)(i),
the Swing Line Lender shall be entitled to recover from such Lender (acting
through the Administrative Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to the Swing Line Lender at a rate per annum
equal to the daily Federal Funds Rate.  A certificate of the Swing Line Lender
submitted to any Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (iii) shall be conclusive absent manifest error.

(iv)       Each Revolving Lender’s obligation to make Revolving Loans or to
purchase and fund participations in Swing Line Loans pursuant to this
Section 2.03(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any set-off, counterclaim, recoupment, defense
or other right which such Lender may have against the Swing Line Lender, the
Borrowers or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default or Event of Default, or (C) any other occurrence, event
or condition, whether or not similar to any of the foregoing.  Any such purchase
of participations shall not relieve or otherwise impair the obligation of the
Borrowers to repay Swing Line Loans, together with interest as provided herein.

(d)        Repayment of Participations. 

(i)        At any time after any Lender has purchased and funded a Swing Line
Risk Participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender an amount equal to such Lender’s Swing Line Risk
Participation with respect thereto (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Lender’s
Swing Line Risk Participation was outstanding and funded) in the same funds as
those received by the Swing Line Lender.

(ii)       If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender, each Lender shall pay to the Swing Line Lender its Swing Line
Risk Participation thereof on demand of the Administrative Agent, plus interest
thereon from the date of such demand to the date such amount is returned, at a
rate per annum equal to the daily Federal Funds Rate.  The Administrative Agent
will make such demand upon the request of the Swing Line Lender.

(e)        Interest for Account of Swing Line Lender.  Subject to
Section 2.07(c), each Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the





 

-62-

 

--------------------------------------------------------------------------------

 

 

applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Margin for Base Rate Loans.  The Swing Line Lender shall be
responsible for invoicing the Borrowers for interest on the Swing Line
Loans.  Until each Lender funds its Base Rate Loan or Swing Line Risk
Participation pursuant to this Section 2.03 to refinance such Lender’s Swing
Line Risk Participation of any Swing Line Loan, interest in respect of such
Swing Line Risk Participation shall be solely for the account of the Swing Line
Lender.  The Borrowers shall pay accrued interest on the unpaid principal amount
of each Swing Line Loan on the last Business Day of each fiscal quarter and at
maturity.

(f)        Payments Directly to Swing Line Lender.  The Borrowers shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.

2.04. Amount Limitations, Commitment Reductions, Etc.

(a)        Optional Reduction or Cancellation of Revolving Loan
Commitments.  From and after the Third Restatement Effective Date, the Borrowers
may, upon three (3) Business Days written notice to the Administrative Agent
(each a “Reduction Notice”), permanently reduce the Total Revolving Loan
Commitment by the amount of $500,000 or an integral multiple of $50,000 in
excess thereof or cancel the Total Revolving Loan Commitment in its entirety;
provided,  however, that:

(i)        The Borrowers may not reduce the Total Revolving Loan Commitment
prior to the Maturity Date, if, after giving effect to such reduction, the
Effective Amount of all Revolving Loans, L/C Obligations and Swing Line Loans
then outstanding would exceed the Total Revolving Loan Commitment as so reduced
or the Expansion Project would then be Out-of-Balance; and

(ii)       The Borrowers may not cancel the Total Revolving Loan Commitment
prior to the Maturity Date, if, after giving effect to such cancellation, any
Revolving Loan would then remain outstanding or the Expansion Project would then
be Out-of-Balance.

Any Reduction Notice shall be irrevocable; provided that any Reduction Notice
may state that such notice is conditioned upon the effectiveness of other credit
facilities, in which case such notice may be revoked by the Borrowers (by
written notice to the Administrative Agent on or prior to the specified
effective date previously provided in the applicable Reduction Notice) if such
condition is not satisfied.

(b)        Scheduled and Mandatory Reductions of Revolving Loan Commitments. 

(i)        The aggregate amount of the Total Revolving Loan Commitment shall be
automatically and permanently reduced to $50,000,000 on the Amortization
Commencement Date.  The Total Revolving Loan Commitment shall be automatically
and permanently reduced to zero on the Maturity Date. 

(ii)       The Total Revolving Loan Commitment shall be automatically and
permanently reduced by an amount equal to the maximum amount that would be





 

-63-

 

--------------------------------------------------------------------------------

 

 

required to be applied as a mandatory prepayment of the Revolving Loans pursuant
to Section 2.06(c)(iii), (v)  or (vi) if the Effective Amount of the Revolving
Loans was then equal to the amount of the Total Revolving Loan Commitment (but
without regard to the actual usage of the Total Revolving Loan Commitment), such
reduction to be effective on the date of the required prepayment; provided that
if equity proceeds are received under Section 2.06(c)(v) for an Investment for
which the Collateral related thereto is pledged to the Administrative Agent
within ninety (90) days of the receipt of such proceeds, then there shall be no
reduction in the Total Revolving Loan Commitment in connection therewith.

(c)        Effect of Revolving Loan Commitment Adjustments.  From the effective
date of any reduction or increase of the Total Revolving Loan Commitment, the
Commitment Fees payable pursuant to Section 2.05(b) shall be computed on the
basis of the Total Revolving Loan Commitment as so reduced or increased.  Once
reduced or cancelled, the Total Revolving Loan Commitment may not be increased
or reinstated without the prior written consent of all Lenders (except as
permitted under Section 2.01(b)).  Any reduction of the Total Revolving Loan
Commitment pursuant to Section 2.04(a) shall be applied ratably to reduce each
Lender’s Revolving Loan Commitment in accordance with clause (i) of
Section 2.10(a).

2.05. Fees.

(a)        Fees.  The Borrowers shall pay to the Administrative Agent and WFS,
for their own account, agent’s fees and other compensation in the amounts and at
the times set forth in the Fee Letter and any fees set forth in any fee letter
or agreement executed in connection with any increase under Section 2.01(b). 

(b)        Commitment Fee.  The Borrowers shall pay to the Administrative Agent,
for the ratable benefit of the Revolving Lenders (other than any Defaulting
Lender with respect to the period during which it is a Defaulting Lender) as
provided in clause (iv) of Section 2.10(a), a commitment fee (collectively, the
“Commitment Fee”) equal to the Commitment Fee Percentage multiplied by the daily
average Unused Revolving Commitment for the period beginning on the Third
Restatement Effective Date and ending on the Maturity Date.  The Borrowers shall
pay the Commitment Fee in arrears on the last Business Day in each fiscal
quarter (commencing with the first full fiscal quarter ending after the Third
Restatement Effective Date) and on the Maturity Date (or if the Total Revolving
Loan Commitment is cancelled on a date prior to the Maturity Date, on such prior
date).

2.06. Prepayments.

(a)        Terms of All Prepayments.  Upon the prepayment of any Loan (whether
such prepayment is an optional prepayment under Section 2.06(b), a mandatory
prepayment required by Section 2.06(c) or a mandatory prepayment required by any
other provision of this Agreement or the other Loan Documents, including a
prepayment upon acceleration), the Borrowers shall pay (i) if a LIBOR Loan is
being prepaid under Section 2.06(b) or Section 2.06(c), to the Administrative
Agent for the account of the





 

-64-

 

--------------------------------------------------------------------------------

 

 

Lender that made such LIBOR Loan all accrued interest to the date of such
prepayment on the amount prepaid, (ii) if a prepayment is made upon
acceleration, to the Administrative Agent for the account of the Lender that
made such Loan all accrued interest and fees to the date of such prepayment on
the amount prepaid and (iii) to such Lender if such prepayment is the prepayment
of a LIBOR Loan on a day other than the last day of an Interest Period for such
LIBOR Loan, all amounts payable to such Lender pursuant to Section 2.13.

(b)        Optional Prepayments.

(i)        At its option, the Borrowers may, without premium or penalty but
subject to Section 2.13 in the case of LIBOR Loans, upon one (1) Business Day’s
notice from the Borrowers to the Administrative Agent in the case of Base Rate
Loans or three (3) Business Days’ notice from the Borrowers to the
Administrative Agent in the case of LIBOR Loans, prepay the Loans in any
Borrowing and all accrued but unpaid interest thereon in part, in a minimum
principal amount of $50,000 or an integral multiple of $10,000 in excess
thereof, or in whole.  Each such notice shall specify the date and amount of
such prepayment; provided that if such prepayment is on any day other than on
the last day of the Interest Period applicable to such LIBOR Loan, the Borrowers
shall be subject to the payments required by Section 2.13.  If such notice is
given by the Borrowers, the Borrowers shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein; provided that any such notice may state that such notice is conditioned
upon the effectiveness of other credit facilities, in which case such notice may
be revoked by the Borrowers (by written notice to the Administrative Agent on or
prior to the specified prepayment date) if such condition is not satisfied.  If
no Default has occurred and is continuing, all prepayments under this
Section 2.06(b) which are applied to reduce the principal amount of the Loans
shall be applied to the Loans as directed by the Borrowers.  If the Borrowers
fail to direct the application of any such prepayments, then such prepayments
shall be applied first to the accrued but unpaid interest on and then any
principal of the Term Loans until paid in full (in the manner set forth in
Section 2.06(d), second to the accrued but unpaid interest on and then any
principal of the Swing Line Loans until paid in full, third to the accrued but
unpaid interest on and then any principal of the Revolving Loans until paid in
full and finally to Cash Collateralize the Obligations in an amount equal to the
Effective Amount of the L/C Obligations.  In each case, to the extent possible,
such principal payment shall be first applied to prepay Base Rate Loans and then
if any funds remain, to prepay LIBOR Loans; provided that if an Event of Default
has occurred and is continuing at the time any such prepayment is made, the
Lenders shall apply such prepayments to such Obligations as the Administrative
Agent may determine in its discretion which determination shall be effective as
to all Lenders (but for regulatory purposes, the Lenders may apply such payments
internally as they shall determine). 

(ii)       At its option, the Borrowers may, upon notice by the Borrowers to the
Swing Line Lender (with a copy to the Administrative Agent), at any time or





 

-65-

 

--------------------------------------------------------------------------------

 

 

from time to time, voluntarily prepay Swing Line Loans in whole or in part
without premium or penalty; provided, that (A) such notice must be received by
the Swing Line Lender and the Administrative Agent not later than 1:00 p.m. on
the date of the prepayment, and (B) any such prepayment shall be in a minimum
principal amount of $50,000 or an integral multiple of $10,000 in excess
thereof.  Each such notice shall specify the date and amount of such
prepayment.  If such notice is given by the Borrowers, the Borrowers shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.

(c)        Mandatory Prepayments.  The Borrowers shall prepay (or Cash
Collateralize, as applicable) the Obligations as follows: 

(i)        If, at any time, the Effective Amount of all Revolving Loans, Swing
Line Loans and L/C Obligations then outstanding exceeds the Total Available
Commitment at such time, the Borrowers shall immediately (A) prepay the Swing
Line Loans to the extent Swing Line Loans in a sufficient amount are then
outstanding, (B) then prepay the Revolving Loans to the extent Revolving Loans
in a sufficient amount are then outstanding and (C) otherwise, Cash
Collateralize the Obligations in an amount equal to the then Effective Amount of
the L/C Obligations, in an aggregate principal amount equal to such excess.

(ii)       The Borrowers shall repay each Swing Line Loan on the earlier to
occur of (A) the second Swing Line Settlement Date occurring after such Swing
Line Loan is made and (B) the Maturity Date.

(iii)      If, at any time after the Third Restatement Effective Date, any Loan
Party sells or otherwise disposes of any assets (other than sales permitted
under Section 5.02(c) (excluding clause (iii) thereof)) and the Net Proceeds of
such sale or other disposition, when added to the Net Proceeds of all such sales
or dispositions by the Loan Parties during the term of this Agreement, in the
aggregate, exceed $2,500,000, the Borrowers shall, not later than five
(5) Business Days after the completion of each such sale or other disposition
which results in such excess or an increase in such excess, prepay (or Cash
Collateralize, as applicable) the outstanding Loans and other Obligations in the
manner set forth in Section 2.06(d), in each case, in an aggregate principal
amount equal to one hundred percent (100%) of the Net Proceeds of such excess or
increase in such excess.  Notwithstanding the foregoing, the Borrowers shall not
be required to make a prepayment pursuant to this Section 2.06(c)(iii) with
respect to any sale or other disposition (a “Relevant Sale”) if the Borrowers
advise the Administrative Agent in writing within four (4) Business Days after
the time the Net Proceeds from such Relevant Sale are received that the
applicable Loan Party intends to reinvest all or any portion of such Net
Proceeds in replacement assets to the extent the acquisition of such replacement
assets occurs within 180 days from the date of such Relevant Sale.  If, at any
time after the occurrence of a Relevant Sale and prior to the acquisition of the
related replacement assets, the 180-day period provided in the preceding
sentence shall elapse or an Event of Default shall occur, then the Borrowers
shall immediately





 

-66-

 

--------------------------------------------------------------------------------

 

 

prepay (or Cash Collateralize, as applicable), the outstanding Loans and other
Obligations in the amount and in the manner described in the first sentence of
this Section 2.06(c)(iii).

(iv)       Not later than ninety (90) days after the end of each fiscal year
(commencing with the fiscal year ending December 31, 2019), the Borrower shall
prepay the outstanding Loans and other Obligations in the manner set forth in
Section 2.06(d) in an aggregate amount equal to (x) if the Total Leverage Ratio
as of the last day of such fiscal year is greater than or equal to 3.75:1.00,
50%, (y) if the Total Leverage Ratio as of the last day of such fiscal year is
greater than or equal to 3.00:1.00 but less than 3.75:1.00, 25% and (z)
otherwise, 0% of Excess Cash Flow for such fiscal year;

(v)        If, at any time after the Third Restatement Effective Date, any Loan
Party issues or sells any Equity Securities or receives any capital contribution
from any other Person, the Borrowers shall, immediately after such issuance or
sale, prepay (or Cash Collateralize, as applicable) the outstanding Loans and
other Obligations in the manner set forth in Section 2.06(d), in each case, in
an aggregate principal amount equal to fifty percent (50%) of the Net Proceeds
of such Equity Securities.

(vi)       Not later than five (5) Business Days after the date (the “Receipt
Date”) of receipt by a Loan Party (or the Administrative Agent) of any Net
Insurance Proceeds or Net Condemnation Proceeds which exceed $2,000,000 in
connection with a particular circumstance or event, the Borrowers shall prepay
(or Cash Collateralize, as applicable) the outstanding Loans and other
Obligations in the manner set forth in Section 2.06(d) in an amount equal to
such Net Insurance Proceeds or Net Condemnation Proceeds.  Notwithstanding the
foregoing, the Borrowers shall not be required to make a prepayment pursuant to
this Section 2.06(c)(vi) with respect to any particular Net Insurance Proceeds
or Net Condemnation Proceeds if (A) the Borrowers advise the Administrative
Agent in writing within four (4) Business Days after the related Receipt Date
that it or another Loan Party intends to repair, restore or replace the assets
from which such Net Insurance Proceeds or Net Condemnation Proceeds were derived
to the extent such repair, restoration or replacement is completed within 180
days after the related Receipt Date and (B) the Net Insurance Proceeds or Net
Condemnation Proceeds are sufficient to defray the entire cost of such repair,
restoration or replacement or if not, the Borrowers have deposited with the
Administrative Agent good funds equal to the difference between the cost of such
repair, restoration or replacement and the amount of Net Insurance Proceeds or
Net Condemnation Proceeds deposited with the Administrative Agent, and such
funds and proceeds will be held by the Administrative Agent and disbursed under
procedures established by the Administrative Agent in good faith.  If, at any
time after the occurrence of a Receipt Date and prior to the completion of the
corresponding repair, restoration or replacement, the applicable 180-day period
provided in the preceding sentence shall elapse without the completion of the
related repair, restoration or replacement, or the Borrowers shall fail to
provide and deposit the





 

-67-

 

--------------------------------------------------------------------------------

 

 

funds and proceeds required under clause (B) above, or an Event of Default shall
occur, then the Borrowers shall immediately prepay (or Cash Collateralize, as
applicable) the outstanding Loans and other Obligations in the amount and in the
manner described in the first sentence of this Section 2.06(c)(vi).  If the
Borrowers have provided the written notice contemplated by the prior sentence,
then until such Net Insurance Proceeds or Net Condemnation Proceeds are needed
to pay for the related repair, restoration or replacement such proceeds shall be
held by the Administrative Agent as Collateral in an interest bearing account
with the Administrative Agent as directed by the Borrowers.  No right to apply
proceeds to repair, restoration or replacement shall exist if any such repair,
restoration or replacement cannot reasonably be completed prior to 180 days
before the Maturity Date.

(vii)        The Borrowers shall deliver to the Administrative Agent, at the
time of each prepayment (or Cash Collateralization, as applicable) required
under this Section 2.06(c),  (A) a certificate signed by the chief financial
officer or vice president of finance of the Borrowers setting forth in
reasonable detail the calculation of the amount of such prepayment and (B) to
the extent practicable, at least three days prior written notice of such
prepayment (or Cash Collateralization, as applicable).  Each notice of
prepayment (or Cash Collateralization, as applicable) shall specify the
prepayment (or Cash Collateralization, as applicable) date and the Type and
principal amount of each Loan to be prepaid.  In the event that the Borrowers
shall subsequently determine that the actual amount was greater than the amount
set forth in such certificate, the Borrowers shall promptly make an additional
prepayment of the Loans (and/or, if applicable, the Revolving Loan Commitments
shall be permanently reduced) in an amount equal to the amount of such excess,
and the Borrowers shall concurrently therewith deliver to the Administrative
Agent a certificate signed by the chief financial officer or vice president of
finance of the Borrowers demonstrating the derivation of the additional amount
resulting in such excess.

(d)        Application of Loan Prepayments.  All prepayments required under
Sections 2.06(c)(iii)-(vi) shall be applied:  (A) first, to prepay the remaining
installments of the Term Loans (if any) in inverse order of maturity, (B) then
to prepay the Swing Line Loans to the extent Swing Line Loans are then
outstanding, (C) then to prepay the Revolving Loans to the extent Revolving
Loans are then outstanding and (D) then to Cash Collateralize the Obligations in
an amount equal to the then Effective Amount of the L/C Obligations.  Without
modifying the order of application of prepayments set forth in the preceding
sentence, all such prepayments shall, to the extent possible, be first applied
to prepay Base Rate Loans and then if any funds remain, to prepay LIBOR Loans.

2.07. Other Payment Terms.

(a)        Place and Manner.  All payments to be made by the Borrowers under
this Agreement or any other Loan Document shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff.  The Borrowers
shall make all payments due to each Lender or the Administrative Agent under
this Agreement or any other Loan





 

-68-

 

--------------------------------------------------------------------------------

 

 

Document by payments to the Administrative Agent at the Administrative Agent’s
office located at the address specified in Section 8.01, with each payment due
to a Lender to be for the account of such Lender and such Lender’s Applicable
Lending Office.  The Borrowers shall make all payments under this Agreement or
any other Loan Document in Dollars in same day or immediately available funds
not later than 12:00 noon on the date due.  The Administrative Agent shall
promptly disburse to each Lender each payment received by the Administrative
Agent for the account of such Lender.

(b)        Date.  Whenever any payment due hereunder shall fall due on a day
other than a Business Day, such payment shall be made on the next succeeding
Business Day, and such extension of time shall be included in the computation of
interest or fees, as the case may be.

(c)        Default Rate.  Upon the occurrence and during the continuation of any
Event of Default other than an Event of Default described in Section 6.01(a),
(f)  or (g), at the option of the Required Lenders, from and after the date of
such Event of Default (or such later date designated by the Required Lenders)
until the time when such Event of Default shall have been cured or waived in
writing by the Required Lenders or all the Lenders (as may be required by this
Agreement), the Borrowers shall pay interest on the aggregate, outstanding
amount of all Obligations hereunder at a per annum rate equal to the otherwise
applicable interest rate plus two percent (2.00%) or, if no such per annum rate
is applicable to any such Obligations, at a per annum rate equal to the Base
Rate, plus the Applicable Margin for Base Rate Loans, plus two percent (2.00%)
(the  “Default Rate”) payable on demand.  Upon the occurrence and during the
continuation of an Event of Default described in Section 6.01(a), (f)  or
(g) until the time when such Event of Default shall have been cured or waived in
writing by the Required Lenders or all the Lenders (as may be required by this
Agreement), the Borrowers shall pay interest on the aggregate, outstanding
amount of all Obligations hereunder at a per annum rate equal to the Default
Rate (such Default Rate becoming effective on such date of occurrence of such
Event of Default without notice and shall be immediately due and payable without
notice or demand).  Overdue interest shall itself bear interest at the Default
Rate, and shall be compounded with the principal Obligations daily, to the
fullest extent permitted by applicable Governmental Rules.

(d)        Application of Payments.  All payments hereunder shall be applied
first to unpaid fees, costs and expenses then due and payable under this
Agreement or the other Loan Documents, second to accrued interest then due and
payable under this Agreement or the other Loan Documents and finally to reduce
the principal amount of outstanding Loans and L/C Borrowings.  The proceeds of
the Collateral will be applied as set forth in Section 6.02.

(e)        Failure to Pay the Administrative Agent.  Unless the Administrative
Agent shall have received notice from the Borrowers at least one (1) Business
Day prior to the date on which any payment is due to the Lenders hereunder that
the Borrowers will not make such payment in full, the Administrative Agent shall
be entitled to assume that the Borrowers have made or will make such payment in
full to the Administrative Agent on such date and the Administrative Agent may,
in reliance upon such assumption, cause to





 

-69-

 

--------------------------------------------------------------------------------

 

 

be paid to the Lenders on such due date an amount equal to the amount then due
such Lenders.  If and to the extent the Borrowers shall not have so made such
payment in full to the Administrative Agent, each such Lender shall repay to the
Administrative Agent forthwith on demand such amount distributed to such Lender
together with interest thereon, for each day from the date such amount is
distributed to such Lender until the date such Lender repays such amount to the
Administrative Agent, at a per annum rate equal to the daily Federal Funds
Rate.  A certificate of the Administrative Agent submitted to any Lender with
respect to any amount owing by such Lender under this Section 2.07(e) shall be
conclusive absent manifest error.

2.08. Loan Accounts; Notes.

(a)        Loan Accounts.  The obligation of the Borrowers to repay the Loans
made to it by each Lender and to pay interest thereon at the rates provided
herein shall be evidenced by an account or accounts maintained by such Lender on
its books (individually, a “Loan Account”), except that any Lender may request
that its Loans be evidenced by a note or notes pursuant to Section 2.08(b) and
Section 2.08(c).  Each Lender shall record in its Loan Accounts (i) the date and
amount of each Loan made by such Lender, (ii) the interest rates applicable to
each such Loan and the effective dates of all changes thereto, (iii) the
Interest Period for each LIBOR Loan, (iv) the date and amount of each principal
and interest payment on each Loan  and (v) such other information as such Lender
may determine is necessary for the computation of principal and interest payable
to it by the Borrowers hereunder; provided,  however, that any failure by a
Lender to make, or any error by any Lender in making, any such notation shall
not affect the Borrowers’ Obligations.  The Loan Accounts shall be conclusive
absent manifest error as to the matters noted therein.  In addition to the Loan
Accounts, each Lender and the Administrative Agent shall maintain in accordance
with its usual practice accounts or records evidencing the purchases and sales
by such Lender of participations in Letters of Credit and Swing Line Loans.  In
the event of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall
control.

(b)        Revolving Loan Notes.  If requested by a Revolving Lender, such
Lender’s Revolving Loans shall be evidenced by a promissory note in the form of
Exhibit E (individually, a “Revolving Loan Note”) which note shall be
(i) payable to the order of such Lender, (ii) in the amount of such Lender’s
Revolving Loan Commitment, (iii) dated the Third Restatement Effective Date or
other date acceptable to such Lender and (iv) otherwise appropriately
completed.  The Borrowers authorize each Revolving Lender to record on the
schedule annexed to such Lender’s Revolving Loan Note the date and amount of
each Revolving Loan made by such Lender and of each payment or prepayment of
principal thereon made by the Borrowers, and agrees that all such notations
shall be conclusive absent manifest error with respect to the matters noted;
provided,  however, that any failure by a Lender to make, or any error by any
Lender in making, any such notation shall not affect the Borrowers’
Obligations.  The Borrowers further authorize each Revolving Lender to attach to
and make a part of such Lender’s Revolving Loan Note continuations of the
schedule attached thereto as necessary.  If, because any Revolving Lender
designates separate Applicable Lending Offices for Base Rate Loans and LIBOR





 

-70-

 

--------------------------------------------------------------------------------

 

 

Loans, such Lender requests that separate promissory notes be executed to
evidence separately such Revolving Loans, then each such note shall be in the
form of Exhibit E,  mutatis mutandis to reflect such division, and shall be
(w) payable to the order of such Lender, (x) in the amount of such Lender’s
Revolving Loan Commitment, (y) dated the Third Restatement Effective Date or
other date acceptable to such Lender and (z) otherwise appropriately
completed.  Such notes shall, collectively, constitute a Revolving Loan Note.

(c)        Swing Loan Notes.  The Swing Line Lender’s Swing Line Loans shall be
evidenced by a promissory note in the form of Exhibit F (individually, a “Swing
Loan Note”) which note shall be (i) payable to the order of the Swing Line
Lender, (ii) in the amount of the Swing Line Lender’s Swing Line Loans,
(iii) dated the Third Restatement Effective Date and (iv) otherwise
appropriately completed.

(d)        Term Loan Notes.  If requested by a Term Lender, such Lender’s Term
Loans shall be evidenced by a promissory note in the form of Exhibit I
(individually, a “Term Loan Note”) which note shall be (i) payable to the order
of such Lender, (ii) in the amount of such Lender’s Term Loan, (iii) dated the
Amortization Commencement Date or other date acceptable to such Lender and
(iv) otherwise appropriately completed.  If, because any Term Lender designates
separate Applicable Lending Offices for Base Rate Loans and LIBOR Loans, such
Lender requests that separate promissory notes be executed to evidence
separately such Term Loans, then each such note shall be in the form of
Exhibit E,  mutatis mutandis to reflect such division, and shall be (w) payable
to the order of such Lender, (x) in the amount of such Lender’s Term Loan,
(y) dated the Third Restatement Effective Date and (z) otherwise appropriately
completed.  Such notes shall, collectively, constitute a Term Loan Note.

2.09. Loan Funding.

(a)        Lender Funding and Disbursement to the Borrowers.  Each Lender shall,
before 11:00 a.m. on the date of each Revolving Loan Borrowing, make available
to the Administrative Agent at the Administrative Agent’s office specified in
Section 8.01, in same day or immediately available funds, such Lender’s
Revolving Proportionate Share of such Borrowing.  After the Administrative
Agent’s receipt of such funds and upon satisfaction of the applicable conditions
set forth in Section 3.02 and Section 3.03, as applicable (if such Borrowing is
the initial Loan or Letter of Credit, Section 3.01), the Administrative Agent
shall promptly make all funds so received available to the Borrowers in like
funds as received by the Administrative Agent either by (i) crediting the joint
account of the Borrowers maintained by the Borrowers on the books of Wells Fargo
with the amount of such funds or (ii) wire transfer of such funds, in each case
in accordance with instructions provided to the Administrative Agent by the
Borrowers; provided,  however, that if, on the date of the Borrowing there are
Swing Line Loans and/or L/C Borrowings outstanding, then the proceeds of such
Borrowing shall be applied, first, to the payment in full of any such
L/C Borrowings, second, to the payment in full of any such Swing Line Loans, and
third, to the Borrowers as provided above.

(b)        Lender Failure to Fund.  Unless the Administrative Agent shall have
received notice from a Lender prior to the date of any Revolving Loan Borrowing
that such





 

-71-

 

--------------------------------------------------------------------------------

 

 

Lender will not make available to the Administrative Agent such Lender’s
Revolving Proportionate Share of such Borrowing, the Administrative Agent shall
be entitled to assume that such Lender has made or will make such portion
available to the Administrative Agent on the date of such Borrowing in
accordance with Section 2.09(a), and the Administrative Agent may on such date,
in reliance upon such assumption, disburse or otherwise credit to the Borrowers
a corresponding amount.  If any Lender does not make the amount of such Lender’s
Revolving Proportionate Share of any Revolving Loan Borrowing available to the
Administrative Agent on or prior to the date of such Borrowing, such Lender
shall pay to the Administrative Agent, on demand, interest which shall accrue on
such amount from the date of such Borrowing until such amount is paid to the
Administrative Agent at per annum rates equal to the daily Federal Funds
Rate.  A certificate of the Administrative Agent submitted to any Lender with
respect to any amount owing by such Lender under this Section 2.09(b) shall be
conclusive absent manifest error with respect to such amount.  If the amount of
any Lender’s Revolving Proportionate Share of any Revolving Loan Borrowing is
not paid to the Administrative Agent by such Lender within three (3) Business
Days after the date of such Borrowing, the Borrowers shall repay such amount to
the Administrative Agent, on demand, together with interest thereon, for each
day from the date such amount was disbursed to the Borrowers until the date such
amount is repaid to the Administrative Agent, at the interest rate applicable at
the time to the Loans comprising such Borrowing. 

(c)        Lenders’ Obligations Several.  The failure of any Lender to make the
Loan to be made by it as part of any Borrowing or to fund participations in
Letters of Credit and Swing Line Loans to be funded by it shall not relieve any
other Lender of its obligation hereunder to make its Loan as part of such
Borrowing or fund its participations in Letters of Credit and Swing Line Loans,
but, except as a result of a reallocation of a Defaulting Lender’s Revolving
Proportionate Share of the Effective Amount of L/C Obligations and Swing Line
Loans pursuant to Section 2.16(a)(iv), no Lender shall be obligated in any way
to make any Loan or fund any participation in Letters of Credit or Swing Line
Loans which another Lender has failed or refused to make or otherwise be in any
way responsible for the failure or refusal of any other Lender to make any Loan
required to be made by such other Lender on the date of any Borrowing or to fund
any participation required to be funded by such other Lender.

2.10. Pro Rata Treatment.

(a)        Borrowings, Commitment Reductions, Etc.  Except as otherwise provided
herein (including the application of funds provided for under
Section 2.16(a)(ii) arising from the existence of a Defaulting Lender and the
termination of the unused Revolving Loan Commitment of a Defaulting Lender
provided for under Section 2.16(a)(vi)):

(i)        (A) Each Revolving Borrowing and reduction of the Total Revolving
Loan Commitment shall be made or shared among the Lenders pro rata according to
their respective Revolving Proportionate Shares and (B) the Term Loan Borrowing
shall be made by the Lenders pro rata according to their respective Revolving
Proportionate Shares on the Amortization Commencement Date;





 

-72-

 

--------------------------------------------------------------------------------

 

 

(ii)        Each payment of principal on Loans in any Borrowing or on any
L/C Advances in any L/C Borrowing shall be shared among the Lenders which hold
the Loans in such Borrowing or the L/C Advances in such L/C Borrowing pro rata
according to the respective unpaid principal amounts of such Loans or
L/C Advances then owed to such Lenders; provided,  however, during any time
there is a Defaulting Lender, each payment of principal on Loans or L/C Advances
shall be shared by only the Non-Defaulting Lenders that made such Loans or
L/C Advances pro rata according to the respective unpaid principal amounts of
such Loans or L/C Advances then owed to such Non-Defaulting Lenders until the
unpaid principal amounts of all Loans or L/C Advances, as applicable, are held
by all Lenders according to their respective Revolving Proportionate Shares;

(iii)       Each payment of interest on Loans in any Borrowing shall be shared
among the Lenders which made or funded the Loans in such Borrowing pro rata
according to (A) the respective unpaid principal amounts of such Loans so made
or funded by such Lenders and (B) the dates on which such Lenders so made or
funded such Loans;

(iv)       Each payment of Commitment Fees payable under Section 2.05(b) and
Letter of Credit fees payable under Section 2.02(i) shall be shared among the
Revolving Lenders with Revolving Loan Commitments (except for Defaulting
Lenders) pro rata according to (A) their respective Revolving Proportionate
Shares and (B) in the case of each Lender which becomes a Lender hereunder after
the date hereof, the date upon which such Lender so became a Lender;

(v)        Each payment of interest (other than interest on Loans or interest in
respect of Lender Rate Contracts or Lender Bank Products) shall be shared among
the Lenders and the Administrative Agent owed the amount upon which such
interest accrues pro rata according to (A) the respective amounts so owed such
Lenders and the Administrative Agent and (B) the dates on which such amounts
became owing to such Lenders and the Administrative Agent;

(vi)       Letter of Credit fees payable under Section 2.02(i) shall be shared
among the Lenders with Revolving Loan Commitments (other than Defaulting Lenders
who have not provided Cash Collateral satisfactory to the L/C Issuer pursuant to
Section 2.16(c)) and the L/C Issuer pro rata according to their respective
L/C Risk Participations and Fronting Exposure with respect to the applicable
Letters of Credit;

(vii)      Each payment of any fees due in connection with any amendment hereto
or any waiver of or forbearance from any Event of Default existing hereunder
shall be shared among those Lenders consenting to such amendment, waiver or
forbearance or as otherwise agreed to by such Lenders; and

(viii)     All other payments under this Agreement and the other Loan Documents
(including, without limitation, fees paid in connection with any





 

-73-

 

--------------------------------------------------------------------------------

 

 

amendment, consent, waiver or the like) shall be for the benefit of the Person
or Persons specified and entitled to payment.

(b)        Sharing of Payments, Etc.  If any Lender shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of setoff, or
otherwise) on account of the Loans made by it, or the participations in
L/C Obligations or in Swing Line Loans held by it, in excess of its ratable
share of payments on account of the Loans and the L/C Obligations obtained by
all Lenders entitled to such payments, such Lender shall forthwith purchase from
the other Lenders such participations in the Loans and/or participations in
L/C Obligations or in Swing Line Loans as shall be necessary to cause such
purchasing Lender to share the excess payment ratably with each of them;
provided,  however, that if all or any portion of such excess payment is
thereafter recovered from such purchasing Lender, such purchase shall be
rescinded and each other Lender shall repay to the purchasing Lender the
purchase price to the extent of such recovery together with an amount equal to
such other Lender’s ratable share (according to the proportion of (i) the amount
of such other Lender’s required repayment to (ii) the total amount so recovered
from the purchasing Lender) of any interest or other amount paid or payable by
the purchasing Lender in respect of the total amount so recovered.  The
Borrowers agree that any Lender so purchasing a participation from another
Lender pursuant to this Section 2.10(b) may, to the fullest extent permitted by
law, exercise all its rights of payment (including the right of setoff) with
respect to such participation as fully as if such Lender were the direct
creditor of the Borrowers in the amount of such participation.

For the avoidance of doubt, the provisions of this Section 2.10(b) shall not be
construed to apply to (x) any payment made by the Borrowers pursuant to and in
accordance with the express terms of this Agreement (including (1) the sharing
of principal payments among Non-Defaulting Lenders pursuant to the proviso to
Section 2.10(a)(ii) and (2) the application of funds provided for under
Section 2.16(a)(ii) arising from the existence of a Defaulting Lender) or
(y) any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Loans or participations in L/C Obligations
or in Swing Line Loans to any assignee or participant.

2.11. Change of Circumstances.

(a)        Inability to Determine Rates.  If, on or before the first day of any
Interest Period for any LIBOR Loan, (i) any Lender shall advise the
Administrative Agent that the LIBOR Rate for such Interest Period cannot be
adequately and reasonably determined due to the unavailability of funds in or
other circumstances affecting the London interbank market or (ii) any Lender
shall advise the Administrative Agent that the rate of interest for such Loan
does not adequately and fairly reflect the cost to such Lender of making or
maintaining such LIBOR Loan, the Administrative Agent shall immediately give
notice of such condition to the Borrowers and the other Lenders.  After the
giving of any such notice and until the Administrative Agent shall otherwise
notify the Borrowers that the circumstances giving rise to such condition no
longer exist, the Borrowers’ right to request the making of, conversion to or a
new Interest Period for LIBOR Loans or the continuation of a Loan as a LIBOR
Loan shall be suspended.  Any LIBOR Loans outstanding at the commencement of any
such suspension shall be converted at the end of the then current





 

-74-

 

--------------------------------------------------------------------------------

 

 

Interest Period for such LIBOR Loans into Base Rate Loans, unless such
suspension has then ended.

(b)        Illegality.  If any Change of Law shall make it unlawful or
impossible for any Lender to make or maintain any LIBOR Loan, such Lender shall
immediately notify the Administrative Agent and the Borrowers in writing of such
Change of Law.  Upon receipt of such notice, (i) the Borrowers’ right to request
the making of, conversion to or a new Interest Period for LIBOR Loans with
respect to such Lender shall be terminated, and (ii) the Borrowers shall, at the
request of such Lender, either (A) pursuant to Section 2.01(e), as the case may
be, convert any such then outstanding LIBOR Loans of such Lender into Base Rate
Loans at the end of the current Interest Period for such LIBOR Loans or
(B) immediately repay or convert any such LIBOR Loans of such Lender if such
Lender shall notify the Borrowers that such Lender may not lawfully continue to
fund and maintain such LIBOR Loans.  Any conversion or prepayment of LIBOR Loans
made pursuant to the preceding sentence prior to the last day of an Interest
Period for such LIBOR Loans shall not be deemed a prepayment thereof for
purposes of Section 2.13.  After any Lender notifies the Administrative Agent
and the Borrowers of such a Change of Law and until such Lender notifies the
Administrative Agent and the Borrowers that it is no longer unlawful or
impossible for such Lender to make or maintain a LIBOR Loan, all Revolving Loans
of such Lender shall be Base Rate Loans. 

(c)        Increased Costs.  If any Change of Law shall:

(i)        impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the LIBOR Rate); or

(ii)       subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii)      impose on any Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or Loans
made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to the
Administrative Agent or any such Lender of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to the Administrative Agent or such Lender of participating
in, issuing or maintaining any Letter of Credit (or of maintaining its
obligation to participate in or to issue any Letter of Credit), or to reduce the
amount of any sum received or receivable by the Administrative Agent or such
Lender (whether of principal, interest or any other amount) then, upon request
of the Administrative Agent or such Lender, the Borrowers will, within five
(5) Business Days after written demand therefor, pay to the Administrative Agent
or such Lender, as the case may be, such additional amount or amounts as





 

-75-

 

--------------------------------------------------------------------------------

 

 

will compensate the Administrative Agent or such Lender, as the case may be, for
such additional costs incurred or reduction suffered.  The obligations of the
Borrowers under this Section 2.11(c) shall survive the payment and performance
of the Obligations and the termination of this Agreement. 

(d)        Capital Requirements.  If any Lender determines that any Change of
Law affecting such Lender or any lending office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements, has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the commitments of such Lender or the Loans made by, or
participations in Letters of Credit or Swing Line Loans held by, such Lender, or
the Letters of Credit issued by any L/C Issuer, to a level below that which such
Lender or such Lender’s holding company could have achieved but for such Change
of Law (taking into consideration such Lender’s policies and the policies of
such Lender’s holding company with respect to capital adequacy and liquidity),
then from time to time the Borrowers will, within five (5) Business Days after
written demand therefor, pay to such Lender such additional amount or amounts as
will compensate such Lender or such Lender’s holding company for any such
reduction suffered.  The obligations of the Borrowers under this
Section 2.11(d) shall survive the payment and performance of the Obligations and
the termination of this Agreement. 

(e)        Certificates for Reimbursement.  A certificate of the Administrative
Agent or a Lender, as applicable, setting forth the amount or amounts necessary
to compensate the Administrative Agent or such Lender or its holding company, as
the case may be, as specified in Section 2.11(c) or Section 2.11(d) and
delivered to the Borrowers, shall be conclusive absent manifest error.  The
Borrowers shall pay the Administrative Agent or such Lender, as the case may be,
the amount shown as due on any such certificate within ten (10) days after
receipt thereof.

(f)        Delay in Requests.  Failure or delay on the part of the
Administrative Agent or any Lender to demand compensation pursuant to
Section 2.11(c) or Section 2.11(d) shall not constitute a waiver of the
Administrative Agent’s or such Lender’s right to demand such compensation;
provided that the Borrowers shall not be required to compensate the
Administrative Agent or a Lender pursuant to Section 2.11(c) or
Section 2.11(d) for any increased costs incurred or reductions suffered more
than 270 days prior to the date that the Administrative Agent or such Lender, as
the case may be, notifies the Borrowers of the Change of Law giving rise to such
increased costs or reductions, and of the Administrative Agent’s or such
Lender’s intention to claim compensation therefor (except that, if the Change of
Law giving rise to such increased costs or reductions is retroactive, then the
270-day period referred to above shall be extended to include the period of
retroactive effect thereof).

2.12. Taxes on Payments.

(a)        Defined Terms.  For purposes of this Section Taxes on Payments, the
term “Lender” includes any L/C Issuer and the term “applicable law” includes
FATCA.





 

-76-

 

--------------------------------------------------------------------------------

 

 

(b)        Payments Free of Taxes.  Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable
law.  If any applicable law (as determined in the good faith discretion of an
applicable Withholding Agent) requires the deduction or withholding of any Tax
from any such payment by a Withholding Agent, then the applicable Withholding
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law and, if such Tax is an Indemnified Tax, then
the sum payable by the applicable Loan Party shall be increased as necessary so
that after such deduction or withholding has been made (including such
deductions and withholdings applicable to additional sums payable under this
Section) the applicable Recipient receives an amount equal to the sum it would
have received had no such deduction or withholding been made.

(c)        Payment of Other Taxes by the Loan Parties.  The Loan Parties shall
timely pay to the relevant Governmental Authority in accordance with applicable
law, or at the option of the Administrative Agent timely reimburse it for the
payment of, any Other Taxes.

(d)        Indemnification by the Loan Parties.  The Loan Parties shall jointly
and severally indemnify each Recipient, within 10 days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this
Section 2.12) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to the Borrowers by a Lender (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender, shall be conclusive absent manifest error.

(e)        Evidence of Payments.  As soon as practicable after any payment of
Taxes by any Loan Party to a Governmental Authority pursuant to this
Section 2.12, the applicable Loan Party shall deliver to the Administrative
Agent the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.

(f)        Indemnification by the Lenders.  Each Lender shall severally
indemnify the Administrative Agent, within 10 days after demand therefor, for
(i) any Indemnified Taxes attributable to such Lender (but only to the extent
that any Loan Party has not already indemnified the Administrative Agent for
such Indemnified Taxes and without limiting the obligation of the Loan Parties
to do so), (ii) any Taxes attributable to such Lender’s failure to comply with
the provisions of Section 8.05 relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such





 

-77-

 

--------------------------------------------------------------------------------

 

 

Taxes were correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error.  Each Lender hereby authorizes the Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender under any
Loan Document or otherwise payable by the Administrative Agent to the Lender
from any other source against any amount due to the Administrative Agent under
this paragraph (f).

(g)        Status of Lenders.

(i)        Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrowers and the Administrative Agent, at the time or times
reasonably requested by the Borrowers or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrowers or
the Administrative Agent as will permit such payments to be made without
withholding or at a reduced rate of withholding.  In addition, any Lender, if
reasonably requested by the Borrowers or the Administrative Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Borrower or the Administrative Agent as will enable the Borrowers or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.12(g)(ii)(A),  (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii)       Without limiting the generality of the foregoing,

(A)        any Lender that is a U.S. Person shall deliver to the Borrowers and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrowers or the Administrative Agent), executed
copies of IRS Form W-9 certifying that such Lender is exempt from U.S. federal
backup withholding tax;

(B)        any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrowers and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrowers or the Administrative
Agent), whichever of the following is applicable:

(1)        in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with





 

-78-

 

--------------------------------------------------------------------------------

 

 

respect to payments of interest under any Loan Document, executed copies of IRS
Form W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or IRS Form W-8BEN-E establishing an exemption from,
or reduction of, U.S. federal withholding Tax pursuant to the “business profits”
or “other income” article of such tax treaty;

(2)        executed copies of IRS Form W-8ECI;

(3)        in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit J-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrowers within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E;
or

(4)        to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W‑8ECI, IRS Form W-8BEN, IRS
Form W-8BEN-E a U.S. Tax Compliance Certificate substantially in the form of
Exhibit J-2 or Exhibit J-3, IRS Form W‑9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
J-4 on behalf of each such direct and indirect partner;

(C)        any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrowers and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrowers or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law





 

-79-

 

--------------------------------------------------------------------------------

 

 

to permit the Borrowers or the Administrative Agent to determine the withholding
or deduction required to be made; and

(D)        if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrowers and the Administrative Agent at the time
or times prescribed by law and at such time or times reasonably requested by the
Borrowers or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrowers or the
Administrative Agent as may be necessary for the Borrowers and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such
payment.  Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
becomes inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrowers and the Administrative Agent in writing of its
legal inability to do so.

(h)        Survival.  Without prejudice to the survival of any other agreement
contained herein, the agreements and obligations contained in this Section 2.12
shall survive the payment in full of principal, interest and all other
Obligations hereunder.

(i)        Tax Returns.  Nothing contained in this Section 2.12 shall require
the Administrative Agent or any Lender to make available any of its tax returns
or any other information that it deems to be confidential or proprietary.

2.13. Funding Loss Indemnification.  If the Borrowers, including as a result of
an assignment required by Section 2.15(b), shall (a) repay, prepay or convert
any LIBOR Loan on any day other than the last day of an Interest Period therefor
(whether a scheduled payment, an optional prepayment or conversion, a mandatory
prepayment or conversion, a payment upon acceleration or otherwise), (b) fail to
borrow any LIBOR Loan or for which a Notice of Loan Borrowing has been delivered
to the Administrative Agent (whether as a result of the failure to satisfy any
applicable conditions or otherwise), (c) fail to convert any Loans into LIBOR
Loans in accordance with a Notice of Conversion delivered to the Administrative
Agent (whether as a result of the failure to satisfy any applicable conditions
or otherwise) or (d) fail to continue a LIBOR Loan for which a Notice of
Interest Period Selection has been delivered to the Administrative Agent, the
Borrowers shall pay to the appropriate Lender within five (5) Business Days
after demand a prepayment fee, failure to borrow fee, failure to convert fee or
failure to continue fee, as the case may be (determined as though 100% of the
LIBOR Loan had been funded in the London interbank eurodollar currency market)
equal to the sum of:





 

-80-

 

--------------------------------------------------------------------------------

 

 

(a)        the amount, if any, by which (i) the additional interest would have
accrued on the amount prepaid or not borrowed at the LIBOR Rate plus the
Applicable Margin for LIBOR Loans if that amount had remained or been
outstanding through the last day of the applicable Interest Period exceeds
(ii) the interest that such Lender could recover by placing such amount on
deposit in the London interbank eurodollar currency market for a period
beginning on the date of the prepayment or failure to borrow and ending on the
last day of the applicable Interest Period (or, if no deposit rate quotation is
available for such period, for the most comparable period for which a deposit
rate quotation may be obtained); plus

(b)        All reasonable and customary out-of-pocket expenses incurred by such
Lender reasonably attributable to such payment, prepayment or failure to borrow.

Each Lender’s determination of the amount of any prepayment fee payable under
this Section 2.13 shall be demonstrated pursuant to calculations in reasonable
detail and shall be conclusive in the absence of manifest error.  The
obligations of the Borrowers under this Section 2.13 shall survive the payment
and performance of the Obligations and the termination of this Agreement. 

2.14. Security.

(a)        Security Documents.  The Loans, together with all other Obligations,
shall be secured by the Liens granted by the Borrowers under the Security
Documents.  All obligations of a Guarantor under the Loan Documents shall be
secured by the Liens granted by such Guarantor under the Security Documents.  So
long as the terms thereof are in compliance with this Agreement, each Lender
Rate Contract and Lender Bank Product shall be secured by the Lien of the
Security Documents with the priority set forth in Section 6.02. 

(b)        Further Assurances.  The Borrowers shall deliver, and shall cause
each Guarantor to deliver, to the Administrative Agent such mortgages, deeds of
trust, security agreements, pledge agreements, lessor consents and estoppels
(containing appropriate mortgagee and lender protection language), control
agreements, and other instruments, agreements, certificates, opinions and
documents (including Uniform Commercial Code financing statements and fixture
filings and landlord waivers) as the Administrative Agent may reasonably request
to:

(i)        grant, perfect, maintain, protect and evidence security interests in
favor of the Administrative Agent, for the benefit of the Administrative Agent
and the Lender Parties, in any or all present and future property of the
Borrowers and the Guarantors prior to the Liens or other interests of any
Person, except for Permitted Liens; and

(ii)       otherwise establish, maintain, protect and evidence the rights
provided to the Administrative Agent, for the benefit of the Administrative
Agent and the Lender Parties, pursuant to the Security Documents.

The Borrowers shall fully cooperate with the Administrative Agent and the
Lenders and perform all additional acts requested by the Administrative Agent or
any Lender to effect the





 

-81-

 

--------------------------------------------------------------------------------

 

 

purposes of this Section 2.14.

2.15. Lender Mitigation; Replacement of the Lenders. 

(a)        Designation of a Different Lending Office.  If any Lender requests
compensation under Section 2.11(c), or requires the Borrowers to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.12, then such
Lender shall (at the request of the Borrowers) use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 2.11(c) or Section 2.12, as the case may be, in the future, and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender.  The Borrowers hereby agree to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.

(b)        Replacement of Lenders.  If (i) any Lender requests compensation
under Section 2.11(c) or Section 2.11(d),  (ii) the Borrowers are required to
pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.12
and, in each case, such Lender has declined or is unable to designate a
different lending office in accordance with Section 2.15(a),  (iii)  any Lender
is a Defaulting Lender or a Non-Consenting Lender, or (iv) any Loan Party shall
receive a notice from any applicable Governmental Authority that a Lender is no
longer qualified or suitable to make Loans to one or more Borrowers under the
applicable Gaming Laws (and such Lender is notified by the Borrowers and the
Administrative Agent in writing of such disqualification), including because
such Lender has been denied a License, qualification or finding of suitability
or has failed to deliver information required under the applicable Gaming Laws,
then the Borrowers may, at their sole expense and effort, upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 8.05), all of its interests, rights (other
than its existing rights to payments pursuant to Section 2.11(c),
 Section 2.11(d) or Section 2.12) and obligations under this Agreement and the
related Loan Documents to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that:

(i)        the Borrowers shall have paid to the Administrative Agent the
assignment fee (if any) specified in Section 8.05;

(ii)       such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in L/C Obligations,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 2.11) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrowers (in the case of all other amounts);





 

-82-

 

--------------------------------------------------------------------------------

 

 

(iii)       in the case of any such assignment resulting from a claim for
compensation under Section 2.11(c) or Section 2.11(d) or payments required to be
made pursuant to Section 2.12, such assignment will result in a reduction in
such compensation or payments thereafter;

(iv)       such assignment does not conflict with applicable law; and

(v)        in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

2.16. Defaulting Lenders.

(a)        Adjustments.  Notwithstanding anything to the contrary contained in
this Agreement, if any Lender becomes a Defaulting Lender, then, until such time
as such Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:

(i)        Waivers and Amendments.  Such Defaulting Lender’s right to approve or
disapprove any amendment, modification, supplement, extension, termination,
waiver or consent with respect to this Agreement or any other Loan Document
shall be restricted as set forth in the definition of Required Lenders and in
the Defaulting Lender Amendment Paragraph.

(ii)       Defaulting Lender Waterfall.  Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 6.02 or otherwise), shall be applied at such time or times as may be
determined by the Administrative Agent as follows:  first, to the payment of any
amounts owing by such Defaulting Lender to the Administrative Agent hereunder;
second, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to the L/C Issuer or the Swing Line Lender hereunder; third,
to Cash Collateralize the L/C Issuer’s Fronting Exposure with respect to such
Defaulting Lender in accordance with Section 2.16(c);  fourth, as the Borrowers
may request (so long as no Default exists), to the funding of any Loan in
respect of which such Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent; fifth,
if so determined by the Administrative Agent and the Borrowers, to be held in a
non-interest bearing deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the
L/C Issuer’s future Fronting Exposure with respect to such Defaulting Lender
with respect to future Letters of Credit issued under this Agreement, in
accordance with Section 2.16(c);  sixth, to the payment of any amounts owing to
the Administrative Agent, the Lenders, the L/C Issuer or the Swing Line Lender
as a result of any judgment of a court of competent jurisdiction obtained by the
Administrative Agent, any Lender, the





 

-83-

 

--------------------------------------------------------------------------------

 

 

L/C Issuer or the Swing Line Lender against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrowers as a result of any judgment of a court of
competent jurisdiction obtained by the Borrowers against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans or L/C Borrowing in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 3.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Borrowings owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Borrowings owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in L/C Obligations and
Swing Line Loans are held by the Lenders pro rata in accordance with the
Revolving Loan Commitments under the applicable this Agreement without giving
effect to Section 2.16(a)(iv).  Any payments, prepayments or other amounts paid
or payable to a Defaulting Lender that are applied (or held) to pay amounts owed
by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.16(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii)      Certain Fees.

(A)        Any Defaulting Lender shall not be entitled to receive any commitment
fee for any period during which that Lender is a Defaulting Lender (and the
Borrowers shall not be required to pay any such fee that otherwise would have
been required to have been paid to that Defaulting Lender).

(B)        Each Defaulting Lender shall be entitled to receive Letter of Credit
fees for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Revolving Pro Rata Share of the stated amount of Letters
of Credit for which it has provided Cash Collateral pursuant to
Section 2.16(a)(v).

(C)        With respect to any Letter of Credit Fee not required to be paid to
any Defaulting Lender pursuant to clause (B) above, the Borrowers shall (x) pay
to each Non-Defaulting Lender that portion of any such fee otherwise payable to
such Defaulting Lender with respect to such Defaulting Lender’s participation in
L/C Obligations that has been reallocated to such Non-Defaulting Lender pursuant
to clause (iv) below, (y) pay to the L/C Issuer the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to the
L/C Issuer’s Fronting Exposure to such Defaulting Lender, and (z) not be
required to pay the remaining amount of any such fee.

(iv)      Reallocation of Participations to Reduce Fronting Exposure.  All or
any part of such Defaulting Lender’s participation in L/C Obligations and Swing
Line Loans shall be reallocated among the Non-Defaulting Lenders in accordance
with their





 

-84-

 

--------------------------------------------------------------------------------

 

 

respective Revolving Proportionate Shares (calculated without regard to such
Defaulting Lender’s Revolving Loan Commitment) but only to the extent that such
reallocation does not cause the sum of (I) the Effective Amount of all Revolving
Loans made by such Non-Defaulting Lender outstanding at such time and (II) such
Non-Defaulting Lender’s Total Lender Risk Participation at such time to exceed
such Non-Defaulting Lender’s Revolving Loan Commitment.  No reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a Non-Defaulting Lender as a result of
such Non-Defaulting Lender’s increased exposure following such reallocation.

(v)        Cash Collateral, Repayment of Swing Line Loans.  If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
Borrowers shall, without prejudice to any right or remedy available to it
hereunder or under law, (x) first, prepay Swing Line Loans in an amount equal to
the Swing Line Lender’s Fronting Exposure and (y) second, Cash Collateralize the
L/C Issuer’s Fronting Exposure in accordance with the procedures set forth in
Section 2.16(c).

(vi)       Termination of Revolving Loan Commitment.  The Borrowers may
terminate the unused amount of the Revolving Loan Commitment of a Defaulting
Lender upon not less than three (3) Business Days’ prior notice to the
Administrative Agent (which will promptly notify the Lenders thereof), and in
such event the provisions of clause (ii) above will apply to all amounts
thereafter paid by the Borrowers for the account of such Defaulting Lender under
this Agreement (whether on account of principal, interest, fees, indemnity or
other amounts); provided that (i) no Event of Default shall have occurred and be
continuing and (ii) such termination will not be deemed to be a waiver or
release of any claim the Borrowers, the Administrative Agent, the L/C Issuer or
any Lender may have against such Defaulting Lender.

(b)        Defaulting Lender Cure.  If the Borrowers, the Administrative Agent
and the L/C Issuer and the Swing Line Lender agree in writing in their sole
discretion that a Lender is no longer a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein (which
may include arrangements with respect to any Cash Collateral), that Lender will,
to the extent applicable, purchase at par that portion of outstanding Loans of
the other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Revolving Loans and funded and unfunded
participations in Letters of Credit and Swing Line Loans to be held pro rata by
the Lenders in accordance with their Revolving Proportionate Shares (without
giving effect to Section 2.16(a)(iv)), whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrowers while
that Lender was a Defaulting Lender; and provided,  further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Non-Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

(c)        Cash Collateral Provisions.





 

-85-

 

--------------------------------------------------------------------------------

 

 

(i)        At any time that there shall exist a Defaulting Lender, within one
Business Day following the written request of the Administrative Agent or the
L/C Issuer (with a copy to the   Administrative Agent) the Borrowers shall Cash
Collateralize the L/C Issuer’s Fronting Exposure with respect to such Defaulting
Lender (determined after giving effect to Section 2.16(a)(iv) and any Cash
Collateral provided by such Defaulting Lender) in an amount not less than the
Minimum Collateral Amount.

(ii)       The Borrowers, and to the extent provided by any Defaulting Lender,
such Defaulting Lender, hereby grant to the Administrative Agent, for the
benefit of the L/C Issuer, and agrees to maintain, a first priority security
interest in all such Cash Collateral as security for the Defaulting Lender’s
obligation to fund participations in respect of L/C Obligations, to be applied
pursuant to clause (iii) below.  If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent and the L/C Issuer as herein provided (other
than Permitted Liens), or that the total amount of such Cash Collateral is less
than the Minimum Collateral Amount, the Borrowers will, promptly upon demand by
the Administrative Agent, pay or provide to the Administrative Agent additional
Cash Collateral in an amount sufficient to eliminate such deficiency (after
giving effect to any Cash Collateral provided by the Defaulting Lender).

(iii)      Notwithstanding anything to the contrary contained in this Agreement,
Cash Collateral provided under this Section 2.16 in respect of Letters of Credit
shall be applied to the satisfaction of the Defaulting Lender’s obligation to
fund participations in respect of L/C Obligations (including, as to Cash
Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.

(iv)      Cash Collateral (or the appropriate portion thereof) provided to
reduce the L/C Issuer’s Fronting Exposure shall no longer be required to be held
as Cash Collateral pursuant to this Section 2.16(c) following (i) the
elimination of the applicable Fronting Exposure (including by the termination of
Lender status of the applicable Defaulting Lender), or (ii) the determination by
the Administrative Agent and the L/C Issuer that there exists excess Cash
Collateral; provided that, subject to this Section 2.16 the Person providing
Cash Collateral and the L/C Issuer may agree that Cash Collateral shall be held
to support future anticipated Fronting Exposure or other obligations.

(d)        New Swing Line Loans/Letters of Credit.  So long as any Lender is a
Defaulting Lender, (i) the Swing Line Lender shall not be required to fund any
Swing Line Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swing Line Loan and (ii) the L/C Issuer shall not be
required to issue, extend, renew or increase any Letter of Credit unless it is
satisfied that it will have no Fronting Exposure after giving effect thereto.

(e)        Termination of Defaulting Lender.  The Borrowers may terminate the
unused amount of the Revolving Loan Commitment of any Lender that is a
Defaulting Lender upon not less than three (3) Business Days’ prior notice to
the Administrative Agent (which shall





 

-86-

 

--------------------------------------------------------------------------------

 

 

promptly notify the Lenders thereof), and in such event the provisions of
Section 2.16(a)(ii) will apply to all amounts thereafter paid by the Borrowers
for the account of such Defaulting Lender under this Agreement (whether on
account of principal, interest, fees, indemnity or other amounts); provided that
(i) no Event of Default shall have occurred and be continuing, and (ii) such
termination shall not be deemed to be a waiver or release of any claim the
Borrowers, the Administrative Agent, the L/C Issuer, the Swing Line Lender or
any Lender may have against such Defaulting Lender.

ARTICLE III. CONDITIONS PRECEDENT.

3.01. Initial Conditions Precedent.  The Third Restatement Effective Date and
the effectiveness of this Agreement are subject to the satisfaction or waiver of
the conditions set forth on Schedule 3.01 and receipt by the Administrative
Agent, on or prior to the Third Restatement Effective Date, of each item listed
on Schedule 3.01, each in form and substance satisfactory to the Administrative
Agent and each Lender.

3.02. Conditions Precedent to each Credit Event.  The occurrence of each Credit
Event (including the initial Borrowing) is subject to the further conditions
that:

(a)        The Borrowers shall have delivered to the Administrative Agent and,
if applicable, the L/C Issuer or the Swing Line Lender, the Notice of Borrowing
or Letter of Credit Application, as the case may be, for such Credit Event in
accordance with this Agreement; and

(b)        On the date such Credit Event is to occur and after giving effect to
such Credit Event, the following shall be true and correct:

(i)        The representations and warranties of the Loan Parties set forth in
Article IV and in the other Loan Documents are true and correct in all material
respects (except to the extent that such representation and warranty is
qualified by materiality, in which case such representation and warranty must be
true in all respects) as if made on such date (except for representations and
warranties expressly made as of a specified date, which shall be true and
correct in all material respects (except to the extent that such representation
and warranty is qualified by materiality, in which case such representation and
warranty must be true in all respects) as of such date);

(ii)       No Default has occurred and is continuing or will result from such
Credit Event;

(iii)      No material adverse change in the business, operations, condition
(financial or otherwise), assets or liabilities (whether actual or contingent)
of the Loan Parties (taken as a whole) having occurred since December 31, 2015;
and

(iv)      For any Credit Event prior to the Completion Date, the Borrowers shall
have represented and warranted to the Administrative Agent and the Lenders that
the Expansion Project is not Out-Of-Balance (and shall have delivered





 

-87-

 

--------------------------------------------------------------------------------

 

 

calculations with respect thereto in form and substance reasonably satisfactory
to the Administrative Agent).

The submission by the Borrowers to the Administrative Agent of each Notice of
Borrowing and each Letter of Credit Application shall be deemed to be a
representation and warranty by the Borrowers that each of the statements set
forth above in Section 3.02(b) is true and correct as of the date of such
notice.

3.03.         Conditions Precedent to Construction Loans.  In addition to any
applicable conditions precedent set forth elsewhere in this Article III, and
after giving effect to the requested Construction Loans, the obligation of each
Lender to make any Construction Loan is subject to the conditions precedent set
forth on Schedule 3.03 being satisfied before and after giving effect to the
requested Loan. 

ARTICLE IV. REPRESENTATIONS AND WARRANTIES.

4.01. Representations and Warranties.  In order to induce the Administrative
Agent and the Lenders to enter into this Agreement, the Borrowers hereby
represent and warrant to the Administrative Agent and the Lenders for the
Borrowers and each of the other Loan Parties as follows and agrees that each of
said representations and warranties shall be deemed to survive until full,
complete and indefeasible payment and performance of the Obligations and shall
apply anew to each Borrowing hereunder:

(a)        Due Formation, Qualification, etc.  Each Loan Party (i) is a
corporation, partnership or limited liability company duly organized, validly
existing and in good standing under the laws of its jurisdiction of
incorporation or formation; (ii) has the power and authority to own, lease and
operate its properties and carry on its business as now conducted; and (iii) is
duly qualified, licensed to do business and in good standing as a foreign
corporation, partnership or limited liability company, as applicable, in each
jurisdiction where its ownership, lease or operation of property or the conduct
of its business requires such qualification or license and where the failure to
be so qualified or licensed, individually or in the aggregate could reasonably
be expected to have a Material Adverse Effect.

(b)        Authority.  The execution, delivery and performance by each Loan
Party of each Loan Document executed, or to be executed, by such Loan Party and
the consummation of the transactions contemplated thereby (i) are within the
power of such Loan Party and (ii) have been duly authorized by all necessary
actions on the part of such Loan Party.

(c)        Enforceability.  Each Loan Document executed, or to be executed, by
each Loan Party has been, or will be, duly executed and delivered by such Loan
Party and constitutes, or will constitute, a legal, valid and binding obligation
of such Loan Party, enforceable against such Loan Party in accordance with its
terms, except as limited by bankruptcy, insolvency or other laws of general
application relating to or affecting the enforcement of creditors’ rights
generally and general principles of equity.





 

-88-

 

--------------------------------------------------------------------------------

 

 

(d)        Non-Contravention.  The execution and delivery by each Loan Party of
the Loan Documents executed by such Loan Party and the performance and
consummation of the transactions (including the use of Loan and Letter of Credit
proceeds) contemplated thereby do not (i) violate any Requirement of Law
applicable to such Loan Party; (ii) violate any provision of, or result in the
breach or the acceleration of, or entitle any other Person to accelerate
(whether after the giving of notice or lapse of time or both), any Contractual
Obligation of such Loan Party; (iii) result in the creation or imposition of any
Lien (or the obligation to create or impose any Lien) upon any property, asset
or revenue of such Loan Party (except such Liens as may be created in favor of
the Administrative Agent for the benefit of the Lender Parties pursuant to this
Agreement or the other Loan Documents), (iv) result in a revocation, termination
or other material restriction on any Licenses material to the business,
operations or properties of the Loan Parties or (v) violate any provision of any
existing law, rule, regulation, order, writ, injunction or decree of any court
or Governmental Authority to which it is subject.

(e)        Approvals.

(i)        Except as provided in Nevada Gaming Commission Regulations 3.020 or
8.130 with respect to Atlantis Casino Resort Spa, no consent, approval, order or
authorization of, or registration, declaration or filing with, any Governmental
Authority or other Person (including, without limitation, the equity holders of
any Person) is required in connection with the borrowing of Loans, the granting
of Liens under the Loan Documents, the execution and delivery of the Loan
Documents (or any documents executed in connection therewith) executed by any
Loan Party or the performance or consummation of the transactions contemplated
hereby and thereby, except for those which have been made or obtained and are in
full force and effect.

(ii)       All Governmental Authorizations required for the activities and
operations of the Loan Parties (including gaming operations) and the ownership
of all property owned, operated or leased by the Loan Parties have been duly
obtained and are in full force and effect without any known conflict with the
rights of others and free from any unduly burdensome restrictions, except where
any such failure to obtain such Governmental Authorizations or any such conflict
or restriction could not reasonably be expected to have, either individually or
in the aggregate, a Material Adverse Effect.  No Loan Party has received any
written notice or other written communications from any Governmental Authority
regarding (A) any revocation, withdrawal, suspension, termination or
modification of, or the imposition of any material conditions with respect to,
any Governmental Authorization or License, or (B) any other limitations on the
conduct of business by such Loan Party, except where any such revocation,
withdrawal, suspension, termination, modification, imposition or limitation
could not reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect.

(iii)      No Governmental Authorization is required for either (x) the pledge
or grant by any Loan Party as applicable of the Liens purported to be created in
favor of the Administrative Agent in connection herewith or any other Loan





 

-89-

 

--------------------------------------------------------------------------------

 

 

Document or (y) the exercise by the Administrative Agent of any rights or
remedies in respect of any Collateral (whether specifically granted or created
pursuant to any of the Security Documents or created or provided for by any
Governmental Rule), except for (1) such Governmental Authorizations that have
been obtained and are in full force and effect and fully disclosed to
Administrative Agent in writing, and (2) filings or recordings contemplated in
connection with this Agreement or any Security Document.

(f)        No Violation or Default.  No Loan Party is in violation of or in
default with respect to (i) any Requirement of Law applicable to such Person
(including Gaming Laws) or (ii) any Contractual Obligation of such Person (nor
is there any waiver in effect which, if not in effect, could result in such a
violation or default), where, in each case, such violation or default could
reasonably be expected to have a Material Adverse Effect.  No Default has
occurred and is continuing. 

(g)        Litigation.  Except as set forth in Schedule 4.01(g), no actions
(including derivative actions), suits, proceedings (including arbitration
proceedings or mediation proceedings) or investigations are pending or
threatened against any Loan Party at law or in equity in any court, arbitration
proceeding or before any other Governmental Authority which (i) could reasonably
be expected to (alone or in the aggregate) have a Material Adverse Effect or
(ii) seek to enjoin, either directly or indirectly, the execution, delivery or
performance by any Loan Party of the Loan Documents or the transactions
contemplated thereby (or any documents executed in connection therewith or the
transactions contemplated thereby) or the construction of the Expansion Project.

(h)        Real Property, Etc. 

(i)        All real property owned or leased by the Loan Parties is described
(including, as to real property owned, a legal description) in Schedule
4.01(h) (as supplemented from time to time by the Borrowers in a notice
delivered pursuant to Section 5.01(a)(ix)).  The Loan Parties own and have good
and marketable title, or a valid leasehold interest in, all their respective
properties and assets as reflected in the most recent Financial Statements of
Parent delivered to the Administrative Agent (except those assets and properties
disposed of in the ordinary course of business or otherwise in compliance with
this Agreement since the date of such Financial Statements) and all respective
assets and properties acquired by the Loan Parties since such date (except those
disposed of in the ordinary course of business or otherwise in compliance with
this Agreement), except  in each case, such defects in title that, in the
aggregate, could not reasonably be expected to have a Material Adverse
Effect.  Such assets and properties are subject to no Lien, except for Permitted
Liens.  Each of the Loan Parties has complied in all material respects with all
material obligations under all material leases to which it is a party and enjoys
peaceful and undisturbed possession under such leases.  The real properties
owned by the Loan Parties are taxed separately and do not include any
other property, and for all purposes the real properties may be mortgaged,
conveyed and otherwise dealt with as a separate legal parcel.





 

-90-

 

--------------------------------------------------------------------------------

 

 

(ii)       The Borrowers conduct, in the ordinary course of business, for
themselves and the other Loan Parties, a review of the effect of existing
Environmental Laws and claims alleging potential liability or responsibility for
violation of any Environmental Law on their respective businesses, operations
and properties.  No Loan Party (A) has violated any Environmental Laws, (B) has
any liability under any Environmental Laws or (C) has received notice or other
communication of an investigation or is under investigation by any Governmental
Authority having authority to enforce Environmental Laws, where such violation,
liability or investigation could have, individually or in the aggregate, a
Material Adverse Effect.  Each Loan Party’s use and operation of its business
properties are in compliance with all applicable Governmental Rules, including
all applicable land use and zoning laws, except to the extent that
non-compliance could not reasonably be expected to have a Material Adverse
Effect.

(i)        Financial Statements.  The Financial Statements of Parent and its
Subsidiaries which have been delivered to the Administrative Agent (i) are in
accordance with the books and records of the Loan Parties, which have been
maintained in accordance with good business practice; (ii) have been prepared in
conformity with GAAP; and (iii) fairly present in all material respects the
financial conditions and results of operations of the Loan Parties as of the
date thereof and for the period covered thereby.  No Loan Party has any
Contingent Obligations, liability for taxes or other outstanding obligations
which, in any such case, are material in the aggregate, except as disclosed in
the Financial Statements of Parent and its Subsidiaries furnished to the
Administrative Agent and the Lenders pursuant to item (d) of Schedule 3.01 or in
the Financial Statements delivered to the Administrative Agent pursuant to
clause (i)  or (ii) of Section 5.01(a). 

(j)        Creation, Perfection and Priority of Liens; Equity Securities. 

(i)        As of the Third Restatement Effective Date (or as of the date any
Loan Party becomes party to the Loan Documents after the Third Restatement
Effective Date, as to such Loan Party), (x) the execution and delivery of the
Security Documents by the Loan Parties, together with the filing of any Uniform
Commercial Code financing statements and the recording of the U.S. Patent and
Trademark Office filings and U.S. Copyright Office filings delivered to the
Administrative Agent for filing and recording, and as of the date delivered, the
recording of any mortgages or deeds of trust delivered to the Administrative
Agent for recording (but not yet recorded), are effective to create in favor of
the Administrative Agent for the benefit of the Lender Parties, as security for
the Obligations, a valid and perfected first priority Lien on all of the
Collateral as of the Third Restatement Effective Date (or as of the date any
Loan Party becomes party to the Loan Documents after the Third Restatement
Effective Date, as to such Loan Party) (subject only to Permitted Liens), and
(y) all filings and other actions necessary or desirable to perfect and maintain
the perfection and first priority status of such Liens have been duly made or
taken and remain in full force and effect.  In the case of deposit accounts and
accounts with any securities intermediary (other than the Pari-mutuel Accounts)
maintained in the United States and pledged to the Administrative Agent under
the Security Agreement, when the Control Agreements





 

-91-

 

--------------------------------------------------------------------------------

 

 

have been duly executed and delivered by a Borrower or applicable Guarantor, the
Administrative Agent and the applicable depository bank or securities
intermediary, as the case may be, the Security Agreement (together with such
Control Agreements) shall constitute a fully perfected Lien on, and security
interest in, all right, title and interest of such Borrower or Guarantor in such
Collateral, as security for the Obligations, in each case prior and superior to
the Lien of any other Person.

(ii)       All outstanding Equity Securities of the Loan Parties are duly
authorized, validly issued, fully paid and non-assessable.  Except as set forth
on Schedule 4.01(j)(ii), there are no outstanding subscriptions, options
(excluding officer, director and employee stock options issued pursuant to a
stock option plan disclosed to the Administrative Agent), conversion rights,
warrants or other agreements or commitments of any nature whatsoever (firm or
conditional) obligating the Loan Parties to issue, deliver or sell, or cause to
be issued, delivered or sold, any additional Equity Securities of the Loan
Parties, or obligating the Loan Parties to grant, extend or enter into any such
agreement or commitment.  All Equity Securities of the Loan Parties have been
offered and sold in compliance with all federal and state securities laws and
all other Requirements of Law, except where any failure to comply could not
reasonably be expected to have a Material Adverse Effect.

(iii)      Each of the Real Property Security Documents is effective to create
in favor of the Administrative Agent, for the benefit of the Lender Parties, a
legal, valid, binding and enforceable Lien on, and security interest in, the
respective Loan Party’s right, title and interest in and to the real property
subject thereto and proceeds thereof, and, each such Real Property Security
Document shall constitute a fully perfected Lien on, and security interest in,
all right, title and interest of the grantors thereof in such real property and
proceeds thereof, as security for the Obligations, in each case prior and
superior in right to any other Person (except with respect to Permitted Liens).

(k)        ERISA.  Except as set forth on Schedule 4.01(k):

(i)        Based upon the actuarial assumptions specified for funding purposes
in the latest valuation of each Pension Plan that any Loan Party or any ERISA
Affiliate maintains or contributes to, or has any obligation under, the
aggregate benefit liabilities of such Pension Plan within the meaning of
Section 4001 of ERISA did not exceed the aggregate value of the assets of such
Pension Plan.  Neither any Loan Party nor any ERISA Affiliate has any liability
with respect to any post-retirement benefit under any employee welfare plan (as
defined in Section 3(1) of ERISA), other than liability for health plan
continuation coverage described in Part 6 of Title I(B) of ERISA, which
liability for health plan continuation coverage could not have a Material
Adverse Effect.

(ii)       Each Pension Plan complies, in both form and operation, in all
material respects, with its terms, ERISA and the Code, and no condition exists
or





 

-92-

 

--------------------------------------------------------------------------------

 

 

event has occurred with respect to any such Pension Plan which would result in
the incurrence by any Loan Party or any ERISA Affiliate of any material
liability, fine or penalty.  Each Pension Plan, related trust agreement,
arrangement and commitment of any Loan Party or any ERISA Affiliate is legally
valid and binding and in full force and effect.  No Pension Plan is being
audited or investigated by any government agency or is subject to any pending or
threatened claim or suit.  No Loan Party or ERISA Affiliate has engaged in a
prohibited transaction under Section 406 of ERISA or Section 4975 of the Code
with respect to any Pension Plan which would result in the incurrence by any
Loan Party or ERISA Affiliate of any material liability. 

(iii)      No Loan Party or ERISA Affiliates contributes to or has any material
contingent obligations to any Multiemployer Plan.  No Loan Party or ERISA
Affiliate has incurred any material liability (including secondary liability) to
any Multiemployer Plan as a result of a complete or partial withdrawal from such
Multiemployer Plan under Section 4201 of ERISA or as a result of a sale of
assets described in Section 4204 of ERISA.  No Loan Party or ERISA Affiliate has
been notified that any Multiemployer Plan is in reorganization or insolvent
under and within the meaning of Section 4241 or Section 4245 of ERISA or that
any Multiemployer Plan intends to terminate or has been terminated under
Section 4041A of ERISA.

(iv)      No Loan Party has (A) engaged in any transaction prohibited by any
Governmental Rule applicable to any Foreign Plan; (B) failed to make full
payment when due of all amounts due as contributions to any Foreign Plan; or
(C) otherwise failed to comply with the requirements of any Governmental Rule
applicable to any Foreign Plan, where singly or cumulatively, the above could
reasonably be expected to have a Material Adverse Effect.

(l)        Margin Stock; Other Regulations.  No Loan Party owns any Margin Stock
which, in the aggregate, would constitute a substantial part of the assets of
Parent or the Loan Parties (taken as a whole), and not more than 25% of the
value (as determined by any reasonable method) of the assets of any Loan Party
is represented by Margin Stock, and no proceeds of any Loan or any Letter of
Credit will be used, whether directly or indirectly, to purchase, acquire or
carry any Margin Stock or to extend credit, directly or indirectly, to any
Person for the purpose of purchasing or carrying any Margin Stock.  No Loan
Party is subject to regulation under the Investment Company Act of 1940, the
Federal Power Act, the Interstate Commerce Act, any state public utilities code
or to any other Governmental Rule limiting its ability to incur indebtedness.

(m)      Trademarks, Patents, Copyrights and Licenses.  The Loan Parties each
possess and either own, or have the right to use to the extent required, all
necessary trademarks, trade names, copyrights, patents, patent rights and
licenses which are material to the conduct of their respective businesses as now
operated.  The Loan Parties each conduct their respective businesses without
infringement or, to the Borrowers’ knowledge, claim of infringement of any
trademark, trade name, trade secret, service mark, patent, copyright, license or
other intellectual property rights of any other Person (which is not a





 

-93-

 

--------------------------------------------------------------------------------

 

 

Loan Party), except where such infringement or claim of infringement could not
have a Material Adverse Effect.  There is no infringement or, to the Borrowers’
knowledge, claim of infringement by others of any material trademark, trade
name, trade secret, service mark, patent, copyright, license or other
intellectual property right of the Borrowers or any of the other Loan
Parties.  Each of the patents, trademarks, trade names, service marks and
copyrights owned by any Loan Party which is Collateral and registered with any
Governmental Authority is set forth on the schedules to the Security Agreement. 

(n)        Governmental Charges.  The Loan Parties have timely filed or caused
to be timely filed with the appropriate taxing authorities all federal Tax
Returns and Nevada and other material state Tax Returns which are required to be
filed by them.  The Tax Returns accurately reflected all material liabilities
for Taxes of the Loan Parties for the periods covered thereby.  The Loan Parties
have paid, or made provision for the payment of, all Taxes and other
Governmental Charges which have or may have become due pursuant to said returns
or otherwise and all other indebtedness, except such Governmental Charges or
indebtedness, if any, which are being contested in good faith by appropriate
proceedings and as to which adequate reserves (determined in accordance with
GAAP) have been established.  All Taxes which any Loan Party was required by law
to withhold or collect in connection with amounts paid or owing to any employee,
independent contractor, creditor, stockholder or other third party have been
duly withheld or collected, and have been timely paid over to the proper
authorities to the extent due and payable.  No Loan Party has executed or filed
with the Internal Revenue Service or any other Governmental Authority any
agreement or other document extending, or having the effect of extending, the
period for assessment or collection of any taxes or Governmental Charges.

(o)        Subsidiaries, Etc.    Schedule 4.01(o)    (as supplemented by the
Borrowers in a notice delivered pursuant to Section 5.01(a)(vii)) sets forth
each of the Subsidiaries of each Loan Party, its jurisdiction of organization,
the classes of its Equity Securities, the number of Equity Securities of each
such class issued and outstanding, the percentages of Equity Securities of each
such class owned directly or indirectly by each Loan Party and whether such Loan
Party owns such Equity Securities directly or, if not, the Subsidiary of such
Loan Party that owns such Equity Securities and the number of Equity Securities
and percentages of Equity Securities of each such class owned directly or
indirectly by such Loan Party.  Except as set forth on Schedule 4.01(o) (as
supplemented as set forth above), none of the Loan Parties currently has any
Subsidiaries.  All of the outstanding Equity Securities of each such Subsidiary
indicated on Schedule 4.01(o) as owned by each Loan Party are owned beneficially
and of record by such Loan Party free and clear of all adverse claims.

(p)        Solvency, Etc.  Each of the Loan Parties is Solvent and, after the
execution and delivery of the Loan Documents and the consummation of the
transactions contemplated thereby, will be Solvent.

(q)        Labor Matters.  There are no disputes presently subject to grievance
procedure, arbitration or litigation under any of the collective bargaining
agreements, employment contracts or employee welfare or incentive plans to which
any Loan Party is a party, and there are no strikes, lockouts, work stoppages or
slowdowns, or, to the





 

-94-

 

--------------------------------------------------------------------------------

 

 

knowledge of the Borrowers, jurisdictional disputes or organizing activities
occurring or threatened which alone or in the aggregate could have a Material
Adverse Effect.

(r)        No Material Adverse Effect.  Since December 31, 2015, no event has
occurred and no condition exists which, either individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.

(s)        Accuracy of Information Furnished; Material Documents. 

(i)        The Loan Documents and the other certificates, statements and
information (excluding projections) furnished by the Loan Parties to the
Administrative Agent and the Lenders in connection with the Loan Documents and
the transactions contemplated thereby, taken as a whole, do not contain any
untrue statement of a material fact and do not omit to state any material fact
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading.  All projections furnished by the Loan
Parties to the Administrative Agent and the Lenders in connection with the Loan
Documents and the transactions contemplated thereby have been prepared on a
basis consistent with the historical Financial Statements described above,
except as described therein, have been based upon reasonable assumptions and
represent, as of their respective dates of presentations, the Loan Parties’ good
faith and reasonable estimates of the future performance of the Loan Parties,
and the Borrowers have no reason to believe that such estimates and assumptions
are not reasonable.

(ii)       The copies of the Material Documents which have been delivered to the
Administrative Agent in accordance with Section 3.01 are true, correct and
complete copies of the respective originals thereof, as in effect on the Third
Restatement Effective Date, and no amendments or modifications have been made to
the Material Documents, except as set forth by documents delivered to the
Administrative Agent in accordance with said Section 3.01 or otherwise
reasonably approved in writing by the Required Lenders in accordance with
Section 5.02(m).  None of the Material Documents has been terminated and each of
the Material Documents is in full force and effect.  None of the Loan Parties is
in default in the observance or performance of any of its material obligations
under the Material Documents and each Loan Party has taken all action required
to be taken as of the Third Restatement Effective Date to keep unimpaired its
rights thereunder (other than possible defaults which may be the subject of any
litigation referred to in Schedule 4.01(g)).

(t)        Brokerage Commissions.  No person is entitled to receive any
brokerage commission, finder’s fee or similar fee or payment in connection with
the extensions of credit contemplated by this Agreement as a result of any
agreement entered into by any Loan Party.  No brokerage or other fee, commission
or compensation is to be paid by the Lenders with respect to the extensions of
credit contemplated hereby as a result of any agreement entered into by any Loan
Party, and the Borrowers agree to indemnify the Administrative Agent and the
Lenders against any such claims for brokerage fees or commissions and to pay all
expenses including, without limitation, attorney’s fees incurred





 

-95-

 

--------------------------------------------------------------------------------

 

 

by the Administrative Agent and the Lenders in connection with the defense of
any action or proceeding brought to collect any such brokerage fees or
commissions. 

(u)        Policies of Insurance.  The properties of the Loan Parties are
insured with financially sound and reputable insurance companies not Affiliates
of the Loan Parties, in such amounts, with such deductibles and covering such
risks as are customarily carried by companies engaged in similar businesses and
owning similar properties in localities where the Loan Parties operate.  As of
the Third Restatement Effective Date, the insurance policies of the Loan Parties
are in compliance with the insurance requirements set forth on
Schedule 4.01(u).  Such insurance has not been terminated and is in full force
and effect, and each of the Loan Parties has taken all action required to be
taken as of the date of this Agreement to keep unimpaired its rights thereunder.

(v)        Agreements with Affiliates and Other Agreements.  Except as disclosed
on Schedule 4.01(v), no Loan Party has entered into and, as of the date of the
applicable Credit Event does not contemplate entering into, any material
agreement or contract with any Affiliate of any Loan Party, except upon terms at
least as favorable to such Loan Party as an arms-length transaction with
unaffiliated Persons, based on the totality of the circumstances.  No Loan Party
is a party to or is bound by any Contractual Obligation or is subject to any
restriction under its respective charter or formation documents, which could not
reasonably be expected to have a Material Adverse Effect.

(w)       Anti-Corruption Laws and Sanctions.  None of (a) the Borrowers or, to
any such Borrower’s knowledge, any of its directors, officers, employees or
affiliates, or (b) to the knowledge of any Borrower, any agent or representative
of such Borrower that will act in any capacity in connection with or benefit
from the credit facility established hereby, (i) is a Sanctioned Person or
currently the subject or target of any Sanctions or (ii) has taken any action,
directly or indirectly, that would result in a violation by such Persons of any
Anti-Corruption Laws.

(x)        Burdensome Contractual Obligations, Etc.  None of the Loan Parties
and none of their properties is subject to any Contractual Obligation or
Requirement of Law which, either individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect.

(y)        CC Skybridge Documentation. The copies of the CC Skybridge Agreement
and CC Skybridge Peckham Lane Entitlements which have been delivered to
Administrative Agent pursuant to Schedule 3.01 are true and correct copies of
the originals thereof. The CC Skybridge Agreement and CC Skybridge Peckham Lane
Entitlements are each in full force and effect and have not been amended or
otherwise modified except as set forth by documents delivered to the
Administrative Agent pursuant to Schedule 3.01, except as permitted under
Section 5.01(o).

(z)        Spaceleases.    Schedule 4.01(z) sets forth all executed Spaceleases
pertaining to the Atlantis Casino Resort Spa or any portion thereof as of the
Third Restatement Effective Date, including in each case the name of the other
party thereto, a brief description of such Spacelease, and the commencement and
end date thereof.





 

-96-

 

--------------------------------------------------------------------------------

 

 

(aa)        Access; Utilities.

(i)        All roads necessary for the construction of the Expansion Project for
its intended purposes have either been completed or the necessary rights of way
therefore have been acquired by one or more of the Loan Parties.

(ii)       All utilities, services and facilities necessary for the construction
of the Expansion Project (including water supply, storm and sanitary sewer
facilities, gas, electrical and telephone facilities) are and will continue to
be available at or within the boundaries thereof when needed.

(iii)      One or more of the Loan Parties possess all rights and interests in
property (including the Expansion Project and rights of ingress to and egress
from the Expansion Project) and all material rights or contracts necessary for
the construction, installation and completion of the Expansion Project and the
operation and maintenance of the Expansion Project as contemplated by this
Agreement, the Construction Contracts and the Plans and Specifications.

(bb)        Construction Budget.  On and as of the date of the initial
Construction Loan (and as of the date of any amendment thereto as permitted by
this Agreement), the Construction Budget prepared by a Loan Party and delivered
to the Administrative Agent and the Lenders on or prior to the date of the
initial Construction Loan (and any applicable subsequent date) was based on such
Loan Party’s good faith assumptions and estimates, and such Loan Party is not
aware of any facts that would lead it to believe that the assumptions and
estimates on which the Construction Budget was based are not reasonable. 

4.02. Reaffirmation.  The Borrowers shall be deemed to have reaffirmed, for the
benefit of the Lenders and the Administrative Agent, each representation and
warranty contained in Article IV on and as of the date of each Credit Event
(except for representations and warranties expressly made as of a specified
date, which shall be true as of such date).

ARTICLE V. COVENANTS.

5.01. Affirmative Covenants.  So long as any Loan or L/C Obligation remains
unpaid, or any other Obligation remains unpaid or unperformed, or any portion of
any loan commitment hereunder remains in force, the Borrowers will comply, and
will cause compliance by the other Loan Parties, with the following affirmative
covenants, unless the Required Lenders shall otherwise consent in writing:

(a)        Financial Statements, Reports, etc.  The Borrowers shall furnish to
the Administrative Agent and each Lender the following, each in such form and
such detail as the Administrative Agent or the Required Lenders shall request:

(i)        As soon as available and in no event later than forty-five (45) days
after the last day of each fiscal quarter (including the last fiscal quarter of
each fiscal year), copies of the Financial Statements of Parent and its
Subsidiaries (prepared on a consolidated basis) and the balance sheets and
statements of income of Parent and its Subsidiaries (prepared on a consolidating
basis) for such fiscal





 

-97-

 

--------------------------------------------------------------------------------

 

 

quarter and for the fiscal year to date, each certified by a Responsible Officer
of Parent to present fairly in all material respects the financial condition,
results of operations and other information reflected therein and to have been
prepared in accordance with GAAP (subject to normal year-end audit adjustments
and the absence of footnotes);

(ii)        As soon as available and in no event later than ninety (90) days
after the close of each fiscal year, copies of the consolidated and
consolidating Financial Statements of Parent and its Subsidiaries for such year,
audited (as to the consolidated Financial Statements) by an independent
certified public accountants of recognized national standing acceptable to the
Administrative Agent, which Financial Statements shall be accompanied by a
narrative from management which discusses results and copies of the unqualified
opinions and, to the extent delivered, management letters delivered by such
accountants in connection with all such Financial Statements and prepared in
accordance with GAAP;

(iii)       Contemporaneously with the Financial Statements for each fiscal
quarter and each fiscal year end required by the foregoing clauses (i) and (ii),
a compliance certificate of a Responsible Officer of the Borrowers in
substantially the form of Exhibit H (a “Compliance Certificate”);

(iv)       As soon as possible and in no event later than ten (10) Business Days
after any Loan Party knows of the occurrence or existence of (A) any ERISA
Event, (B) any actual or threatened litigation, suits, claims, disputes or
investigations against any Loan Party involving potential monetary damages
payable by any Loan Party of $750,000 or more (alone or in the aggregate) or in
which injunctive relief or similar relief is sought, which relief, if granted,
could have a Material Adverse Effect,  (C) any other event or condition which,
either individually or in the aggregate, could have a Material Adverse Effect,
including (I) breach or non-performance of, or any default under, a Contractual
Obligation of a Borrower or any Guarantor; (II) any dispute, litigation,
investigation, proceeding or suspension between a Borrower or any Guarantor and
any Governmental Authority; or (III) the commencement of, or any material
development in, any litigation or proceeding affecting a Borrower or any
Guarantor, including pursuant to any applicable Environmental Laws; or (D) any
material change in accounting policies of or financial reporting practices by
the applicable Loan Party.  Each notice pursuant to this
Section 5.01(a)(iv) shall be accompanied by a statement of a Responsible Officer
of the Borrowers setting forth details of the occurrence referred to therein and
stating what action the Borrowers have taken and proposes to take with respect
thereto.  Each notice pursuant to this Section 5.01(a)(iv) shall describe with
particularity any and all provisions of this Agreement or other Loan Document
that have been breached;

(v)        As soon as available, and in any event not later than forty-five (45)
days after the commencement of each fiscal year, the budget and projected
financial statements of Parent and its Subsidiaries for such fiscal year and
each of the two fiscal years following such fiscal year (detailed on a quarterly
basis), including, in





 

-98-

 

--------------------------------------------------------------------------------

 

 

each case, projected balance sheets, statements of income and statements of cash
flow of Parent and its Subsidiaries, all in reasonable detail and with
assumptions and in any event to include projected Capital Expenditures and
quarterly projections of the Borrowers’ compliance with each of the covenants
set forth in Section 5.03 of this Agreement;

(vi)       As soon as possible and in no event later than five (5) Business Days
prior to the occurrence of any event or circumstance that would require a
prepayment pursuant to Section 2.06(c), the statement of a Responsible Officer
of the Borrowers setting forth the details thereof;

(vii)      As soon as possible and in no event later than ten (10) days prior
thereto, written notice of the establishment or acquisition by a Loan Party of
any new Subsidiary or the issuance of any new Equity Securities of any existing
Loan Party;

(viii)     As soon as possible and in no event later than ten (10) Business Days
after the receipt thereof by a Loan Party, a copy of any notice, summons,
citations or other written communications concerning any actual, alleged,
suspected or threatened material violation of any Environmental Law, or any
liability of a Loan Party for Environmental Damages;

(ix)       As soon as possible and in no event later than ten (10) Business Days
prior to the acquisition by any Loan Party of any leasehold or ownership
interest in real property, a written supplement to Schedule 4.01(h);  

(x)        As soon as practicable, and in any event within two (2) Business Days
after a Responsible Officer of any Loan Party becomes aware of the existence of
the Expansion Project being Out-Of-Balance, written notice specifying the extent
of the Out Of Balance condition and specifying what action the Borrowers are
taking or proposes to take with respect thereto;

(xi)       As soon as practicable, and in any event no later than ten
(10) Business Days prior to entering the Construction Contract or the
Architect’s agreement or modifying the Construction Contract or the Architect’s
agreement, a copy of such proposed Construction Contract,  the Architect’s
agreement or modification, and (y) as soon as practicable, and in any event no
later than two (2) Business Days after entering the Construction Contract,  the
Architect’s agreement or modification of the Construction Contract or the
Architect’s agreement, a copy of such Construction Contract,  Architect’s
agreement or modification and, to the extent not previously delivered, a signed
Assignment of Construction Contract from the contractor party to such
Construction Contract and a signed Assignment of Architect’s Agreement from the
Architect party to such agreement, as applicable,  provided that so long as any
change order is allowed under Section 5.02(q)(i), the Borrowers shall not be
required to provide a copy of any change order prior to entering into such
change order modifying the Construction Contract;    





 

-99-

 

--------------------------------------------------------------------------------

 

 

(xii)        As soon as possible after the sending or filing thereof, copies of
any proxy statements, financial statements or reports that Parent has made
generally available to its shareholders; copies of any regular, periodic and
special reports or registration statements or prospectuses that Borrower files
with the Securities and Exchange Commission or any other Governmental Authority,
or any securities exchange; and copies of any press releases or other statements
made available by Parent to the public concerning material changes to or
developments in the business of Parent; and

(xiii)       Such other instruments, agreements, certificates, opinions,
statements, documents and information relating to the properties, operations or
condition (financial or otherwise) of the Loan Parties, and compliance by the
Borrowers with the terms of this Agreement and the other Loan Documents as the
Administrative Agent or any Lender may from time to time reasonably request.

The Borrowers hereby acknowledge that (a) the Administrative Agent will make
available to the Lenders and the L/C Issuer materials and/or information
provided by or on behalf of the Borrowers hereunder (the “Borrower Materials”)
by posting the Borrower Materials on one or more Platforms and (b) certain of
the Lenders may be “public-side” Lenders (i.e. Lenders that do not wish to
receive non-public information with respect to the Loan Parties or their
securities) (each, a “Public Lender”).  The Borrowers hereby agrees that (w) all
Borrower Material that are to be made available to Public Lenders shall be
clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean that
the word “PUBLIC” shall appear prominently on the first page thereof, (x) by
marking Borrower Materials “PUBLIC” the Borrowers shall be deemed to have
authorized the Administrative Agent, the L/C Issuer and the Lenders to treat
such Borrower Materials as either publicly available information or not material
information (although it may be sensitive and proprietary) with respect to the
Loan Parties or their securities for purposes of United States Federal and state
security laws; (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Investor;”
and (z) the Administrative Agent shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Investor”.

(b)        Books and Records.  The Loan Parties shall at all times keep proper
books of record and account in which full, true and correct entries will be made
of their transactions in accordance with GAAP.

(c)        Inspections. 

(i)        Subject to any applicable Gaming Laws restricting such actions, the
Loan Parties shall permit the Administrative Agent and each Lender, or any agent
or representative thereof, upon reasonable, but in no event less than two
(2) Business Days’, notice and during normal business hours so long as no
Default shall have occurred and be continuing and otherwise at any time as the
Administrative Agent and any Lender may determine with or without prior notice
to the Borrowers, to visit and inspect any of the properties and offices of the
Loan Parties, to conduct audits of any or all of the Collateral, to examine the
books and





 

-100-

 

--------------------------------------------------------------------------------

 

 

records of the Loan Parties and make copies thereof, and to discuss the affairs,
finances and business of the Loan Parties with, and to be advised as to the same
by, their officers, auditors and accountants, all at such times and intervals as
the Administrative Agent or any Lender may request, all at the Borrowers’
expense; provided that Borrowers shall not be responsible for such expenses
unless an Event of Default has occurred and was continuing at the time of any
such inspection.

(ii)        Construction Inspections.  Notwithstanding the foregoing, the Loan
Parties shall:

(A)        provide the Construction Consultant any and all requested access to
the Expansion Project site;

(B)        provide any and all information which is reasonably required for the
preparation of a Construction Progress Report;

(C)        cooperate in the preparation of each Construction Progress Report
and, if requested by the Administrative Agent, cause each Architect and General
Contractor to certify that the progress of the Expansion Project as of the date
of any Construction Progress Report conform to the Plans and Specifications in
all material respects;

(D)        maintain a full set of working drawings at the construction office
for the Expansion Project for review by the Construction Consultant;

(E)        within fifteen (15) days following any request by the Administrative
Agent, deliver (1) then current construction plans for the Expansion Project
certified as true and correct by each Architect, (2) a then current list of the
names, addresses and telephone numbers of each contractor, subcontractor and
material supplier with respect to the Expansion Project and the dollar value and
amounts paid with respect to the related contracts, and (3) then current
versions of the construction schedule for all uncompleted work on the Expansion
Project and all executed contracts and subcontracts for such work; and

(F)        cooperate (and shall use its best efforts to cause the General
Contractor to cooperate) with the Administrative Agent in arranging for
inspections from time to time by the Administrative Agent or the Construction
Consultant or any other representative of the Administrative Agent of the
progress of construction and its relation to the Construction Budget and the
Plans and Specifications.  In the course of such inspections, each of the
Administrative Agent and the Construction Consultant or any other representative
of the Administrative Agent shall be entitled to inspect (1) the Expansion
Project,  (2) all materials to be used in the construction of the Expansion
Project,  (3) all plans and shop drawings which are or may be kept at the
construction site, (4) any contracts, bills of sale, statements, receipts or
vouchers in connection with the Expansion Project whether or





 

-101-

 

--------------------------------------------------------------------------------

 

 

not kept at the construction site, (5) all work done, labor performed, materials
furnished in and about the Expansion Project, (6) all books, contracts and
records of the Loan Parties and each Loan Party’s agents and other entities as
may be contractually bound to the Loan Parties to provide such records with
respect to the construction of the Expansion Project whether or not kept at the
construction site, and (7) any other documents relating to the construction of
the Expansion Project whether or not kept at the construction site.  In addition
to the foregoing, the Administrative Agent and the Construction Consultant or
any employees, agents and representatives of the Administrative Agent shall be
entitled to inspect (x) all books, contracts and records of the general
contractor and the Loan Parties with respect to the Expansion Project (whether
or not related to the construction thereof) and (y) any other document of the
General Contractor and the Loan Parties relating to the Expansion Project
whether or not related to the construction thereof and whether or not kept at
the construction site.  The Loan Parties shall cooperate (and shall use their
respective best efforts to cause all of the following Persons to cooperate) and
instruct any Architect and the General Contractor and all material
subcontractors to cooperate with the Administrative Agent and any
representatives of the Administrative Agent so that they may perform their
respective responsibilities hereunder and to comply with the Administrative
Agent’s requirements.

Any inspection conducted by the Construction Consultant or the Administrative
Agent may not cause any material delay in the construction of the Expansion
Project that directly results from conducting any such inspection.

(d)        Insurance.  The Loan Parties shall:

(i)        Carry and maintain coverage consistent with (A) the insurance
coverage specified on Schedule 4.01(u),  (B) to the extent not already included
on Schedule 4.01(u), insurance during the term of this Agreement of the types
and in the amounts customarily carried from time to time by others engaged in
substantially the same business as the Loan Parties and operating in the same or
similarly situated geographic area as the Atlantis Casino Resort Spa and the
Monarch Casino Black Hawk, and the Borrowers shall deliver evidence of insurance
complying with the requirements of this Section 5.01(d), in each case for the
business and properties of the Borrowers and that such policies state that such
insurance shall not be cancelled or revised in any material manner without 30
days prior written notice by the insurer to the Administrative Agent and
(C) insurance required by any Real Property Security Document.

(ii)       Furnish to any Lender, upon written request, full information as to
the insurance carried; and

(iii)      Obtain and maintain endorsements acceptable to the Administrative
Agent for such insurance (including form 438BFU or equivalent) naming the





 

-102-

 

--------------------------------------------------------------------------------

 

 

Administrative Agent and the Lenders as an additional insured and naming the
Administrative Agent as mortgagee and as lender’s loss payee and including
mortgagee’s and lender’s loss payable endorsements;

provided,  however, that if any Loan Party shall fail to maintain insurance in
accordance with this Section 5.01(d), or if any Loan Party shall fail to provide
the required endorsements with respect thereto, the Administrative Agent shall
have the right (but shall be under no obligation) to procure such insurance and
the Borrowers agree to reimburse the Administrative Agent for all costs and
expenses of procuring such insurance.

(e)        Governmental Charges and Other Indebtedness.  Each Loan Party shall
promptly pay and discharge when due (i) all Taxes and other Governmental
Charges, (ii) all Indebtedness which, if unpaid, could become a Lien upon the
property of such Loan Party and (iii) subject to any subordination provisions
applicable thereto, all other Indebtedness which in each case, if unpaid, could
be reasonably likely to have a Material Adverse Effect, except such Taxes,
Governmental Charges and Indebtedness as may in good faith be contested or
disputed, or for which arrangements for deferred payment have been made;
provided that in each such case appropriate reserves are maintained in
accordance with GAAP and no material property of any Loan Party is at impending
risk of being seized, levied upon or forfeited.

(f)        Use of Proceeds.  The Borrowers shall use the proceeds of the Loans
(i) to provide a portion of the financing for the Expansion Project, (ii) to pay
fees and expenses incurred in connection with this Agreement and the refinancing
described in clause (iii),  (iii) to refinance certain existing Indebtedness of
the Loan Parties, and (iv) to provide for the working capital and general
corporate purpose needs of the Loan Parties including Title Company Escrow Loans
deposited in the Title Company Escrow Account.  The Borrowers shall not request
any Loans, and the Borrowers shall not use, and shall ensure that their
respective directors, officers, employees and agents shall not use, the proceeds
of any Term Loans in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (ii) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, or (iii) in any manner
that would result in the violation of any Sanctions applicable to any party
hereto.

(g)        General Business Operations.  Each of the Loan Parties shall
(i) preserve, renew and maintain in full force its corporate, partnership or
limited liability company existence and good standing under the Governmental
Rules of the jurisdiction of its organization and all of its material rights,
permits, Licenses (including all gaming licenses and permits), leases,
qualifications, privileges, franchises and other authority reasonably necessary
to the conduct of its business, (ii) conduct its business activities in
compliance with all Gaming Laws and all other material Requirements of Law and
material Contractual Obligations applicable to such Person, (iii) keep all
property useful and necessary in its business in good working order and
condition, ordinary wear and tear excepted and from time to time make, or cause
to be made, all necessary and proper repairs, except, in each case, where any
failure, either individually or in the aggregate, could not reasonably be





 

-103-

 

--------------------------------------------------------------------------------

 

 

expected to have a Material Adverse Effect, (iv) maintain, preserve and protect
all of its material rights to enjoy and use material trademarks, trade names,
service marks, patents, copyrights, Licenses, leases, franchise agreements and
franchise registrations and (v) conduct its business in an orderly manner
without voluntary interruption.  No Loan Party shall change its jurisdiction of
formation.

(h)        Compliance with Laws.  Each Loan Party shall comply in all material
respects with the requirements of all applicable laws, rules, regulations and
orders of any Governmental Authority (including, without limitation, all
Environmental Laws) and the inventory of each Loan Party shall comply with the
Fair Labor Standards Act.  The Borrowers will maintain in effect and enforce
policies and procedures designed to ensure compliance by the Borrowers and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions.

(i)        New Subsidiaries.  The Borrowers shall, at their own expense
promptly, and in any event within twenty (20) Business Days after the formation
or acquisition of any Subsidiary by any Loan Party (other than an Excluded
Subsidiary) or after any Excluded Subsidiary ceases to be an Excluded Subsidiary
(A) notify the Administrative Agent of such event in writing (to the extent
notice has not already been provided in accordance with Section 5.01(a)(vii)),
(B) cause such Subsidiary to execute and deliver or otherwise become a party to
the Guaranty and to become a party to the Security Agreement and each other
applicable Security Document, in each case in accordance with the terms thereof
and amend the Security Documents as appropriate in light of such event to pledge
to the Administrative Agent for the benefit of itself and the Lenders 100% of
the Equity Securities of such Subsidiary and execute and deliver all documents
or instruments required thereunder or appropriate to perfect the security
interest created thereby, provided that any Excluded Subsidiary that ceases to
be an Excluded Subsidiary shall only be required to become a party to the
Security Documents if no Default or Event of Default would result therefrom, (C)
deliver (or cause the appropriate Person to deliver) to the Administrative Agent
all stock certificates and other instruments constituting Collateral thereunder
free and clear of all adverse claims, accompanied by undated stock powers or
other instruments of transfer executed in blank (and take such other steps as
may be requested by the Administrative Agent to perfect the Administrative
Agent’s first priority Lien in such Collateral consisting of Equity Securities
in compliance with any applicable laws of jurisdictions outside of the United
States), (D) cause each document (including each Uniform Commercial Code
financing statement and each filing with respect to intellectual property owned
by each new Subsidiary) required by law or requested by the Administrative Agent
to be filed, registered or recorded in order to create in favor of the
Administrative Agent, for the benefit of the Lender Parties, a valid, legal and
perfected first-priority security interest in and lien on the Collateral subject
to the Security Documents to be so filed, registered or recorded and evidence
thereof delivered to the Administrative Agent, (E) deliver (or cause the
appropriate Person to deliver) the Organizational Documents, certificates,
resolutions and other documents that would have been required of such Subsidiary
under clause (a) of Schedule 3.01 if such Subsidiary had been a Borrower on the
Third Restatement Effective Date and (F) deliver an opinion of counsel in form
and substance satisfactory to the Administrative Agent with respect to each





 

-104-

 

--------------------------------------------------------------------------------

 

 

new Guarantor, the pledge of the Equity Securities of each Subsidiary, and the
other matters set forth in this Section 5.01(i).  

(j)        Appraisals. 

(i)        During the existence of an Event of Default, the Borrowers agree that
the Administrative Agent may, at the expense of the Borrowers no more than twice
in any fiscal year, commission an appraisal of any property (A) to which any
Loan Party holds legal title and (B) which is encumbered by any Security
Document.

(ii)       Upon the written request of any Lender acting pursuant to any
Requirement of Law, the Borrowers agree that the Administrative Agent may, at
the expense of the Borrowers no more than twice in any fiscal year, commission
an appraisal of any property (A) to which any Loan Party holds legal title and
(B) which is encumbered by any Security Document.

(k)        Additional Collateral.  If at any time from and after the Third
Restatement Effective Date any Loan Party acquires any fee interest in real
property with a value in excess of $2,500,000, such Loan Party shall deliver to
the Administrative Agent, at its own expense, promptly all documentation and
information in form and substance reasonably satisfactory to the Administrative
Agent (including any appraisals, surveys, environmental reports and
environmental indemnities) to assist the Administrative Agent in obtaining deeds
of trust or mortgages on such additional real property and ALTA policies of
title insurance, with such endorsements as the Administrative Agent may
reasonably require, issued by a company and in form and substance satisfactory
to the Administrative Agent, in an amount equal to the principal amount of the
Total Available Commitment at such time plus the outstanding amount of any Term
Loans, insuring the Administrative Agent’s Lien on such additional real property
Collateral to be of first priority, subject only to such exceptions as the
Administrative Agent shall approve in its discretion, with all costs thereof to
be paid by such Loan Party.

(l)        Post-Completion Date Requirements.  If requested by the
Administrative Agent, each applicable Loan Party shall deliver each of the
following items to the Administrative Agent not later than 60 days after the
Administrative Agent’s request therefor:

(i)        AIA Form G704 (Certificate of Substantial Completion) or other
document satisfactory to the Administrative Agent executed by each Architect,
engineer (if any), General Contractor and the applicable Loan Party;

(ii)       a notice of completion in recordable form and otherwise in form and
substance satisfactory to the Administrative Agent, executed by the applicable
Loan Party and, upon request of the Administrative Agent, the applicable Loan
Party shall record such notice of completion in the official records of Gilpin
County, Colorado;





 

-105-

 

--------------------------------------------------------------------------------

 

 

(iii)       a copy of “as-built” plans and specifications of the Expansion
Project, showing the final specifications of the entire Expansion Project;

(iv)       AIA Form G706 (Contractor’s Affidavit of Payments of Debts) executed
by each General Contractor and AIA Form G706A (Contractor’s Affidavit of Release
of Liens) executed by each General Contractor;

(v)        an officer’s certificate of the applicable Loan Party certifying that
the completion of the construction relating to the Expansion Project has
occurred and that the Expansion Project is in compliance with each Construction
Contract and the Plans and Specifications;

(vi)       evidence of the lien free completion of the Expansion Project or that
the statutory lien filing period has expired; and

(vii)      such other assurances (including title insurance endorsements),
certificates, documents or consents related to the Expansion Project as the
Administrative Agent may reasonably require, in form and substance reasonably
satisfactory to the Administrative Agent.

(m)        Compliance with Pedestrian Crossing Air Space License.  The Borrowers
shall fully perform and comply with or cause to be performed and complied with
all of the respective material covenants, material terms and material conditions
imposed or assumed by it as licensee under the Pedestrian Crossing Air Space
License.  The Borrowers shall not, and shall not agree to, enter into any
material amendment or modification of or terminate the Pedestrian Crossing Air
Space License without the prior written consent of the Required Lenders.

(n)        Compliance with Adjacent Driveway Lease.   The Borrowers shall fully
perform and comply with or cause to be performed and complied with all of the
respective material covenants, material terms and material conditions imposed or
assumed by it as lessee under the Adjacent Driveway Lease.  The Borrowers shall
not, and shall not agree to, enter into any material amendment or modification
of or terminate the Adjacent Driveway Lease without the prior written consent of
Required Lenders.   In this regard it is understood that “material” amendment or
modification shall include, without limitation, any modification to the Term as
set forth in Article 1, increase of Rent, as set forth in Article 2, the
provisions concerning “Use of Property” as set forth in Section 4.2 and “Option
to Purchase” in Article 7 of the Adjacent Driveway Lease.

(o)        Compliance with CC Skybridge Documentation.  Borrowers shall fully
perform and comply with or cause to be performed and complied with all of the
respective material covenants, material terms and material conditions imposed or
assumed by it under the CC Skybridge Documentation.  The Borrowers shall not,
and shall not agree to, enter into any material amendment or modification of or
terminate any of the CC Skybridge Documentation without the prior written
consent of the Required Lenders.

(p)        Post-Closing.  Within 30 days after the Third Restatement Effective
Date (as such period may be extended by the Administrative Agent in its
reasonable discretion),





 

-106-

 

--------------------------------------------------------------------------------

 

 

the Borrower shall deliver to the Administrative Agent the following, in each
case in form and substance reasonably satisfactory to the Administrative Agent
and, if applicable, duly executed by each party thereto:

(i)        Atlantis - BLILP Estoppel;

(ii)       Atlantis Leasehold Deed of Trust;

(iii)      An ALTA extended coverage Lender’s policy of title insurance insuring
the validity and priority of the Atlantis Leasehold Deed of Trust, in such form
as the Administrative Agent may require, issued by a title insurer acceptable to
the Administrative Agent immediately following the recordation of the Atlantis
Leasehold Deed of Trust; and

(iv)      A copy of an implemented Soil and Groundwater Management Plan for the
management of areas of soil and groundwater impacts identified during grading
and construction activities of the Expansion Project, which plan shall specify
measures that will be implemented for work stoppage, soil testing, excavation
and/or disposal, contamination control and worker health and safety protection. 

5.02. Negative Covenants.  So long as any Loan or L/C Obligation remains unpaid,
or any other Obligation remains unpaid or unperformed, or any portion of any
loan commitment hereunder remains in force, the Borrowers will comply, and will
cause compliance by the other Loan Parties, with the following negative
covenants, unless the Required Lenders shall otherwise consent in writing:

(a)        Indebtedness.  None of the Loan Parties shall create, incur, assume
or permit to exist any Indebtedness or engage in any off-balance sheet finance
transaction or other similar transaction except for the following (“Permitted
Indebtedness”):

(i)        Indebtedness of the Loan Parties under the Loan Documents and any
documents related to Lender Bank Products;

(ii)       Indebtedness of the Loan Parties under Rate Contracts permitted under
Section 5.02(l);  

(iii)      Indebtedness that is evidenced by a Permitted Lien;

(iv)      Unsecured Indebtedness, not in excess of $10,000,000 at any time
outstanding, that is not subject to financial and other covenants and events of
default more onerous or restrictive on the Loan Parties than the terms and
provisions of this Credit Agreement;

(v)       Indebtedness owing to any other Loan Parties; provided that the
Investment constituting such Indebtedness is permitted by Section 5.02(e)(ii);  





 

-107-

 

--------------------------------------------------------------------------------

 

 

(vi)       Guaranty Obligations of any Loan Party in respect of Permitted
Indebtedness of any other Loan Party;

(vii)      purchase money Indebtedness and Capital Lease obligations in an
aggregate principal amount not to exceed $7,500,000 at any one time outstanding;
and

(viii)     unsecured trade payables incurred in the ordinary course of business
less than one hundred twenty (120) days past due, provided that such trade
payables, if any, are being contested in good faith by the applicable Loan Party
by appropriate proceedings and for which such Loan Party has maintained adequate
reserve for the payment thereof.

(b)        Liens.  No Loan Party shall create, incur, assume or permit to exist
any Lien or Negative Pledge on or with respect to any of its assets or property
of any character, whether now owned or hereafter acquired, except for the
following (“Permitted Liens”):

(i)        Liens in favor of the Administrative Agent or any other Lender Party
securing the Obligations and Negative Pledges under the Loan Documents;

(ii)       Liens listed in Schedule 5.02(b) and existing on the date of this
Agreement and any replacement Liens (covering the same or a lesser scope of
property);

(iii)      Liens for Taxes or other Governmental Charges not at the time
delinquent or thereafter payable without penalty or being contested in good
faith by appropriate proceedings and have not proceeded to judgment; provided
that adequate reserves for the payment thereof have been established in
accordance with GAAP and no property of any Loan Party is subject to impending
risk of loss or forfeiture by reason of nonpayment of the obligations secured by
such Liens;

(iv)      statutory Liens, possessory liens of carriers, warehousemen,
materialmen, mechanic’s liens and landlord liens, arising in the ordinary course
of business with respect to obligations which are not delinquent or are being
contested in good faith by appropriate proceedings, provided that, if
delinquent, adequate reserves have been set aside with respect thereto in
accordance with GAAP and, by reason of nonpayment, no property of any Loan Party
is subject to a material impending risk of loss or forfeiture;

(v)       Deposits under workers’ compensation, unemployment insurance and
social security laws or to secure the performance of bids, tenders, contracts
(other than for the repayment of borrowed money) or leases, or to secure
statutory obligations of surety, appeal or customs bonds or to secure indemnity,
performance or other similar bonds in the ordinary course of business;

(vi)      Purchase money Liens and associated Negative Pledges incurred with
respect to property acquired using the proceeds of Indebtedness and Capital
Leases permitted under Section 5.02(a)(vii);  





 

-108-

 

--------------------------------------------------------------------------------

 

 

(vii)      Liens incurred in connection with the extension, renewal or
refinancing of the Indebtedness secured by the Liens described in clause (ii) or
(vi) above; provided that any extension, renewal or replacement Lien (A) is
limited to the property covered by the existing Lien and (B) secures
Indebtedness which is no greater in amount and has material terms no less
favorable to the Lenders than the Indebtedness secured by the existing Lien;

(viii)     leases, operating leases or subleases granted to others (in the
ordinary course of business consistent with past practices) not interfering in
any material respect with the ordinary conduct of the business or operations of
any Loan Party;

(ix)       easements, rights-of-way, restrictions, minor defects, encroachments
or irregularities in title and other similar charges or encumbrances (A) not
interfering in any material respect with the ordinary conduct of the business of
any Loan Party or (B) granted to any Governmental Authority or public utility
providing services to the real property of the Loan Parties;

(x)        deposits in the ordinary course of business to secure liabilities to
insurance carriers, lessor, utilities and other service providers;

(xi)       bankers liens and rights of setoff with respect to customary
depository arrangements entered into in the ordinary course of business;

(xii)      Liens on the real property subject to any of the Real Property
Security Documents not securing Indebtedness for borrowed money and identified
in the ALTA title policy received by the Administrative Agent (in form and
substance reasonably satisfactory to the Administrative Agent) relating to such
real property; and

(xiii)     Liens arising by reason of security for surety or appeal bonds in the
ordinary course of business of any Loan Party;

provided,  however, that the foregoing exceptions shall not permit any Lien on
any Equity Securities issued by any Loan Party except for Liens in favor of the
Administrative Agent securing the Obligations (or any guaranty thereof). 

(c)        Asset Dispositions.  No Loan Party shall, directly or indirectly,
sell, lease, convey, transfer or otherwise dispose (including, without
limitation, via any sale and leaseback transaction) of any of its assets or
property, whether now owned or hereafter acquired, except for the following:

(i)        Sales by the Loan Parties of inventory in the ordinary course of
their businesses;

(ii)       Sales by the Loan Parties of damaged, worn-out, obsolete or
unnecessary equipment in the ordinary course of their businesses for not less
than fair market value;





 

-109-

 

--------------------------------------------------------------------------------

 

 

(iii)      Sales or other dispositions by any Loan Party (other than any sale or
other disposition of substantially all the assets of such Loan Party, whether in
a single transaction or in a series of transactions) so long as the Net Proceeds
of such sale or disposition are applied to prepayment of the Obligations in the
amounts and to the extent required by Section 2.06(c)(iii);

(iv)      Sales by the Loan Parties of the Equity Securities of Excluded
Subsidiaries;

(v)       Sales or other dispositions of assets and property by a Borrower to
any Guarantor (other than Parent) or by any Guarantor to a Borrower or another
Guarantor (other than Parent); provided that the terms of any such sales or
other dispositions by or to such Borrower or any such Guarantor are terms which
are no less favorable to such Borrower or any such Guarantor than would prevail
in the market for similar transactions between unaffiliated parties dealing at
arm’s length;

(vi)      Sales, transfers or other dispositions of assets or property by a
Borrower to another Borrower; and

(vii)     transfers permitted by Section 5.02(b),  Section 5.02(d),
 Section 5.02(e) and Section 5.02(f).

(d)        Mergers, Acquisitions, Etc.  No Loan Party shall reorganize,
recapitalize or consolidate with or merge into any other Person or permit any
other Person to merge into it, acquire any Person as a new Subsidiary or acquire
all or substantially all of the assets, or any identifiable business unit or
division, of any other Person, except the Borrowers and the other Loan Parties
may merge with each other; provided that (1) no Default shall have occurred and
be continuing or would result after giving effect to any such merger and (2) in
any such merger involving a Borrower and another Loan Party that is not a
Borrower, such Borrower is the surviving Person. 

(e)        Investments.  None of the Loan Parties shall make any Investment
except for Investments in the following:

(i)        Investments by the Loan Parties in deposit accounts, cash and Cash
Equivalents; provided that such Investments are subject to a Control Agreement
(other than Investments in Pari-mutuel Accounts in the ordinary course of
business);

(ii)       Investments by the Loan Parties in each other (including such
Investments set forth on Schedule 5.02(e)); provided that any Investments made
by a Borrower or a Guarantor constituting Indebtedness of another Loan Party
that are evidenced by one or more original demand promissory notes in favor of
one or more of the Borrowers and the Guarantors shall be subject to a first
priority perfected security interest in favor of the Administrative Agent and in
the Administrative Agent’s possession;





 

-110-

 

--------------------------------------------------------------------------------

 

 

(iii)      Investments consisting of loans to employees, officers and directors
in the ordinary course of business in an aggregate amount not exceeding
$1,000,000 at any one time outstanding;

(iv)      Investments permitted by Section 5.02(d) or Section 5.02(f);  

(v)       Investments received in connection with the settlement of a bona fide
dispute with another Person after making reasonable efforts to collect cash in
respect thereof;

(vi)      Investments made by the Loan Parties in Excluded Subsidiaries in an
aggregate amount up to $5,000,000  as to all Excluded Subsidiaries during the
term of this Agreement, provided that no additional Investments may be made in
any Excluded Subsidiary when an Event of Default has occurred and is continuing;
provided,  further that to the extent the Loan Parties receive Cash from any
Excluded Subsidiary, the amount of such Cash shall be credited towards any
Investments made under this clause (vi) so that the amount of Investments
outstanding in Excluded Subsidiaries from time to time shall be the aggregate
amounts invested less the aggregate amounts received by the Loan Parties in Cash
from Excluded Subsidiaries; and

(vii)     Notwithstanding the limitations set forth in clause (vi) above, if the
Total Leverage Ratio set forth in the Compliance Certificate most recently
delivered pursuant to Section 5.01(a)(iii) was less than or equal to 1.75: 1.00,
the limitations set forth in clause (vi) above shall be suspended until the
Total Leverage Ratio exceeds 1.75:1.00 (as set forth in a subsequent Compliance
Certificate delivered pursuant to Section 5.01(a)(iii)).  During any period
during which the limitations set forth in clause (vi) above are suspended,
Investments in Excluded Subsidiaries may be made without limitation so long as
no Default or Event of Default has occurred and remains continuing and so long
as at least thirty (30) calendar days prior to the funding of each proposed
Investment a Responsible Officer of the Borrowers certifies in writing that each
such Investment will not result in a violation of the Fixed Charge Coverage
Ratio (x) at the end of the fiscal quarter during which such Investment is made
and (y) either (1) as of the end of the next ensuing fiscal quarter, or (2) as
of the end of each fiscal quarter remaining during the fiscal year during which
such Investment is made, whichever period is longer from the date of such
Investment.

(f)        Distributions, Redemptions, Etc.  No Loan Party shall reorganize,
recapitalize or make any Distributions or set apart any sum for any such purpose
except as follows:

(i)        Any Subsidiary of a Borrower may pay dividends on its Equity
Securities to a Borrower or any intervening Subsidiary;

(ii)       So long as no Default or Event of Default has occurred and remains
continuing or would result therefrom, Parent may make Distributions, including





 

-111-

 

--------------------------------------------------------------------------------

 

 

repurchase of its Equity Securities, in an aggregate amount up to $5,000,000 in
any fiscal year, so long as after giving effect to each such proposed
Distribution the Borrowers would have been in compliance with the Fixed Charge
Coverage Ratio on a pro forma basis as of the last day of the most recently
ended fiscal quarter if such proposed Distribution had been made during such
fiscal quarter;

(iii)      Notwithstanding the limitation set forth in clause (ii) above, in the
event that Parent funds less than $5,000,000 in Distributions during any fiscal
year (such unfunded amounts being herein collectively referenced as the
“Distribution Carryover”), Parent may thereafter fund in addition to the maximum
cumulative aggregate permitted in clause (ii) above, an additional amount of up
to the amount of the Distribution Carryover outstanding as of the date of such
additional Distribution, so long as at least thirty (30) calendar days prior to
the funding of such Distribution a Responsible Officer of the Borrowers
certifies to the Administrative Agent in writing that such Distribution will not
result in a violation of the Fixed Charge Coverage Ratio at the end of the
fiscal quarter during which such Distribution is made nor as of the end of each
fiscal quarter remaining during the fiscal year during which such Distribution
is made; and

(iv)      Notwithstanding the limitations set forth in clauses (ii)  and
(iii) above, if the Total Leverage Ratio set forth in the Compliance Certificate
most recently delivered pursuant to Section 5.01(a)(iii) was less than or equal
to 1.75: 1.00, the limitations set forth in clauses (ii)  and (iii) above shall
be suspended until the Total Leverage Ratio exceeds 1.75:1.00 (as set forth in a
subsequent Compliance Certificate delivered pursuant to
Section 5.01(a)(iii)).  During any period during which the limitations set forth
in clauses (ii)  and (iii) above are suspended, Distributions, including
repurchase of Equity Securities of Parent, may be made without limitation so
long as no Default or Event of Default has occurred and remains continuing and
so long as at least thirty (30) calendar days prior to the funding of each
proposed Distribution a Responsible Officer of the Borrowers certifies in
writing that each such Distribution will not result in a violation of the Fixed
Charge Coverage Ratio (x) at the end of the fiscal quarter during which such
Distribution is made and (y) either (1) as of the end of the next ensuing fiscal
quarter, or (2) as of the end of each fiscal quarter remaining during the fiscal
year during which such Distribution is made, whichever period is longer from the
date of such Distribution.

(g)        Change in Business.  No Loan Party shall engage, either directly or
indirectly through Affiliates, in any business different from the business of
the Borrowers as of the Third Restatement Effective Date.

(h)        Payments of Indebtedness, Etc.  No Loan Party shall prepay, redeem,
purchase, defease, acquire or otherwise satisfy (or offer to redeem, purchase,
acquire or otherwise satisfy) in any manner prior to the scheduled payment
thereof any Indebtedness or lease obligations of any Loan Party (other than the
Obligations); or make any payment or deposit any monies, securities or other
property with any trustee or other Person that has the effect of providing for
the satisfaction (or assurance of any satisfaction) of any





 

-112-

 

--------------------------------------------------------------------------------

 

 

Indebtedness of any Loan Party prior to the date when due or otherwise to
provide for the defeasance of any such Indebtedness.

(i)        ERISA. 

(i)        No Loan Party or any ERISA Affiliate  shall (A) adopt or institute
any Pension Plan; (B) take any action which will result in the partial or
complete withdrawal, within the meanings of Sections 4203 and 4205 of ERISA,
from a Multiemployer Plan; (C) engage or permit any Person to engage in any
transaction prohibited by Section 406 of ERISA or Section 4975 of the Code
involving any Pension Plan or Multiemployer Plan which would subject a Loan
Party or any ERISA Affiliate to any tax, penalty or other liability including a
liability to indemnify; (D) incur or allow to exist any accumulated funding
deficiency (within the meaning of Section 412 of the Code or Section 302 of
ERISA); (E) fail to make full payment when due of all amounts due as
contributions to any Pension Plan or Multiemployer Plan; (F) fail to comply with
the requirements of Section 4980B of the Code or Part 6 of Title I(B) of ERISA;
or (G) adopt any amendment to any Pension Plan which would require the posting
of security pursuant to Section 401(a)(29) of the Code, where singly or
cumulatively, the above could have a Material Adverse Effect.

(ii)       No Loan Party shall (A) engage in any transaction prohibited by any
Governmental Rule applicable to any Foreign Plan; (B) fail to make full payment
when due of all amounts due as contributions to any Foreign Plan; or
(C) otherwise fail to comply with the requirements of any Governmental Rule
applicable to any Foreign Plan, where singly or cumulatively, the above could
have a Material Adverse Effect.

(j)        Transactions With Affiliates.  No Loan Party shall enter into or
permit to exist any Contractual Obligation with any Affiliate (other than any
other Loan Party) or engage in any other transaction with any Affiliate (other
than any other Loan Party) except upon terms at least as favorable to such Loan
Party as an arms-length transaction with unaffiliated Persons.

(k)        Accounting Changes.  No Loan Party shall change (i) its fiscal year
(currently January through December) or (ii) its accounting practices except as
required by GAAP.

(l)        Rate Contracts.  No Loan Party shall enter into any Rate Contract,
except (i) Rate Contracts entered into to hedge or mitigate risks to which such
Loan Party has actual exposure (other than those in respect of Equity Securities
of any Loan Party), and (ii) Rate Contracts entered into in order to effectively
cap, collar or exchange interest rates (from fixed to floating rates, from one
floating rate to another floating rate or otherwise) with respect to any
interest-bearing liability or investment of a Loan Party.

(m)      Amendment of Material Documents.  No Loan Party shall agree to amend,
modify, supplement or replace any Material Document or any document executed and





 

-113-

 

--------------------------------------------------------------------------------

 

 

delivered in connection therewith, in each case in a manner which could
reasonably be expected to materially adversely affect any interests of the
Administrative Agent and the Lenders.

(n)        Restrictive Agreements.  No Loan Party shall agree to any restriction
or limitation (other than as set forth in this Agreement or the other Loan
Documents) on the making of Distributions or the transferring of assets from any
Loan Party to another Loan Party.

(o)        Joint Ventures; Non-Wholly-Owned Subsidiaries.  No Loan Party shall
enter into or maintain any interest in any Joint Venture or own any
Non-Wholly-Owned Subsidiaries other than Excluded Subsidiaries.

(p)        Accounts.  No Loan Party shall fail to execute and deliver to the
Administrative Agent control agreements in form and substance reasonably
acceptable to the Administrative Agent with respect to each account of the Loan
Parties opened following the Third Restatement Effective Date (other than any
Pari-mutuel Accounts) with any bank, savings association, financial institution,
securities intermediary or similar financial intermediary in which cash or other
property will be deposited within 30 days after opening such account. 

(q)        Construction of the Expansion Project.  No Loan Party shall:

(i)        Permit any amendments to, modifications of or deviations from the
Plans and Specifications that will increase the cost of constructing the
Expansion Project or delay the completion thereof other than any individual
change order with respect to the Expansion Project of $500,000 or less, so long
as the aggregate amount of all change orders for the Expansion Project
(including the change order at issue) does not exceed $5,000,000, provided that
each of the foregoing amounts shall be calculated net of line item budget
adjustments. 

(ii)       Without the prior written consent of the Administrative Agent,
purchase or contract for any materials, equipment, furnishings, fixtures or
articles of personal property to be placed or installed on the Expansion
Project  under any security agreement or other agreement where the seller
reserves or purports to reserve title or the right of removal or repossession
(except for such reservations as may arise solely by operation of any applicable
Requirements of Law, or that are permitted by Section 5.02(a)(vii)), or the
right to consider such materials personal property after their incorporation in
the work of construction.

(iii)      Fail to promptly pay prior to delinquency (subject to applicable and
customary retentions) or otherwise discharge all lawful claims and Liens for
labor done and materials and services furnished in connection with the
construction of the Expansion Project, except for claims contested in good faith
by appropriate proceedings and without prejudice to the construction timetable,
provided that any such claims are covered by such payment bonds or title
insurance policy





 

-114-

 

--------------------------------------------------------------------------------

 

 

endorsements as provided in Section 3.03(e) or as may be reasonably requested by
the Administrative Agent from time to time.

(iv)       Fail to properly obtain, comply with and keep in effect all legally
required material permits, licenses and approvals which are customarily required
to be obtained from Governmental Authorities in order to construct and occupy
the Expansion Project as of the then current stage of construction, and deliver
copies of all such permits, licenses and approvals to the Administrative Agent
promptly following a written request therefor.

(v)        Fail to promptly notify the Administrative Agent if the Loan Parties
take title to any construction materials for the Expansion Project that are not
located on the Expansion Project or will not be delivered to the Expansion
Project site within thirty days after the date upon which title thereto has been
transferred a Loan Party (describing such construction materials, the purchase
price therefor and the location thereof) if the value of such construction
materials, when taken with all other construction materials not located at the
Expansion Project at such time, exceeds $1,000,000 in the aggregate or, if
requested by the Administrative Agent, fail to provide to the Administrative
Agent the written acknowledgement of the Person having custody of such
construction materials of the existence of the Administrative Agent’s Lien on
such construction materials and the right of the Administrative Agent to have
access to and to remove such construction materials when an Event of Default has
occurred and remains continuing.

(vi)       Upon a determination that the Expansion Project is Out-Of-Balance,
fail to within five (5) Business Days prepay the Revolving Loans in an amount
sufficient to eliminate the Out-Of-Balance condition;

(vii)      Fail to cause the construction and equipping of the Expansion Project
to be  (A) commenced on or prior to March 31, 2017, (B) prosecuted with
diligence and continuity so as to cause the date on which the Expansion Project
and all material amenities associated therewith are substantially completed and
open for business to the public to occur on or before September 30, 2019
or (C) completed substantially in accordance with the Plans and Specifications
and timetables provided to the Administrative Agent and the Lenders on or prior
to the Third Restatement Effective Date after giving effect to any changes
permitted under clause (i) above. 

(viii)     Fail to cause the Expansion Project to be constructed in a good and
workmanlike manner in accordance with the Plans and Specifications and the
Construction Budget in all material respects, and in compliance with all
applicable laws, rules, permits, requirements and regulations of any
Governmental Authority in all respects. 

(ix)       Upon written demand from the Administrative Agent (upon instructions
of the Required Lenders), at the Borrower’s sole cost and expense (and not from
the Loan proceeds), fail to correct any material departure from the Plans





 

-115-

 

--------------------------------------------------------------------------------

 

 

and Specifications not theretofore approved in writing by the Administrative
Agent, and it is expressly understood and agreed that the advancement by the
Lenders of any Loan proceeds shall not constitute a waiver of the Lenders’ right
to require compliance with this covenant with respect to any such material
departures from the Plans and Specifications not theretofore approved by the
Administrative Agent in writing.

(x)        Cause, permit or allow any deviations from the Construction Budget,
or deviations from the Plans and Specifications which result in a material
deviation from the Construction Budget, except for change orders permitted under
Section 5.02(q)(i).

(xi)        Fail to cause the Expansion Project to be completed free and clear
of liens or material claims for material supplied or for labor or services
performed in connection with the construction of the Expansion Project or
otherwise, except for contested claims as provided in Section 5.02(q)(iii).

(r)        Sales and Leaseback.  No Loan Party shall engage in any Sale and
Leaseback transaction with respect to any of its property of any character,
whether now owned or hereafter acquired.

(s)        Foreign Subsidiaries.  No Loan Party shall form or acquire a
Subsidiary which is organized in a jurisdiction other than the United States or
any state thereof.

(t)        Village Shopping Center.  Other than with respect to the Adjacent
Driveway Lease, no Loan Party shall enter into any other leases, licenses,
rental or other arrangements for the use or occupancy of all or any portion of
the Village Shopping Center which use or occupancy is or is planned or projected
to be or become an integral part of the operation at the Atlantis Real Property
and/or the Atlantis Casino Resort Spa, without the prior written consent of the
Required Lenders. 

5.03. Financial Covenants.  So long as any Loan or L/C Obligation remains
unpaid, or any other Obligation remains unpaid or unperformed, or any portion of
any loan commitment hereunder remains in force, the Borrowers will comply, and
will cause compliance, with the following financial covenants, unless the
Required Lenders shall otherwise consent in writing:

(a)        Total Leverage Ratio.  The Borrowers shall not permit the Total
Leverage Ratio at any time to be greater than the ratio set forth opposite the
applicable period below:

Period

 

Maximum Total
Leverage Ratio

Third Restatement Effective Date through and including the last day of the
fourth (4th) full quarter ending after the Construction Start Date

 

3.50:1.00

The first day of the fifth (5th) full quarter ending after the Construction
Start Date through and including the Amortization Commencement Date

 

4.75:1.00

The first (1st) day of the first (1st) fiscal quarter ending after the
Amortization Commencement Date and thereafter

 

3.50:1.00

 





 

-116-

 

--------------------------------------------------------------------------------

 

 

(b)        Fixed Charge Coverage Ratio.  The Borrowers shall not permit the
Fixed Charge Coverage Ratio as of the last day of any fiscal quarter to be less
than 1.15:1.00.

(c)        Minimum EBITDA.  The Borrowers shall not permit, as of the last day
of any fiscal quarter, EBITDA for the four consecutive fiscal quarter period
ending thereon to be less than (i) $35,000,000 from the Third Restatement Date
through the last day of the first full quarter ending after the Completion Date
and (ii) $45,000,000 thereafter. 

ARTICLE VI. EVENTS OF DEFAULT.

6.01. Events of Default.  The occurrence or existence of any one or more of the
following shall constitute an “Event of Default” hereunder:

(a)        Non-Payment.  Any Loan Party shall (i) fail to pay when due any
principal of any Loan or any L/C Obligation (including any amount due in respect
thereof under the Guaranty) or (ii) fail to pay within three (3) days after the
same becomes due, any interest, fees or other amounts payable under the terms of
this Agreement or any of the other Loan Documents (including, to the extent not
included in clause (i), the Guaranty); or

(b)        Specific Defaults.  Any Loan Party shall fail to observe or perform
any covenant, obligation, condition or agreement set forth in
Section 5.01(a)(i)-(iv),  Section 5.01(f),  Section 5.01(g)(i)  or (ii),
 Section 5.01(i),  Section 5.01(l),  Section 5.02 or Section 5.03; or

(c)        Other Defaults.  Any default shall occur under the Guaranty or any
Security Document and such default shall continue beyond any period of grace
provided with respect thereto, if any; or any Loan Party shall fail to observe
or perform any other covenant, obligation, condition or agreement contained in
this Agreement or any other Loan Document and such failure shall continue for
thirty (30) days after the date the Borrowers receive written notice from the
Administrative Agent of such failure or any Loan Party shall fail to observe or
perform any covenant, obligation, condition or agreement in any Lender Rate
Contract or documentation for any Lender Bank Product and such failure shall
continue beyond any period of grace provided with respect thereto; or

(d)        Representations and Warranties.  Any representation, warranty,
certificate, information or other statement (financial or otherwise) made or
furnished by or on behalf of any Loan Party to the Administrative Agent or any
Lender in or in connection with this





 

-117-

 

--------------------------------------------------------------------------------

 

 

Agreement or any of the other Loan Documents, or as an inducement to the
Administrative Agent or any Lender to enter into this Agreement, shall be false,
incorrect, incomplete or misleading in any material respect (or if such
representation, warranty, certificate, information or other statement (financial
or otherwise) is qualified by materiality, in any respect) when made or
furnished; or

(e)        Cross-Default.  (i) Any Loan Party shall fail to make any payment on
account of any Indebtedness or Contingent Obligation of such Person (other than
the Obligations) when due (whether at scheduled maturity, by required
prepayment, upon acceleration or otherwise) and such failure shall continue
beyond any period of grace provided with respect thereto, if the amount of such
Indebtedness or Contingent Obligation exceeds $3,000,000 or the effect of such
failure is to cause, or permit the holder or holders thereof to cause,
Indebtedness and/or Contingent Obligations of any Loan Party (other than the
Obligations) in an aggregate amount exceeding $3,000,000 to become redeemable,
due, liquidated or otherwise payable (whether at scheduled maturity, by required
prepayment, upon acceleration or otherwise) and/or to be secured by cash
collateral or (ii) any Loan Party shall otherwise fail to observe or perform any
agreement, term or condition contained in any agreement or instrument relating
to any Indebtedness or Contingent Obligation of such Person (other than the
Obligations), or any other event shall occur or condition shall exist, if the
effect of such failure, event or condition is to cause, or permit the holder or
holders thereof to cause, Indebtedness and/or Contingent Obligations of any Loan
Party (other than the Obligations) in an aggregate amount exceeding $3,000,000
to become redeemable, due, liquidated or otherwise payable (whether at scheduled
maturity, by required prepayment, upon acceleration or otherwise) and/or to be
secured by cash collateral; or

(f)        Insolvency; Voluntary Proceedings.  Any Loan Party shall (i) apply
for or consent to the appointment of a receiver, trustee, liquidator or
custodian of itself or of all or a substantial part of its property, (ii) be
unable, or admit in writing its inability, to pay its debts generally as they
mature, (iii) make a general assignment for the benefit of its or any of its
creditors, (iv) be dissolved or liquidated in full or in part, (v) become
insolvent (as such term may be defined or interpreted under any applicable
statute), or (vi) commence a voluntary case or other proceeding seeking
liquidation, reorganization or other relief with respect to itself or its debts
under any bankruptcy, insolvency or other similar law now or hereafter in effect
or consent to any such relief or to the appointment of or taking possession of
its property by any official in an involuntary case or other proceeding
commenced against it, or, in each case, any analogous procedure or step is taken
in any jurisdiction; or

(g)        Involuntary Proceedings.  Proceedings for the appointment of a
receiver, trustee, liquidator or custodian of any Loan Party or of all or a
substantial part of the property thereof, or an involuntary case or other
proceedings seeking liquidation, reorganization or other relief with respect to
any Loan Party or the debts thereof under any bankruptcy, insolvency or other
similar law now or hereafter in effect shall be commenced and an order for
relief entered or such proceeding shall not be dismissed or discharged within
thirty (30) days of commencement, or, in each case, any analogous procedure or
step is taken in any jurisdiction; or





 

-118-

 

--------------------------------------------------------------------------------

 

 

(h)       Judgments; Governmental Assessments.  (i) One or more judgments,
orders, decrees, arbitration awards requiring any Loan Party to pay an aggregate
amount of $4,000,000 or more (exclusive of amounts covered by insurance issued
by an insurer not an Affiliate of the Borrowers and otherwise satisfying the
requirements set forth in Section 5.01(d)) shall be rendered against any Loan
Party in connection with any single or related series of transactions, incidents
or circumstances and the same shall not be satisfied, vacated or stayed for a
period of ninety (90) consecutive days; provided that if one or more judgments,
orders, decrees, arbitration awards or assessments requiring any Loan Party to
pay an aggregate amount of $10,000,000 or more (exclusive of amounts covered by
insurance issued by an insurer not an Affiliate of the Borrowers and otherwise
satisfying the requirements set forth in Section 5.01(d)) shall be rendered
against any Loan Party in connection with any single or related series of
transactions, incidents or circumstances such circumstance shall be an Event of
Default whether or not the same has been satisfied, vacated or stayed; (ii) any
judgment, writ, assessment, warrant of attachment, Tax lien or execution or
similar process shall be issued or levied against a part of the property of any
Loan Party with an aggregate value in excess of $4,000,000 and the same shall
not be released, stayed, vacated or otherwise dismissed within ninety (90) days
after issue or levy; or (iii) any other judgments, orders, decrees, arbitration
awards, writs, assessments, warrants of attachment, tax liens, executions or
similar processes which, alone or in the aggregate, could reasonably be expected
to have a Material Adverse Effect are rendered, issued or levied; or 

(i)        Loan Documents.  Any Loan Document or any material term thereof shall
cease to be, or be asserted by any Loan Party not to be, a legal, valid and
binding obligation of such Loan Party enforceable in accordance with its terms
or shall otherwise cease to be in full force and effect; or

(j)        Security Documents.  Any Lien on any property with a fair market
value in excess of $50,000 (other than any property that is sold or otherwise
disposed of in accordance with Section 5.02(c)) intended to be created by any
Security Document shall at any time be invalidated, subordinated or otherwise
cease to be in full force and effect, for whatever reason, or any security
interest purported to be created by any Security Document shall cease to be, or
shall be asserted by any Loan Party not to be, a valid, first priority (except
as expressly otherwise provided in this Agreement or such Security Document)
perfected Lien in the Collateral covered thereby, or any Loan Party shall issue,
create or permit to be outstanding any Equity Securities which shall not be
subject to a first priority perfected Lien under the Security Documents (other
than Equity Securities not required to be pledged under the Loan Documents); or

(k)       ERISA.  Any Reportable Event which the Administrative Agent reasonably
believes in good faith constitutes grounds for the termination of any Pension
Plan by the PBGC or for the appointment of a trustee by the PBGC to administer
any Pension Plan shall occur and be continuing for a period of thirty (30) days
or more after notice thereof is provided to the Borrowers by the Administrative
Agent, or any Pension Plan shall be terminated within the meaning of Title IV of
ERISA or a trustee shall be appointed by the PBGC to administer any Pension
Plan; or





 

-119-

 

--------------------------------------------------------------------------------

 

 

(l)        Change of Control.  Any Change of Control shall occur; or

(m)      Involuntary Dissolution or Split Up.  Any order, judgment or decree
shall be entered against a Loan Party decreeing its involuntary dissolution or
split up and such order shall remain undischarged and unstayed for a period in
excess of sixty (60) days; or

(n)       Other Default.  The occurrence of an Event of Default (as such term is
or may hereafter be specifically defined in any other Loan Document) under any
other Loan Document and continues for thirty (30) days after receipt of written
notice from the Administrative Agent of such Event of Default; or

(o)       Guarantors.  Any Guarantor shall repudiate or purport to revoke the
Guaranty; or

(p)       Sanctioned Person.  Any Loan Party shall become a Sanctioned Person;
or

(q)       Unfunded Pension Liabilities.  The aggregate amount of Unfunded
Pension Liabilities of the Loan Parties shall exceed $1,000,000; or

(r)        Gaming Operations.  The loss of or failure to obtain any operating
licenses or other material licenses or permits or the occurrence of any event or
circumstance which in any such case results in the failure to have any material
portion of either the Atlantis Casino Resort Spa or the Monarch Casino Black
Hawk, open to conduct gaming activities for any reason for more than fifteen
(15) consecutive days (or more than sixty (60) days if during such period the
Borrowers are entitled to the proceeds of business interruption insurance
sufficient in amount to cover at least 80% of the anticipated loss associated
with such failure to have such material portion open to conduct gaming
activities) or which results in the prohibition by any Gaming Board of the
conduct gaming activities at either the Atlantis Casino Resort Spa or the
Monarch Casino Black Hawk, for a period in excess of two (2) consecutive days;
or

(s)        Governmental Action.  Any Governmental Authority with jurisdiction
over the Expansion Project or the real property underlying the Expansion Project
orders or requires that construction of the Expansion Project be stopped, in
whole or in any material part, or any approval, license or permit required for
the completion of the Expansion Project is withdrawn or suspended, and the
order, requirement, withdrawal or suspension remains in effect for a period of
fourteen (14) consecutive days; or

(t)        Cessation of Construction.  Construction of the Expansion Project is
abandoned or halted prior to completion for any period of fourteen
(14) consecutive days for any reason other than force majeure; or

(u)       Uninsured Loss.  The occurrence of any uninsured loss with respect to
any property of any Loan Party in excess of $2,500,000.

6.02. Remedies.  At any time after the occurrence and during the continuance of
any Event of Default (other than an Event of Default referred to in
Section 6.01(f) or Section 6.01(g)), the Administrative Agent may or shall, upon
instructions from the Required Lenders, by written notice





 

-120-

 

--------------------------------------------------------------------------------

 

 

to the Borrowers, (a) terminate the Revolving Loan Commitments, any obligation
of the L/C Issuer to make L/C Credit Extensions and the obligations of the
Lenders to make Loans, and/or (b) declare all or a portion of the outstanding
Obligations (other than in connection with Lender Rate Contracts or Lender Bank
Products) payable by the Borrowers to be immediately due and payable and require
that the Borrowers Cash Collateralize the Obligations in an amount equal to the
Minimum Collateral Amount, without presentment, demand, protest or any other
notice of any kind, all of which are hereby expressly waived, anything contained
herein or in the Notes to the contrary notwithstanding .  Upon the occurrence or
existence of any Event of Default described in Section 6.01(f) or
Section 6.01(g), immediately and without notice, (1) the Revolving Loan
Commitments, any obligation of the L/C Issuer to make L/C Credit Extensions and
the obligations of the Lenders to make Loans shall automatically terminate,
(2) the obligation of the Borrowers to Cash Collateralize the Obligations in an
amount equal to the Minimum Collateral Amount shall automatically become
effective, which amounts shall be immediately pledged and delivered to the
Administrative Agent as security for the Obligations and (3) all outstanding
Obligations (other than any obligations in connection with Lender Rate Contracts
or Lender Bank Products) payable by the Borrowers hereunder shall automatically
become immediately due and payable, without presentment, demand, protest or any
other notice of any kind, all of which are hereby expressly waived, anything
contained herein or in the Notes to the contrary notwithstanding.  In addition
to the foregoing remedies, upon the occurrence or existence of any Event of
Default, the Administrative Agent may exercise any other right, power or remedy
available to it under any of the Loan Documents or otherwise by law, either by
suit in equity or by action at law, or both.  Notwithstanding anything to the
contrary in the Loan Documents, all Cash Collateral pledged by the Borrower as
contemplated by Section 2.02 and Section 2.16(c)(iii), shall first be applied to
reimburse the L/C Issuer in respect of any amounts that a Lender has failed to
fund under Section 2.02(c), then to the remaining L/C Obligations and then to
the remaining Obligations in the manner set forth below.

The proceeds of any sale, disposition or other realization upon all or any part
of the Collateral (subject to the prior sentence with respect to Cash
Collateral) and any payment under the Guaranty shall be distributed by the
Administrative Agent in the following order of priorities:

First, to the Administrative Agent in an amount sufficient to pay in full the
costs and expenses of the Administrative Agent in connection with such sale,
disposition or other realization (including all fees, costs, expenses,
liabilities and advances incurred or made by the Administrative Agent in
connection therewith, including, without limitation, attorneys’ fees and costs)
and any and all other unpaid and unreimbursed liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, fees, expenses or
disbursements of the Administrative Agent;

Second, pari passu and ratably, to the Lenders in an amount sufficient to pay
fees, expenses and indemnities of the Lenders under the Loan Documents;

Third, to the Lenders and Lender Rate Contract Counterparties in an amount equal
to accrued interest then due and payable on the Obligations (including any net
scheduled payments in respect of Lender Rate Contracts





 

-121-

 

--------------------------------------------------------------------------------

 

 

but excluding any obligations in respect of Lender Bank Products and excluding
the Termination Value of any Lender Rate Contracts);

Fourth,  pari passu and ratably, to (i) the Lenders in an amount equal to the
principal amount of the outstanding Loans and L/C Borrowings and to Cash
Collateralize the remaining L/C Obligations on a pro rata basis in accordance
with the then outstanding principal amount of the Loans and L/C Obligations
(with the portion allocated to the Revolving Loans, Swing Line Loans and
L/C Obligations to be applied first to repay the Swing Line Loans in full,
second to repay the Revolving Loans in full and then to Cash Collateralize the
Obligations in an amount equal to the then Effective Amount of all
L/C Obligations) and (ii) to the Lender Rate Contract Counterparties in an
amount equal to Obligations owed in connection with any Lender Rate Contract the
terms of which comply with the Credit Agreement (which amount, for the avoidance
of doubt, shall include the Termination Value); 

Fifth, to the Lender Parties in an amount equal to any other Obligations which
are then unpaid (including any amount owed to Lender Bank Product Providers for
Obligations related to Lender Bank Products); and

Finally, upon payment in full of all of the Obligations, to the persons legally
entitled thereto.  

No application of payments will cure any Event of Default, or prevent
acceleration, or continued acceleration, of amounts payable under the Loan
Documents, or prevent the exercise, or continued exercise, of rights or remedies
of the Administrative Agent and the Lenders hereunder or thereunder or at law or
in equity.

ARTICLE VII. ADMINISTRATIVE AGENT AND RELATIONS AMONG LENDERS.

7.01. Appointment, Powers and Immunities.

(a)        Each Lender (on its own behalf or on behalf of any Affiliate of such
Lender that is party to a Lender Rate Contract or providing Lender Bank
Products) hereby appoints and authorizes the Administrative Agent to act as its
agent hereunder and under the other Loan Documents with such powers as are
expressly delegated to the Administrative Agent by the terms of this Agreement
and the other Loan Documents, together with such other powers as are reasonably
incidental thereto.  Each Lender (on its own behalf and on behalf of any
Affiliate of such Lender that is party to a Lender Rate Contract or providing
Lender Bank Products) hereby authorizes the Administrative Agent to take such
action on its behalf under the provisions of this Agreement and the other Loan
Documents and to exercise such powers as are set forth herein or therein,
together with such other powers as are reasonably incidental thereto.  For the
avoidance of doubt, notwithstanding anything to the contrary herein or the other
Loan Documents, the Administrative Agent is acting as administrative agent for
the Lenders only and the Administrative Agent is not acting as





 

-122-

 

--------------------------------------------------------------------------------

 

 

administrative agent for any other Lender Parties; the Lender Parties (other
than the Lenders) that are receiving the benefit of the Collateral are receiving
such benefit as an accommodation from the Administrative Agent in its capacity
as collateral agent for such Lender Parties and the Administrative Agent shall
have no liability whatsoever to such Lender Parties. The Syndication Agent, the
Documentation Agent, the Sole Bookrunner and the Joint Lead Arrangers shall not
have any duties or responsibilities or any liabilities under this Agreement or
any other Loan Documents and any amendments, consents, waivers or any other
actions taken in connection with this Agreement or the other Loan Documents
shall not require the consent of the Syndication Agent, the Documentation Agent,
the Sole Bookrunner or, except to the extent expressly set forth in
Section 8.04(g), any Joint Lead Arranger, in such capacity.  The Administrative
Agent shall not have any duties or responsibilities except those expressly set
forth in this Agreement or in any other Loan Document, be a trustee for any
Lender (or any Affiliate of such Lender that is party to a Lender Rate Contract
or providing Lender Bank Products) or have any fiduciary duty to any Lender (or
any Affiliate of such Lender that is party to a Lender Rate Contract or
providing Lender Bank Products).  Notwithstanding anything to the contrary
contained herein the Administrative Agent shall not be required to take any
action which is contrary to this Agreement or any other Loan Document or any
applicable Governmental Rules.  Neither the Administrative Agent nor any Lender
shall be responsible to any other Lender for any recitals, statements,
representations or warranties made by any Loan Party contained in this Agreement
or in any other Loan Document, for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document or for any failure by any Loan Party to perform its obligations
hereunder or thereunder.  The Administrative Agent may employ agents and
attorneys-in-fact and shall not be responsible to any Lender for the negligence
or misconduct of any such agents or attorneys-in-fact selected by it with
reasonable care.  Neither the Administrative Agent nor any of its directors,
officers, employees, agents or advisors shall be responsible to any Lender for
any action taken or omitted to be taken by it or them hereunder or under any
other Loan Document or in connection herewith or therewith, except to the extent
determined by a final, non-appealable judgment of a court of competent
jurisdiction to have arisen from its or their own gross negligence or willful
misconduct.  Except as otherwise provided under this Agreement, the
Administrative Agent shall take such action with respect to the Loan Documents
as shall be directed by the Required Lenders or in the absence of such
direction, such action as the Administrative Agent in good faith deems advisable
under the circumstances.  Without limiting the foregoing, the Administrative
Agent and its directors, officers, agents, employees and attorneys may approve
of, grant consents and otherwise make decisions with respect to matters related
to the construction or consummation of any portion of the Expansion Project
(unless otherwise instructed by the Required Lenders), and shall not be liable
for any such action taken or not taken by it in good faith.

(b)        Any co-agents, sub-agents and attorneys-in-fact appointed by the
Administrative Agent pursuant to Section 7.01(a) for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Security Documents, or for exercising any rights and remedies thereunder and
hereunder at the direction of the Administrative Agent, shall be entitled to the
benefits of all provisions of this Article VII,  Section 8.02 and Section 8.03
as if set forth in full herein with respect thereto.





 

-123-

 

--------------------------------------------------------------------------------

 

 

(c)        The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith until such
time (and except for so long) as the Administrative Agent may agree at the
request of the Required Lenders to act for the L/C Issuer with respect thereto;
provided,  however, that the L/C Issuer shall have all of the benefits and
immunities (i) provided to the Administrative Agent in this Article VII with
respect to any acts taken or omissions suffered by the L/C Issuer in connection
with Letters of Credit issued by it or proposed to be issued by it and the
application and agreements for letters of credit pertaining to the Letters of
Credit as fully as if the term “Administrative Agent” as used in this Article
VII included the L/C Issuer with respect to such acts or omissions, and (ii) as
additionally provided herein with respect to the L/C Issuer.

7.02. Reliance by the Administrative Agent.  The Administrative Agent, the
L/C Issuer and the Swing Line Lender shall be entitled to rely upon any
certificate, notice or other document (including any cable, telegram, facsimile
or telex) believed by it in good faith to be genuine and correct and to have
been signed or sent by or on behalf of the proper Person or Persons (including
any certificate, notice or other document from a Loan Party that a sale,
transfer, or other disposition of Collateral is permitted by Section 5.02(c)),
and upon advice and statements of legal counsel, independent accountants and
other experts selected by the Administrative Agent with reasonable care.  As to
any other matters not expressly provided for by this Agreement, the
Administrative Agent shall not be required to take any action or exercise any
discretion, but shall be required to act or to refrain from acting upon
instructions of the Required Lenders and shall in all cases be fully protected
by the Lenders in acting, or in refraining from acting, hereunder or under any
other Loan Document in accordance with the instructions of the Required Lenders
(or all Lenders if required by Section 8.04), and such instructions of the
Required Lenders (or all the Lenders as the case may be) and any action taken or
failure to act pursuant thereto shall be binding on all of the Lenders.

7.03. Defaults.  The Administrative Agent shall not be deemed to have knowledge
or notice of the occurrence of any Default unless the Administrative Agent has
received a written notice from a Lender or the Borrowers, referring to this
Agreement, describing such Default and stating that such notice is a “Notice of
Default”.  If the Administrative Agent receives such a notice of the occurrence
of a Default, the Administrative Agent shall give prompt notice thereof to the
Lenders.  The Administrative Agent shall take such action with respect to such
Default as shall be reasonably directed by the Required Lenders; provided,
 however, that until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default as
it shall deem advisable in the best interest of the Lenders.  Notwithstanding
anything in the contrary contained herein, the order and manner in which the
Lenders’ rights and remedies are to be exercised (including, without limitation,
the enforcement by any Lender of its Note) shall be determined by the Required
Lenders in their sole discretion.

7.04. Indemnification.  Without limiting the Obligations of the Borrowers
hereunder, each Lender agrees to indemnify the Administrative Agent, ratably in
accordance with its Revolving Proportionate Share of all Obligations and
Revolving Loan Commitments, for any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever which may at any time be imposed on, incurred





 

-124-

 

--------------------------------------------------------------------------------

 

 

by or asserted against the Administrative Agent in any way relating to or
arising out of this Agreement or any documents contemplated by or referred to
herein or therein or the transactions contemplated hereby or thereby or the
enforcement of any of the terms hereof or thereof; provided,  however, that no
Lender shall be liable for any of the foregoing to the extent determined by a
final, non-appealable judgment of a court of competent jurisdiction to have
arisen from the Administrative Agent’s gross negligence or willful
misconduct.  The Administrative Agent shall be fully justified in refusing to
take or in continuing to take any action hereunder unless it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense which may be incurred by it by reason of taking or continuing to take
any such action.  The obligations of each Lender under this Section 7.04 shall
survive the payment and performance of the Obligations, the termination of this
Agreement and any Lender ceasing to be a party to this Agreement (with respect
to events which occurred prior to the time such Lender ceased to be a Lender
hereunder).

7.05. Non-Reliance.  Each Lender represents that it has, independently and
without reliance on the Administrative Agent, or any other Lender, and based on
such documents and information as it has deemed appropriate, made its own
appraisal of the business, prospects, management, financial condition and
affairs of the Loan Parties and its own decision to enter into this Agreement
and agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
appraisals and decisions in taking or not taking action under this
Agreement.  Neither the Administrative Agent nor any of its affiliates nor any
of their respective directors, officers, employees, agents or advisors shall
(a) be required to keep any Lender informed as to the performance or observance
by any Loan Party of the obligations under this Agreement or any other document
referred to or provided for herein or to make inquiry of, or to inspect the
properties or books of any Loan Party; (b) have any duty or responsibility to
disclose to or otherwise provide any Lender, and shall not be liable for the
failure to disclose or otherwise provide any Lender, with any credit or other
information concerning any Loan Party which may come into the possession of the
Administrative Agent or that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity, except for
notices, reports and other documents and information expressly required to be
furnished to the Lenders by the Administrative Agent hereunder or any other Loan
Document; or (c) be responsible to any Lender for (i) any recital, statement,
representation or warranty made by any Loan Party or any officer, employee or
agent of any Loan Party in this Agreement or in any of the other Loan Documents,
(ii) the value, validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any Loan Document, (iii) the value or
sufficiency of the Collateral or the validity or perfection of any of the liens
or security interests intended to be created by the Loan Documents, or (iv) any
failure by any Loan Party to perform its obligations under this Agreement or any
other Loan Document.

7.06. Resignation of the Administrative Agent.  The Administrative Agent may
resign at any time by giving thirty (30) days prior written notice thereof to
the Borrowers and the Lenders.  Upon any such resignation, the Required Lenders
shall have the right to appoint a successor Administrative Agent, which
successor Administrative Agent, if not a Lender, shall be reasonably acceptable
to the Borrowers; provided,  however, that the Borrowers shall have no right to
approve a successor Administrative Agent if a Default has occurred and is
continuing.  Upon the acceptance of any appointment as the Administrative Agent
hereunder by a successor Administrative Agent,





 

-125-

 

--------------------------------------------------------------------------------

 

 

such successor Administrative Agent shall thereupon succeed to and become vested
with all the rights, powers, privileges and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from the duties and obligations thereafter arising hereunder; provided that the
retiring Administrative Agent shall be discharged from the duties and
obligations arising hereunder from and after the end of such thirty (30) day
period even if no successor has been appointed.  If no such successor has been
appointed, the Required Lenders shall act as the Administrative Agent hereunder
and under the other Loan Documents.  After any retiring Administrative Agent’s
resignation hereunder as the Administrative Agent, the provisions of this
Article VII shall continue in effect for its benefit in respect of any actions
taken or omitted to be taken by it while it was acting as the Administrative
Agent.  The successor Administrative Agent (or if there is no successor, one of
the Lenders appointed by the Required Lenders that accepts such appointment)
shall also simultaneously replace the then existing Administrative Agent and the
then existing Administrative Agent shall be fully released as “L/C Issuer” and
“Swing Line Lender” hereunder pursuant to documentation in form and substance
reasonably satisfactory to the then existing Administrative Agent.

7.07. Collateral Matters.

(a)        The Administrative Agent is hereby authorized by each Lender (on its
own behalf or on behalf of any Affiliate of such Lender that is party to a
Lender Rate Contract or providing Lender Bank Products), without the necessity
of any notice to or further consent from any Lender (on its own behalf or on
behalf of any Affiliate of such Lender that is party to a Lender Rate Contract
or providing Lender Bank Products), and without the obligation to take any such
action, to take any action with respect to any Collateral or any Security
Document which may from time to time be necessary to perfect and maintain
perfected the Liens of the Security Documents.

(b)        Each of the Lenders (on its own behalf or on behalf of any Affiliate
of such Lender that is party to a Lender Rate Contract or providing Lender Bank
Products) irrevocably authorize the Administrative Agent, at its option and in
its discretion, to release (and to execute and deliver such documents,
instruments and agreements as the Administrative Agent may deem necessary to
release) any Lien granted to or held by the Administrative Agent upon any
Collateral (i) upon termination of the Revolving Loan Commitments and the full
Cash Collateralization of the then outstanding L/C Obligations (in an amount
equal to the Minimum Collateral Amount) and the payment in full of all Loans and
all other Obligations payable under this Agreement and under the other Loan
Documents (other than Obligations in respect of Lender Rate Contracts and Lender
Bank Products except to the extent the Administrative Agent has received prior
written notice from the applicable Lender Party of any such Lender Rate Contract
or the existence of such Obligations in respect of Lender Bank Products);
(ii) constituting property of the Loan Parties which is sold, transferred or
otherwise disposed of in connection with any transaction not prohibited by this
Agreement or the Loan Documents; (iii) constituting property leased to the Loan
Parties under an operating lease which has expired or been terminated in a
transaction not prohibited by this Agreement or the Loan Documents or which will
concurrently expire and which has not been and is not intended by the Loan
Parties to be, renewed or extended; (iv) consisting of an instrument, if the
Indebtedness evidenced thereby has been paid in full; or (v) if approved or
consented to by those of the





 

-126-

 

--------------------------------------------------------------------------------

 

 

Lenders required by Section 8.04.  Upon request by the Administrative Agent, the
Lenders will (and will cause their Affiliates that are party to Lender Rate
Contracts or that have extended Lender Bank Products to) confirm in writing the
Administrative Agent’s authority to release particular types or items of
Collateral pursuant to this Section 7.07.  

7.08. Performance of Conditions.  For the purpose of determining fulfillment by
the Borrowers and the other Loan Parties of conditions precedent specified in
Sections 3.01, 3.02 and 3.03 only, each Lender shall be deemed to have consented
to, and approved or accepted, or to be satisfied with each document or other
matter sent by the Administrative Agent to such Lender for consent, approval,
acceptance or satisfaction, or required under Article III to be consented to, or
approved by or acceptable or satisfactory to, that Lender, unless an officer of
the Administrative Agent who is responsible for the transactions contemplated by
the Loan Documents shall have received written notice from that Lender prior to
the making of the requested Loan or the issuance of the requested Letter of
Credit specifying its objection thereto and either (i) such objection shall not
have been withdrawn by written notice to the Administrative Agent or (ii) in the
case of any condition to the making of a Loan, that Lender shall not have made
available to the Administrative Agent that Lender’s Revolving Proportionate
Share of such Loan or Letter of Credit.

7.09. The Administrative Agent in its Individual Capacity; Other
Relationships.  The Administrative Agent and its affiliates may make loans to,
issue letters of credit for the account of, accept deposits from and generally
engage in any kind of banking or other business with any Loan Party and its
Affiliates as though the Administrative Agent were not the Administrative Agent,
L/C Issuer or Swing Line Lender hereunder.  With respect to Loans, if any, made
by the Administrative Agent in its capacity as a Lender, the Administrative
Agent in its capacity as a Lender shall have the same rights and powers under
this Agreement and the other Loan Documents as any other Lender and may exercise
the same as though it were not the Administrative Agent, L/C Issuer or Swing
Line Lender, and the terms “Lender” or “Lenders” shall include the
Administrative Agent in its capacity as a Lender.  The Administrative Agent
shall not be deemed to hold a fiduciary, trust or other special relationship
with any Lender and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or otherwise exist
against the Administrative Agent. 

7.10. Collateral Matters/Lender Rate Contracts/Lender Bank Products.  Each
Lender on its own behalf on behalf of its Affiliates understands and agrees that
(a) counterparties to Lender Rate Contracts and providers of Lender Bank
Products will have the benefits of the Collateral as set forth in the Loan
Documents and (b) if the Obligations (excluding Obligations in respect of Lender
Rate Contracts and Lender Bank Products except to the extent the Administrative
Agent has received prior written notice from the applicable Lender Party of any
such Lender Rate Contract or the existence of such Obligations in respect of
Lender Bank Products) are repaid as described in Section 7.07, the Collateral
will be released as described in Section 7.07 and such Lender and its Affiliates
will no longer have the benefits of the Collateral.

7.11. Administrative Agent May File Proofs of Claim.  In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to the Borrowers, the Administrative Agent (irrespective of whether the
principal of any Loan or L/C Obligation shall then be due and payable as herein
expressed or by declaration or otherwise





 

-127-

 

--------------------------------------------------------------------------------

 

 

and irrespective of whether the Administrative Agent shall have made any demand
on the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

(a)        to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders,
the L/C Issuer and the Administrative Agent under Sections 2.02(i), 2.02(j),
2.05, 8.02 and 8.03) allowed in such judicial proceeding; and

(b)        to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.05, 8.02 and 8.03.

7.12. Application of Gaming Laws. 

(a)        This Agreement, the Security Agreement and the other Loan Documents
are subject to Gaming Laws and approval, if so required, of the applicable
Gaming Board.  Without limiting the foregoing, each of the Administrative Agent
and the Lender Parties acknowledges that (i) it is subject to being called
forward by the Gaming Board in their discretion, for licensing or a finding of
suitability or to file or provide other information, and (ii) all rights,
remedies and powers in or under this Agreement and the other Loan Documents,
including with respect to the Collateral (including Equity Securities), may be
exercised only to the extent that the exercise thereof does not violate any
applicable provisions of the Gaming Laws and only to the extent that required
approvals are obtained from the requisite Gaming Boards. 

(b)        Each of the Administrative Agent and the Lender Parties agrees to
cooperate with all Gaming Boards in connection with the provision of such
documents or other information as may be requested by such Gaming Boards
relating to the Loan Parties or to the Loan Documents.  The Borrowers hereby
consent to any such disclosure by the Administrative Agent and the Lender
Parties to any Gaming Board and releases such parties from any liability for any
such disclosure.

(c)        If during the existence of an Event of Default hereunder or under any
of the other Loan Documents it shall become necessary, or in the opinion of the
Required Lenders advisable, for an agent, supervisor, receiver or other
representative of the Administrative Agent and the Lender Parties to become
licensed under any Governmental Rule as a





 

-128-

 

--------------------------------------------------------------------------------

 

 

condition to receiving the benefit of any Collateral encumbered by the Security
Documents or other Loan Documents or to otherwise enforce the rights of the
Administrative Agent and the Lenders under the Loan Documents, the Borrowers
hereby agree to assist the Administrative Agent and the Lender Parties and any
such agent, supervisor, receiver or other representative obtain licenses and to
execute such further documents as may be required in connection therewith.

ARTICLE VIII. MISCELLANEOUS.

8.01. Notices. 

(a)        Except as otherwise provided herein, all notices, requests, demands,
consents, instructions or other communications to or upon the Borrowers, any
Lender or the Administrative Agent under this Agreement or the other Loan
Documents shall be in writing and faxed, mailed, e-mailed or delivered, if to
the Borrowers or to the Administrative Agent, the L/C Issuer or the Swing Line
Lender, at its respective facsimile number, e-mail address or address set forth
below or, if to any Lender, at the e-mail address, address or facsimile number
specified for such Lender in Part B of Schedule I (or to such other facsimile
number or address for any party as indicated in any notice given by that party
to the other parties).  All such notices and communications shall be effective
(i) when sent by an overnight courier service of recognized standing, on the
second Business Day following the deposit with such service; (ii) when mailed,
first-class postage prepaid and addressed as aforesaid through the United States
Postal Service, upon receipt; (iii) when delivered by hand, upon delivery; and
(iv) when sent by facsimile transmission or e-mail, upon confirmation of
receipt; provided,  however, that any notice delivered to the Administrative
Agent, the L/C Issuer or the Swing Line Lender under Article II shall not be
effective until actually received by such Person.

The Administrative Agent,

 

the L/C Issuer and the

 

Swing Line Lender:

For Notices of Borrowing, Notices of Conversion and

 

Notices of Interest Period Selection:

 

 

 

Wells Fargo Bank, National Association

 

1525 W. W.T. Harris Blvd

 

MAC D1109-019

 

Charlotte, NC 28262

 

Attention:  Agency Services

 

Fax No.  (704) 715-0017

 

E-mail.  agencyservices.requests@wellsfargo.com

 

 

 

For all other notices:

 

 

 

Wells Fargo Bank, National Association

 

5340 Kietzke Lane, Suite 201

 

Reno, Nevada 89511

 

Attention:  Candace Borrego

 





 

-129-

 

--------------------------------------------------------------------------------

 

 

 

 

Tel. No.  (775) 689-6131

 

Fax No.  (775) 689-6026

 

E-mail.  Candace.Borrego@wellsfargo.com

 

 

The Borrowers:

c/o Golden Road Motor Inn, Inc.

 

3800 South Virginia Street

 

Reno, NV 89502

 

Attention: John Farahi

 

Tel. No.  (775) 825-4700

 

Fax No.  (775) 332-9171

 

E-mail.  jfarahi@monarchcasino.com

 

 

 

and

 

 

 

Attention: Karl Brokmann

 

Tel. No.  (775) 824-4406

 

Fax No.  (775) 332-9500

 

E-mail.  kbrokmann@monarchcasino.com

 

Each Notice of Borrowing, Notice of Conversion and Notice of Interest Period
Selection shall be given by the Borrowers to the Administrative Agent’s office
located at the address referred to above during the Administrative Agent’s
normal business hours; provided,  however, that any such notice received by the
Administrative Agent after 11:00 a.m. on any Business Day shall be deemed
received by the Administrative Agent on the next Business Day.  In any case
where this Agreement authorizes notices, requests, demands or other
communications by the Borrowers to the Administrative Agent or any Lender to be
made by telephone, facsimile or e-mail, the Administrative Agent or any Lender
may conclusively presume that anyone purporting to be a person designated in any
incumbency certificate or other similar document received by the Administrative
Agent or a Lender is such a person.

(b)        The Borrowers agree that the Administrative Agent may make any
material delivered by the Borrowers to the Administrative Agent, as well as any
amendments, waivers, consents, and other written information, documents,
instruments and other materials relating to the Borrowers or any other Loan
Party, or any other materials or matters relating to this Agreement, the other
Loan Documents or any of the transactions contemplated hereby (collectively, the
“Communications”) available to the Lenders by posting such notices on an
electronic delivery system (which may be provided by the Administrative Agent,
an Affiliate of the Administrative Agent, or any Person that is not an Affiliate
of the Administrative Agent), such as IntraLinks, The Debt Exchange, Inc.,
SyndTrak Online or a substantially similar electronic system (the
“Platform”).  The Borrowers acknowledge that (i) the distribution of material
through an electronic medium is not necessarily secure and that there are
confidentiality and other risks associated with such distribution, (ii) the
Platform is provided “as is” and “as available” and (iii) neither the
Administrative Agent nor any of its Affiliates warrants the accuracy,
completeness, timeliness, sufficiency, or sequencing of the Communications
posted on the Platform.  The Administrative Agent and its Affiliates expressly
disclaim with respect to the Platform any liability for errors in transmission,
incorrect or incomplete downloading, delays in posting





 

-130-

 

--------------------------------------------------------------------------------

 

 

or delivery, or problems accessing the Communications posted on the Platform and
any liability for any losses, costs, expenses or liabilities that may be
suffered or incurred in connection with the Platform except for liability
determined by a final, non-appealable judgment of a court of competent
jurisdiction to be due to the Administrative Agent’s gross negligence or willful
misconduct.  No warranty of any kind, express, implied or statutory, including,
without limitation, any warranty of merchantability, fitness for a particular
purpose, non-infringement of third party rights or freedom from viruses or other
code defects, is made by the Administrative Agent or any of its Affiliates in
connection with the Platform.  Each Lender agrees that notice to it (as provided
in the next sentence) (a “Notice”) specifying that any Communication has been
posted to the Platform shall for purposes of this Agreement constitute effective
delivery to such Lender of such information, documents or other materials
comprising such Communication.  Each Lender agrees (i) to notify, on or before
the date such Lender becomes a party to this Agreement, the Administrative Agent
in writing of such Lender’s e-mail address to which a Notice may be sent (and
from time to time thereafter to ensure that the Administrative Agent has on
record an effective e-mail address for such Lender) and (ii) that any Notice may
be sent to such e-mail address.

(c)        Golden Road, MGI and Black Hawk each hereby appoints and constitutes
Parent (the “Borrower Representative”) as its agent to (i) receive statements on
account and all other notices from the Administrative Agent, the Lenders and the
L/C Issuer and the Swing Line Lender and (ii) execute and deliver notices,
statements and certificates to the Administrative Agent, the Lenders and the
L/C Issuer and the Swing Line Lender, in each case, with respect to the
Obligations or otherwise under or in connection with this Agreement and the
other Loan Documents.  Any notice, election, representation, warranty, agreement
or undertaking by or on behalf of Golden Road, MGI or Black Hawk by the Borrower
Representative shall be deemed for all purposes to have been made by Golden
Road, MGI or Black Hawk, as the case may be, and shall be binding upon and
enforceable against Golden Road, MGI or Black Hawk (as applicable) to the same
extent as if made directly by Golden Road, MGI or Black Hawk (as
applicable).  Any notice or certificate required or permitted hereunder to be
delivered by any or all of the Borrowers (or their Responsible Officers or
Senior Officers) may be delivered by the Borrower Representative (or its
Responsible Officers or Senior Officers) on behalf of any or all of the
Borrowers, as the case may be.  The Borrowers may replace the Borrower
Representative with a different Borrower from time to time upon prior written
notice to the Administrative Agent. 

8.02. Expenses.  The Borrowers shall pay on demand, whether or not any Credit
Event occurs hereunder, (a) all reasonable fees and expenses, including
reasonable syndication expenses, travel expenses, attorneys’, consultants’ and
experts’ fees and expenses incurred by the Administrative Agent and WFS in
connection with the syndication of the facilities provided hereunder, due
diligence, the preparation, negotiation, execution and delivery of, and the
exercise of its duties under, this Agreement and the other Loan Documents, and
the preparation, negotiation, execution and delivery of amendments, waivers,
consents, modifications and supplements related to the Loan Documents, (b) all
reasonable fees and expenses of the Administrative Agent and WFS in connection
with the use of any Platform and the hiring and use of any Construction
Consultant and (c) subject to Section 8.19, all fees and expenses, including
reasonable attorneys’ fees and expenses, incurred by the Administrative Agent
and the Lenders in





 

-131-

 

--------------------------------------------------------------------------------

 

 

the enforcement of any of the Obligations or in preserving any of the
Administrative Agent’s or the Lenders’ rights and remedies (including, without
limitation, all such fees and expenses incurred in connection with any “workout”
or restructuring affecting the Loan Documents or the Obligations or any
bankruptcy or similar proceeding involving any Loan Party).  The obligations of
the Borrowers under this Section 8.02 shall survive the payment and performance
of the Obligations and the termination of this Agreement. 

8.03. Indemnification.  To the fullest extent permitted by law, and in addition
to any other indemnity set forth in the Loan Documents, the Borrowers agree to
(a) protect, indemnify, defend and hold harmless the Administrative Agent, the
L/C Issuer, the Swing Line Lender, WFS, the Lenders and their Affiliates and
their respective directors, officers, employees, attorneys, agents, trustees and
advisors (collectively, “Indemnitees”) from and against any and all liabilities,
obligations, losses, damages, penalties, judgments, costs, disbursements, claims
or expenses of any kind or nature and from any suits, claims or demands
(including in respect of or for attorneys’ fees and other expenses) arising on
account of or in connection with any matter or thing or action or failure to act
by Indemnitees, or any of them, arising out of or relating to (i) the Loan
Documents or any transaction contemplated thereby or related thereto, including
the making of any Loans, the funding of any Unreimbursed Amounts and any use by
the Borrowers of any proceeds of the Loans or the Letters of Credit, (ii) any
Environmental Damages, (iii) any claims for brokerage fees or commissions in
connection with the Loan Documents or any transaction contemplated thereby or in
connection with the Borrowers’ failure to conclude any other financing, and to
reimburse each Indemnitee on demand for all reasonable legal and other expenses
incurred in connection with investigating or defending any of the foregoing,
(iv) the use of any Platform or (v) any and all excise, sales or other similar
taxes which may be payable or determined to be payable with respect to any of
the Collateral or in connection with any of the transactions contemplated by the
Security Documents, including any penalties, claims or other losses resulting
from any delay in paying such excise, sales or other similar taxes and
(b) reimburse each Indemnitee for all reasonable legal fees and other expenses
in connection with such Indemnitee’s investigation or defense of any of the
foregoing; provided,  however, that nothing contained in this Section 8.03 shall
obligate the Borrowers to protect, indemnify, defend or hold harmless any
Indemnitee against any such liabilities, obligations, losses, damages,
penalties, judgments, costs, disbursements, claims or expenses to the extent
determined by a final, non-appealable judgment of a court of competent
jurisdiction to have arisen from the gross negligence or willful misconduct of
such Indemnitee or a breach of such Indemnitee’s obligations under this
Agreement.  In the case of any investigation, litigation or proceeding to which
the indemnity set forth in this Section 8.03 applies, such indemnity shall be
effective whether or not such investigation, litigation or proceeding is brought
by a Borrower, the holders of a Borrower’s Equity Securities, any creditor of a
Borrower or an Indemnitee and whether not an Indemnitee is otherwise a party
thereto.   Upon receiving knowledge of any suit, claim or demand asserted by a
third party that the Administrative Agent, WFS or any Lender believes is covered
by this indemnity, the Administrative Agent or such Lender shall give the
Borrowers notice of the matter; provided that the failure of the Administrative
Agent, WFS or such Lender to so notify the Borrowers shall not relieve the
Borrowers from their obligations under this Section 8.03 or result in any
liability of the Administrative Agent, WFS or the Lenders.  In connection with
any such suit, claim or demand, the Administrative Agent, WFS or such Lender may
select its own counsel or request that the Borrowers defend such suit, claim or
demand, with legal counsel satisfactory to the Administrative Agent, WFS or such
Lender as the case may be, at the Borrowers’ sole cost and expense; provided,
 however, that the





 

-132-

 

--------------------------------------------------------------------------------

 

 

Administrative Agent, WFS or such Lender shall not be required to so notify the
Borrowers and the Administrative Agent or such Lender shall have the right to
defend, at the Borrowers’ sole cost and expense, any such matter that is in
connection with a formal proceeding instituted by any Governmental Authority
having authority to regulate or oversee any aspect of the Administrative
Agent’s, WFS’s or such Lender’s business or that of its Affiliates.  The
Administrative Agent or such Lender may also require the Borrowers to defend the
matter.  Notwithstanding the foregoing provisions, the Indemnitees will be
entitled to employ counsel separate from counsel for the Borrowers and for any
other party in such action if any such Indemnitee reasonably determines that a
conflict of interest or other reasonable basis exists which makes representation
by counsel chosen by the Borrowers not advisable, all at the Borrowers’
expense.  In the event an Indemnitee (or any of its officers, directors or
employees) appears as a witness in any action or proceeding brought against the
Borrowers in which an Indemnitee is not named as a defendant, the Borrowers
agree to reimburse such Indemnitee for all out-of-pocket expenses incurred by it
(including fees and expenses of counsel) in connection with its appearing as a
witness.  Any failure or delay of the Administrative Agent, WFS or any Lender to
notify the Borrowers of any such suit, claim or demand shall not relieve the
Borrowers of their obligations under this Section 8.03.  No Indemnitee referred
to above shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed to such unintended
recipients by such Indemnitee through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and non-appealable
judgment of a court of competent jurisdiction.    The Borrowers shall not,
without the prior written consent of each Indemnitee affected thereby (which
consent will not be unreasonably withheld), settle any threatened or pending
claim or action that would give rise to the right of any Indemnitee to claim
indemnification hereunder unless such settlement (x) includes a full and
unconditional release of all liabilities arising out of such claim or action
against such Indemnitee and (y) does not include any statement as to or an
admission of fault, culpability or failure to act by or on behalf of any
Indemnitee.  The Borrowers agrees that no Indemnitee shall have any liability
(whether direct or indirect, in contract or tort, or otherwise) to the Borrowers
or their Affiliates or to their respective equity holders or creditors arising
out of, related to or in connection with any aspect of the transactions
contemplated hereby, except to the extent such liability is determined in a
final, nonappealable judgment by a court of competent jurisdiction to have
resulted from such Indemnitee’s own gross negligence or willful misconduct.  The
obligations of the Borrowers under this Section 8.03 shall survive the payment
and performance of the Obligations and the termination of this Agreement.  The
obligations of the Loan Parties with respect to Environmental Damages are
(1) separate and distinct from the Obligations described within the Real
Property Security Documents and the Liens and security interests created in the
Real Property Security Documents, and (2) may be enforced against the Loan
Parties without regard to the existence of the Real Property Security Documents
and independently of any action with respect to the Real Property Security
Documents.

8.04. Waivers; Amendments.  Any term, covenant, agreement or condition of this
Agreement or any other Loan Document may be amended or waived, and any consent
under this Agreement or any other Loan Document may be given, if such amendment,
waiver or consent is in writing and is signed by the Borrowers and the Required
Lenders (or the Administrative Agent





 

-133-

 

--------------------------------------------------------------------------------

 

 

on behalf of the Required Lenders with the written approval of the Required
Lenders); provided,  however, that:

(a)        Any amendment, waiver or consent which would (i) amend the definition
of “Required Lenders”, or modify in any other manner the number or percentage of
the Lenders required to make any determinations or to waive any rights under, or
to modify any provision of, this Agreement (other than “Required Lenders”),
(ii) increase the Total Revolving Loan Commitment (except as contemplated by
Section 2.01(b)) or amend Section 2.01(a)(ii),  (iii) extend the Maturity Date,
(iv) reduce the principal of or interest on any Loan or L/C Borrowing or any
fees or other amounts payable for the account of the Lenders hereunder (it being
understood that a waiver of a mandatory prepayment under Section 2.06(c) shall
only require the consent of the Required Lenders), (v) extend any date fixed for
any payment of the principal of or interest on any Loans or any fees or other
amounts payable for the account of the Lenders or extend any Term Loan
Installment Date, (vi) amend this Section 8.04 or Section 2.10, or
(vii) increase the dollar amounts in Section 2.01(b), must be in writing and
signed or approved in writing by all of the Lenders directly affected thereby.

(b)        Any amendment, waiver or consent which releases any Loan Party or all
or substantially all of the Collateral must be in writing and signed or approved
in writing by all Lenders, except that (i) any such release in connection with a
sale or other disposition of Collateral authorized by Section 5.02(c) may be
executed by the Administrative Agent and shall not require the approval of any
Lenders, Lender Bank Product Providers or Lender Rate Contract Counterparties
and (ii) any amendment, waiver or consent which modifies the terms of
Section 5.02(c) (including any modification relating to the prepayment of
proceeds from any such sale or other disposition) shall require the consent of
the Required Lenders;

(c)        Any amendment, waiver or consent which increases or decreases the
Proportionate Share of any Lender must be in writing and signed by such Lender
(other than any such document that implements the provisions of
Section 2.01(b));

(d)        Any amendment, waiver or consent which affects the rights or duties
of the Swing Line Lender under this Agreement must be in writing and signed by
the Swing Line Lender;

(e)        Any amendment, waiver or consent which affects the rights or duties
of the L/C Issuer under this Agreement or any Letter of Credit Application
relating to any Letter of Credit issued or to be issued by it must be in writing
and signed by the L/C Issuer;

(f)        Any amendment, waiver or consent which affects the rights or
obligations of the Administrative Agent must be in writing and signed by the
Administrative Agent;

(g)        Any amendment, waiver or consent which affects the rights or
obligations of WFS  under Section 8.02 must be in writing and signed by WFS, and
any amendment, waiver or consent which affects the rights of a Joint Lead
Arranger under Section 8.03 must be in writing and signed by such Joint Lead
Arranger;





 

-134-

 

--------------------------------------------------------------------------------

 

 

(h)        Any amendment, waiver or consent which would amend the application of
proceeds set forth in Section 6.02 must be in writing and signed or approved in
writing by all Lenders and, to the extent not included therein, all Lender
Parties that are Lender Rate Contract Counterparties that have provided the
Administrative Agent with prior written notice of their status as such; and

(i)        Section 5.03 may be amended by a written amendment signed by the
Borrowers and the Administrative Agent as set forth in Section 2.01(b). 

No failure or delay by the Administrative Agent or any Lender in exercising any
right under this Agreement or any other Loan Document shall operate as a waiver
thereof or of any other right hereunder or thereunder nor shall any single or
partial exercise of any such right preclude any other further exercise thereof
or of any other right hereunder or thereunder.  Unless otherwise specified in
such waiver or consent, a waiver or consent given hereunder shall be effective
only in the specific instance and for the specific purpose for which given.  The
Lenders may condition the giving or making of any amendment, waiver or consent
of any term, covenant, agreement or condition of this Agreement or any other
Loan Document on payment of a fee by the Borrowers (which may be payable only to
the Lenders that consent to such matters within specified periods).

In addition, notwithstanding the foregoing, (x) the Fee Letter may only be
amended, modified or changed, or rights or privileges thereunder waived, only by
the parties thereto in accordance with the respective provisions thereof and
(y) each Lender Rate Contract and agreement with respect to Lender Bank Products
may only be amended, modified or changed, or rights or privileges thereunder
waived, only by the parties thereto in accordance with the respective provisions
thereof.

Notwithstanding anything to the contrary herein, any Defaulting Lender shall not
have any right to approve or disapprove any amendment, waiver or consent
hereunder, except that the (i) any Proportionate Share of such Defaulting Lender
may not be increased, (ii) the applicable maturity date of any Loans of such
Defaulting Lender, as applicable, may not be extended, and (iii) principal and
interest owing to such Defaulting Lender may not be reduced, in each case
without the consent of such Defaulting Lender.  This paragraph is referred to as
the “Defaulting Lender Amendment Paragraph.”  

Any amendment, modification, supplement, termination, waiver or consent pursuant
to this Section 8.04 shall apply equally to, and shall be binding upon, each of
the Administrative Agent, and the Lenders. 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Borrowers  or either of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 6.02 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) the L/C Issuer from exercising
the rights and remedies that inure to its benefit (solely in its capacity as
L/C Issuer) hereunder and under the other Loan Documents or (c) any Lender from
exercising setoff rights in accordance





 

-135-

 

--------------------------------------------------------------------------------

 

 

with Section 8.06 (subject to the terms of Section 2.10); and provided, further,
that if at any time there is no Person acting as Administrative Agent hereunder
and under the other Loan Documents, then (i) the Required Lenders shall have the
rights otherwise ascribed to the Administrative Agent pursuant to Section 6.02
and (ii) in addition to the matters set forth in clauses (b) and (c) of the
preceding proviso and subject to Section 2.10, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

Notwithstanding the foregoing, if the Administrative Agent and the Borrowers
shall have jointly identified an obvious error, or any error or omission of a
purely technical nature, in the Loan Documents, then the Administrative Agent
and the Borrowers shall be permitted to amend such provision without further
action or consent of any other party if the same is not objected to in writing
by the Required Lenders to the Administrative Agent within five (5) Business
Days following receipt of notice thereof.

8.05. Successors and Assigns.

(a)        Binding Effect.  This Agreement and the other Loan Documents shall be
binding upon and inure to the benefit of the Borrowers, the Lenders, the
Administrative Agent, all future holders of the Notes and their respective
successors and permitted assigns, except that no Loan Party may assign or
transfer any of its rights or obligations under any Loan Document (except in
connection with a merger or consolidation permitted by Section 5.02(d)) without
the prior written consent of the Administrative Agent and each Lender.  Any
purported assignment or transfer by a Loan Party in violation of the foregoing
shall be null and void.

(b)        Participations.  Any Lender may, without notice to or consent of the
Borrowers, at any time sell to one or more banks or other financial institutions
(“Participants”) participating interests in all or a portion of any Loan owing
to such Lender, any Note held by such Lender, any Revolving Loan Commitment of
such Lender or any other interest of such Lender under this Agreement and the
other Loan Documents (including for purposes of this subsection (b),
participations in L/C Obligations and in Swing Line Loans); provided that
notwithstanding the foregoing, no Participant shall be a Loan Party or an
Affiliate of a Loan Party.  In the event of any such sale by a Lender of
participating interests, such Lender’s obligations under this Agreement shall
remain unchanged, such Lender shall remain solely responsible for the
performance thereof, such Lender shall remain the holder of its Notes for all
purposes under this Agreement and the Borrowers and the Administrative Agent
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement.  Any agreement
pursuant to which any such sale is effected may require the selling Lender to
obtain the consent of the Participant in order for such Lender to agree in
writing to any amendment, waiver or consent of a type specified in
Section 8.04(a)(i), (iv), (v)  or (vii) or Section 8.04(b) but may not otherwise
require the selling Lender to obtain the consent of such Participant to any
other amendment, waiver or consent hereunder.  The Borrowers agree that if
amounts outstanding under this Agreement and the other Loan Documents are not
paid when due (whether upon acceleration or otherwise), each Participant shall,
to the fullest extent permitted by law, be deemed to have the right of setoff in
respect of its participating interest in amounts owing under this Agreement and
any other Loan





 

-136-

 

--------------------------------------------------------------------------------

 

 

Documents to the same extent as if the amount of its participating interest were
owing directly to it as a Lender under this Agreement or any other Loan
Documents; provided,  however, that (i) no Participant shall exercise any rights
under this sentence without the consent of the Administrative Agent, (ii) no
Participant shall have any rights under this sentence which are greater than
those of the selling Lender and (iii) such rights of setoff shall be subject to
the obligation of such Participant to share the payment so obtained with all of
the Lenders as provided in Section 2.10(b). 

The Borrowers agree that each Participant shall be entitled to the benefits of
Section 2.11 and Section 2.12 (subject to the requirements and limitations
therein, including the requirements under Section 2.12 (it being understood that
the documentation required under Section 2.12(g) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (c) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Section 2.15 as if it were an assignee under paragraph (c) of this Section; and
(B) shall not be entitled to receive any greater payment under Section 2.11 or
Section 2.12, with respect to any participation, than its participating Lender
would have been entitled to receive, except to the extent such entitlement to
receive a greater payment results from a Change of Law that occurs after the
Participant acquired the applicable participation.  Each Lender that sells a
participation agrees, at the Borrowers’ request and expense, to use reasonable
efforts to cooperate with the Borrowers to effectuate the provisions of
Section 2.15 with respect to any Participant.  Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrowers, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the
contrary.  For the avoidance of doubt, the Administrative Agent (in its capacity
as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(c)        Assignments.  Any Lender may, at any time, sell and assign to any
Lender or any Eligible Assignee (individually, an “Assignee Lender”) all or a
portion of its rights and obligations under this Agreement and the other Loan
Documents (including for purposes of this subsection (c), participations in
L/C Obligations and in Swing Line Loans) (such a sale and assignment to be
referred to herein as an “Assignment”) pursuant to an assignment agreement in
substantially the form of Exhibit G (an “Assignment Agreement”), executed by
each Assignee Lender and such assignor Lender (an “Assignor Lender”) and
delivered to the Administrative Agent for its acceptance and recording in the
Register; provided,  however, that: 





 

-137-

 

--------------------------------------------------------------------------------

 

 

(i)        Each Assignee Lender that shall become a Revolving Lender shall
provide, as a condition to the effectiveness of such assignment, appropriate
assurances and indemnities (which may include letters of credit) to the
L/C Issuer and the Swing Line Lender as each may require with respect to any
continuing obligation to purchase participation interests in any L/C Obligations
or any Swing Line Loans then outstanding;

(ii)       Without the written consent of the Administrative Agent and, if no
Event of Default has occurred and is continuing, the Borrowers (which consent of
the Administrative Agent and the Borrowers shall not be unreasonably withheld or
delayed), no Lender may make any Assignment to any Assignee Lender which is not,
immediately prior to such Assignment, a Lender hereunder, provided that the
Borrowers shall be deemed to have consented to any such Assignment unless it
shall object thereto by written notice to the Administrative Agent within five
(5) Business Days after having received notice thereof;

(iii)      Without the written consent of (1) the Administrative Agent, (2) if
such Assignment would result in the Assignee Lender becoming a Revolving Lender,
the L/C Issuer and the Swing Line Lender, and (3) if no Event of Default has
occurred and is continuing, the Borrowers (which consent shall not be
unreasonably withheld or delayed), no Lender may make any Assignment to any
Assignee Lender (I) that is less than Five Million Dollars ($5,000,000) in the
aggregate or (II)  if, after giving effect to such Assignment, the Revolving
Loan Commitment or Loans of such Lender or such Assignee Lender would be less
than Five Million Dollars ($5,000,000) (except that, in each case, a Lender may
make an Assignment which reduces its Revolving Loan Commitment or Loans to zero
without the written consent of the Borrowers and the Administrative Agent except
to the extent such written consent is required by clause (ii) above and clause
(iv) below); and

(iv)      Without the written consent of the Administrative Agent and, if no
Default has occurred and is continuing, the Borrowers (which consent of the
Administrative Agent and the Borrowers shall not be unreasonably withheld or
delayed), no Lender may make any Assignment which does not assign and delegate
an equal pro rata interest in such Lender’s Revolving Loans, Revolving Loan
Commitment and Term Loans and all other rights, duties and obligations of such
Lender under this Agreement and the other Loan Documents.

Upon such execution, delivery, acceptance and recording of each Assignment
Agreement, from and after the Assignment Effective Date determined pursuant to
such Assignment Agreement, (A) each Assignee Lender thereunder shall be a Lender
hereunder with a Revolving Loan Commitment and Loans as set forth on Attachment
1 to such Assignment Agreement and shall have the rights, duties and obligations
of such a Lender under this Agreement and the other Loan Documents, and (B) the
Assignor Lender thereunder shall be a Lender with a Revolving Loan Commitment
and Loans as set forth on Attachment 1 to such Assignment Agreement or, if the
Revolving Loan Commitment and Loans of the Assignor Lender have been reduced to
$0, the Assignor Lender shall cease to be a Lender and to have any obligation to
make any Loan; provided,  





 

-138-

 

--------------------------------------------------------------------------------

 

 

however, that any such Assignor Lender which ceases to be a Lender shall
continue to be entitled to the benefits of any provision of this Agreement which
by its terms survives the termination of this Agreement; provided further, that
except to the extent otherwise expressly agreed by the affected parties, no
assignment by a Defaulting Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.  Each Assignment Agreement shall be deemed to amend Schedule I to the
extent, and only to the extent, necessary to reflect the addition of each
Assignee Lender, the deletion of each Assignor Lender which reduces its
Revolving Loan Commitment and Loans to $0 and the resulting adjustment of
Revolving Loan Commitment and Loans arising from the purchase by each Assignee
Lender of all or a portion of the rights and obligations of an Assignor Lender
under this Agreement and the other Loan Documents.  On or prior to the
Assignment Effective Date determined pursuant to each Assignment Agreement, the
Borrowers, at their own expense, shall execute and deliver to the Administrative
Agent, in exchange for the surrendered Note(s) of the Assignor Lender
thereunder, new Note(s) to each Assignee Lender thereunder that requests such a
note (with each new Note to be in an amount equal to the Revolving Loan
Commitment or Term Loan, as applicable, assumed by such Assignee Lender) and, if
the Assignor Lender is continuing as a Lender hereunder, new Note(s) to the
Assignor Lender if so requested by such Assignor Lender (with each new Note to
be in an amount equal to the Revolving Loan Commitment and Term Loan, as
applicable, retained by it).  Each such new Note shall be dated the Third
Restatement Effective Date or other date acceptable to such Lender, and each
such new Note shall otherwise be in the form of the Note replaced thereby.  The
Notes surrendered by the Assignor Lender shall be returned by the Administrative
Agent to the Borrowers marked “Replaced”. 

Notwithstanding anything to the contrary contained herein, if at any time Wells
Fargo assigns all of its Revolving Loan Commitment and Loans pursuant to
subsection (c) above, Wells Fargo may, (i) upon 30 days’ notice to the Borrowers
and the Lenders, resign as L/C Issuer and/or (ii) upon five Business Days’
notice to the Borrowers, terminate the Swing Line.  In the event of any such
resignation as L/C Issuer or termination of the Swing Line, the Borrowers shall
be entitled to appoint from among the Lenders a successor L/C Issuer or Swing
Line Lender hereunder; provided,  however, that no failure by the Borrowers to
appoint any such successor shall affect the resignation of Wells Fargo as
L/C Issuer or the termination of the Swing Line, as the case may be.  Wells
Fargo shall retain all the rights and obligations of the L/C Issuer hereunder
with respect to all Letters of Credit outstanding as of the effective date of
its resignation as L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Loans or fund
participations in Unreimbursed Amounts pursuant to Section 2.02(c)).  If Wells
Fargo terminates the Swing Line, it shall retain all the rights of the Swing
Line Lender provided for hereunder with respect to Swing Line Loans made by it
and outstanding as of the effective date of such termination, including the
right to require the Lenders to make Base Rate Loans or fund participations in
outstanding Swing Line Loans pursuant to Section 2.03(c).

In connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrowers and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded





 

-139-

 

--------------------------------------------------------------------------------

 

 

by the Defaulting Lender, to each of which the applicable assignee and assignor
hereby irrevocably consent), to (x) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to the Administrative Agent,
WFS, the L/C Issuer, the Swing Line Lender or any Lender hereunder (and interest
accrued thereon), and (y) acquire (and fund as appropriate) its full pro rata
share of all Loans and participations in Letters of Credit and Swing Line Loans
in accordance with its Revolving Proportionate Share.  Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under Governmental Rules
without compliance with the provisions of this paragraph, then the assignee of
such interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

(d)        Register.  The Borrowers hereby designate the Administrative Agent
(the “Agent”), and the Agent agrees, to serve as the Borrowers’ agent, solely
for purposes of this Section 8.05(d), to maintain a register at its address
referred to in Section 8.01 (the “Register”) on which it will record the
Revolving Loan Commitments from time to time of each of the Lenders, the Loans
made by, and Letters of Credit of, each of the Lenders and each repayment in
respect of the principal amount of the Loans and Letters of Credit of each
Lender.  Failure to make any such recordation, or any error in such recordation
shall not affect the Borrowers’ obligations in respect of such Loans or Letters
of Credit.  With respect to any Lender, the transfer of the Revolving Loan
Commitment of such Lender and the rights to the principal of, and interest on,
any Loan or Letter of Credit made pursuant to such Revolving Loan Commitment
shall not be effective until such transfer is recorded on the Register
maintained by the Agent, such recordation not to be unreasonably delayed.  The
ownership of such Revolving Loan Commitment, Loans and Letters of Credit prior
to such recordation and all amounts owing to the transferor with respect to such
Revolving Loan Commitment, Loans and Letters of Credit shall remain owing to the
transferor.  In addition, the Administrative Agent shall maintain on the
Register information regarding the designation and revocation of designation, of
any Lender as a Defaulting Lender.  The registration of an assignment or
transfer of all or part of any Revolving Loan Commitment, Loan or Letter of
Credit shall be recorded by the Agent on the Register only upon the acceptance
by the Agent of a properly executed and delivered Assignment Agreement pursuant
to Section 8.05(c).  Coincident with the delivery of such an Assignment
Agreement to the Agent for acceptance and registration of assignment or transfer
of all or part of a Loan, or as soon thereafter as practicable, the assigning or
transferor Lender shall surrender the Note evidencing such Loan, and thereupon
one or more new Notes in the same aggregate principal amount shall be issued to
assigning or transferor Lender.  The Borrowers agree to indemnify the Agent from
and against any and all losses, claims, damages and liabilities of whatsoever
nature which may be imposed on, asserted against or incurred by the Agent in
performing its duties under this Section 8.05(d); and the Borrower hereby
designates the Administrative Agent, and the Administrative Agent agrees, to
serve as the Borrower’s agent, solely for purposes of this Section 8.05(d), to
maintain the Participant Register.

(e)        Registration.  Upon its receipt of an Assignment Agreement executed
by an Assignor Lender and an Assignee Lender (and, to the extent required by
Section 8.05(c), by the Borrowers and the Administrative Agent) together with
payment to the Administrative Agent by Assignor Lender of a registration and
processing fee of $3,500,  





 

-140-

 

--------------------------------------------------------------------------------

 

 

the Administrative Agent shall (i) promptly accept such Assignment Agreement and
(ii) on the Assignment Effective Date determined pursuant thereto record the
information contained therein in the Register and give notice of such acceptance
and recordation to the Lenders and the Borrowers.  The Administrative Agent may,
from time to time at its election, prepare and deliver to the Lenders and the
Borrowers a revised Schedule I reflecting the names, addresses and respective
Revolving Loan Commitment or Loans of all Lenders then parties hereto (and in
any event Schedule I shall be deemed amended to reflect any assignment
consummated pursuant to the terms of this Agreement or upon any Lender becoming
a party to this Agreement by any other means (including pursuant to a joinder as
contemplated by Section 2.01(b)).

(f)        Confidentiality.  Subject to Section 8.10, the Administrative Agent
and the Lenders may disclose the Loan Documents and any financial or other
information relating to the Loan Parties to each other or to any potential
Participant or Assignee Lender.

(g)        Pledges to Federal Reserve Banks; Other Pledges of
Notes.  Notwithstanding any other provision of this Agreement, any Lender may at
any time assign all or a portion of its rights under this Agreement and the
other Loan Documents to a Federal Reserve Bank.  No such assignment shall
relieve the assigning Lender from its obligations under this Agreement and the
other Loan Documents.  In the case of any Lender that is a Fund, such Lender may
(i) assign or pledge all or any portion of the Loans held by it (and Notes
evidencing such Loans) to the trustee under any indenture to which such Lender
is a party in support of its obligations to the trustee for the benefit of the
applicable trust beneficiaries, or (ii) pledge all or any portion of the Loans
held by it (and Notes evidencing such Loans) to its lenders for collateral
security purpose; provided, however, no such pledgee under clause (i) or
(ii) shall become a Lender hereunder (by foreclosure, transfer in lieu of
foreclosure or otherwise) unless and until it complies with the assignment
provisions of this Agreement to become a Lender hereunder and has received all
consents required hereunder.

(h)        True Sale.  All participations in the Obligations or any portion
thereof, whether pursuant to provisions hereof or otherwise, are intended to be
“true sales” for purposes of financial reporting in accordance with Statement of
Financial Accounting Standards No. 140.  Accordingly, the L/C Issuer or any
Lender that sells or is deemed to have sold a participation in the Obligations
(including any participations in Letters of Credit and/or Loans, any
participations described in clause (b) above and any participations under
Section 2.10(b)) (each a “Participation Seller”) hereby agrees that if such
Participation Seller receives any payment in respect of the Obligations to which
such participation relates through the exercise of setoff by such Participation
Seller against the Borrowers or any other obligor, then such Participation
Seller agrees to promptly pay to the participating party in such participation
such participant’s pro rata share of such setoff (after giving effect to any
sharing with the Lenders under Section 2.10(b) hereof).

(i)        Additional Forms.  If required by applicable Governmental Rules or
otherwise deemed prudent by the Administrative Agent, the Borrowers and each
Lender shall prepare, execute and deliver a completed Form U-1 (or Form G-3, as
applicable) for





 

-141-

 

--------------------------------------------------------------------------------

 

 

each Lender (and, if applicable, for each Participant, in which case the
applicable Lender shall cause its Participant to satisfy the requirements of
this Section).

8.06. Setoff; Security Interest.

(a)        Setoffs By Lenders.  In addition to any rights and remedies of the
Lenders provided by law, each Lender shall have the right, with the prior
consent of the Administrative Agent but without prior notice to or consent of
the Borrowers, any such notice and consent being expressly waived by the
Borrowers to the extent permitted by applicable Governmental Rules, upon the
occurrence and during the continuance of an Event of Default, to set-off and
apply against the Obligations any amount owing from such Lender to the
Borrowers; provided,  however, that in the event that any Defaulting Lender
shall exercise any such right of set-off, (i) all amounts so set off shall be
paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.16 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (ii) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of set-off.  The aforesaid right of set-off
may be exercised by such Lender or its Affiliates against the Borrowers or
against any trustee in bankruptcy, debtor in possession, assignee for the
benefit of creditors, receiver or execution, judgment or attachment creditor of
the Borrowers or against anyone else claiming through or against the Borrowers
or such trustee in bankruptcy, debtor in possession, assignee for the benefit of
creditors, receiver, or execution, judgment or attachment creditor,
notwithstanding the fact that such right of set-off may not have been exercised
by such Lender at any prior time.  Each Lender agrees promptly to notify the
Borrowers after any such set-off and application made by such Lender; provided,
that the failure to give such notice shall not affect the validity of such
set-off and application.

(b)        Security Interest.  As security for the Obligations, the Borrowers
hereby grant to the Administrative Agent and each Lender, for the benefit of the
Administrative Agent and the Lenders, a continuing security interest in any and
all deposit accounts or moneys of the Borrowers now or hereafter maintained with
such Lender.  Each Lender shall have all of the rights of a secured party with
respect to such security interest.

8.07. No Third Party Rights.  Nothing expressed in or to be implied from this
Agreement is intended to give, or shall be construed to give, any Person, other
than the parties hereto and their permitted successors and assigns hereunder,
any benefit or legal or equitable right, remedy or claim under or by virtue of
this Agreement or under or by virtue of any provision herein.

8.08. Partial Invalidity.  If at any time any provision of this Agreement is or
becomes illegal, invalid or unenforceable in any respect under the law or any
jurisdiction, neither the legality, validity or enforceability of the remaining
provisions of this Agreement nor the legality, validity or enforceability of
such provision under the law of any other jurisdiction shall in any way be
affected or impaired thereby.





 

-142-

 

--------------------------------------------------------------------------------

 

 

8.09. Jury Trial.  EACH OF THE BORROWERS, THE LENDERS AND THE ADMINISTRATIVE
AGENT, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE GOVERNMENTAL RULES, HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY AS TO ANY ISSUE RELATING HERETO IN
ANY ACTION, PROCEEDING, OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT.

8.10. Confidentiality.  None of the Administrative Agent, any Joint Lead
Arranger or any Lender shall disclose to any Person any Confidential
Information, except that the Administrative Agent, any Joint Lead Arranger and
any Lender may disclose any such information (a) to its own directors, officers,
employees, auditors, counsel and other advisors and to its Affiliates; (b) to
the Administrative Agent, any Joint Lead Arranger or any other Lender; (c) which
is otherwise known or available to the public or which is otherwise known to the
receiving party prior to the time such Confidential Information was delivered to
the Administrative Agent, any Joint Lead Arranger or any Lender; (d) if required
or appropriate in any report, statement or testimony submitted to any
Governmental Authority having or claiming to have jurisdiction over the
Administrative Agent, such Joint Lead Arranger or such Lender (including as
required in connection with pledges and assignments permitted under
Section 8.05(g)); (e) if required in response to any summons or subpoena; (f) in
connection with any enforcement by the Administrative Agent, the Joint Lead
Arrangers or the Lenders of their rights under this Agreement or the other Loan
Documents or any litigation among the parties relating to the Loan Documents or
the transactions contemplated thereby; (g) to comply with any Requirement of Law
applicable to the Administrative Agent, such Joint Lead Arranger or such Lender;
(h) to any Assignee Lender or Participant or any prospective Assignee Lender or
Participant; provided that such Assignee Lender or Participant or prospective
Assignee Lender or Participant agrees to be bound by the provisions of (or
provisions substantially similar to) this Section 8.10;  (i) the Title Company
or (j) otherwise with the prior consent of such Loan Party; provided,  however,
that any disclosure made in violation of this Agreement shall not affect the
obligations of the Loan Parties under this Agreement and the other Loan
Documents.  In addition, the Administrative Agent and the Lenders may disclose
the existence of this Agreement and information about this Agreement to market
data collectors, similar service providers to the lending industry and service
providers to the Administrative Agent and the Lenders in connection with the
administration of this Agreement and the other Loan Documents.  Nothing in this
Section 8.10 shall limit the use of any Platform as described in
Section 8.01(b).  

8.11. Counterparts.  This Agreement may be executed in any number of identical
counterparts, any set of which signed by all the parties hereto shall be deemed
to constitute a complete, executed original for all purposes.  Transmission by
facsimile, “pdf” or similar electronic copy of an executed counterpart of this
Agreement shall be deemed to constitute due and sufficient delivery of such
counterpart.  Any party hereto may request an original counterpart of any party
delivering such electronic counterpart.

8.12. Consent to Jurisdiction.  Each of the parties to this Agreement
irrevocably submits to the non-exclusive jurisdiction of the courts of the State
of Nevada and the courts of the United States located in Nevada and agrees that
any legal action, suit or proceeding arising out of or relating to this
Agreement or any of the other Loan Documents may be brought against such party
in any such courts.  In addition, the Borrowers irrevocably submit to the
non-exclusive jurisdiction of the courts of any State (each a “Real Property
State”) where any real property described in any





 

-143-

 

--------------------------------------------------------------------------------

 

 

Real Property Security Agreement is located and the courts of the United States
located in any such Real Property State and agrees that any legal action, suit
or proceeding arising out of or relating to any Real Property Security Agreement
related to real property located in a Real Property State may be brought against
such party in any such courts in such Real Property State.  Final judgment
against any party in any such action, suit or proceeding shall be conclusive and
may be enforced in any other jurisdiction by suit on the judgment, a certified
or exemplified copy of which shall be conclusive evidence of the judgment, or in
any other manner provided by law.  Nothing in this Section 8.12 shall affect the
right of any party to commence legal proceedings or otherwise sue any other
party in any other appropriate jurisdiction, or concurrently in more than one
jurisdiction, or to serve process, pleadings and other papers upon any other
party in any manner authorized by the laws of any such jurisdiction.  The
Borrowers agree that process served either personally or by registered mail
shall, to the extent permitted by law, constitutes adequate service of process
in any such suit.  Each of the parties to this Agreement irrevocably waives to
the fullest extent permitted by applicable Governmental Rules (a) any objection
which it may have now or in the future to the laying of the venue of any such
action, suit or proceeding in any court referred to in the first sentence above;
(b) any claim that any such action, suit or proceeding has been brought in an
inconvenient forum; (c) its right of removal of any matter commenced by any
other party in the courts of the State of Nevada or any Real Property State or
to any court of the United States; (d) any immunity which it or its assets may
have in respect of its obligations under this Agreement or any other Loan
Document from any suit, execution, attachment (whether provisional or final, in
aid of execution, before judgment or otherwise) or other legal process; and
(e) any right it may have to require the moving party in any suit, action or
proceeding brought in any of the courts referred to above arising out of or in
connection with this Agreement or any other Loan Document to post security for
the costs of any party or to post a bond or to take similar action.

8.13. Relationship of Parties.  The relationship between the Borrowers, on the
one hand, and the Lenders and the Administrative Agent, on the other, is, and at
all times shall remain, solely that of borrowers and lenders.  Neither the
Lenders nor the Administrative Agent shall under any circumstances be construed
to be partners or joint venturers of the Borrowers or any of their Affiliates;
nor shall the Lenders nor the Administrative Agent under any circumstances be
deemed to be in a relationship of confidence or trust or a fiduciary
relationship with the Borrowers or any of their Affiliates, or to owe any
fiduciary duty to the Borrowers or any of their Affiliates.  The Lenders and the
Administrative Agent do not undertake or assume any responsibility or duty to
the Borrowers or any of their Affiliates to select, review, inspect, supervise,
pass judgment upon or otherwise inform the Borrowers or any of their Affiliates
of any matter in connection with its or their property, any security held by the
Administrative Agent or any Lender or the operations of the Borrowers or any of
their Affiliates.  The Borrowers and each of their Affiliates shall rely
entirely on their own judgment with respect to such matters, and any review,
inspection, supervision, exercise of judgment or supply of information
undertaken or assumed by any Lender or the Administrative Agent in connection
with such matters is solely for the protection of the Lenders and the
Administrative Agent and neither the Borrowers nor any of their Affiliates is
entitled to rely thereon.

8.14. Time.  Time is of the essence as to each term or provision of this
Agreement and each of the other Loan Documents.





 

-144-

 

--------------------------------------------------------------------------------

 

 

8.15. Waiver of Punitive Damages.  Notwithstanding anything to the contrary
contained in this Agreement, the Borrowers hereby agree that they shall not seek
from the Lenders or the Administrative Agent punitive damages under any theory
of liability. 

8.16. USA PATRIOT Act.  Each Lender hereby notifies the Borrowers that pursuant
to the requirements of the Patriot Act, it is required to obtain, verify and
record information that identifies the Borrowers, which information includes the
name and address of the Borrowers and other information that will allow such
Lender to identify the Borrowers in accordance with the Patriot Act.

8.17. Waivers and Agreements of Borrowers.  While not intended by the parties
hereto, if it is determined that any Borrower is a surety of another Borrower:

(a)        Without limiting the provisions of Section 1.13, the covenants,
agreements and obligations of each Borrower set forth herein are joint and
several and shall be primary obligations of such Borrower, and such obligations
shall be absolute, unconditional and irrevocable, and shall remain in full force
and effect without regard to, and shall not be released, discharged or in any
way affected by, any circumstance or condition whatsoever, foreseeable or
unforeseeable.

(b)        Each Borrower hereby waives (i) any right of redemption with respect
to the Collateral after the sale hereunder, and all rights, if any, of
marshalling of the Collateral or other collateral or security for the
Obligations and (ii) any right (except as shall be required by applicable
statute and cannot be waived) to require the Administrative Agent or any Lender
to (A) proceed against the other Borrowers or any other Person, (B) proceed
against or exhaust any other collateral or security for any of the Obligations
or (C) pursue any remedy in the Administrative Agent’s or any Lender’s power
whatsoever.  Each Borrower hereby waives any defense based on or arising out of
any defense of the other Borrowers or any other Person other than payment in
full of the Obligations, including, without limitation, any defense based on or
arising out of the disability of the other Borrowers or any other Person, or the
enforceability of the Obligations or any part thereof from any cause, or the
cessation from any cause of the liability of the other Borrowers other than
payment in full of the Obligations.  The Administrative Agent may, at its
election, foreclose on any security held by the Administrative Agent by one or
more judicial or non-judicial sales, whether or not every aspect of any such
sale is commercially reasonable (to the extent such sale is permitted by
applicable law), or exercise any other right or remedy the Administrative Agent
may have against the other Borrowers or any other Person, or any security,
without affecting or impairing in any way the liability of any Borrower
hereunder except to the extent the Obligations have been paid in full.  Each
Borrower waives all rights and defenses arising out of an election of remedies
by the Administrative Agent, even though that election of remedies, such as
nonjudicial foreclosure with respect to security for a guaranteed obligation,
has destroyed such Borrower’s rights of subrogation and reimbursement against
the other Borrowers.

8.18. Clarification.  Notwithstanding anything to the contrary, the parties
hereto understand and agree that Wells Fargo is acting in various capacities
under this Agreement and the other Loan Documents and therefore shall be
permitted to fulfill its roles and manage its various duties





 

-145-

 

--------------------------------------------------------------------------------

 

 

hereunder in such manner as Wells Fargo sees fit and, for the avoidance of
doubt, in lieu of sending notices to itself when acting in different capacities
Wells Fargo may keep internal records regarding all such communications, notices
and actions related to this Agreement and the other Loan Documents in accordance
with its past practice. 

8.19. Costs to Prevailing Party.  If any action or arbitration proceeding is
brought by any party against any other party under this Credit Agreement or any
of the Loan Documents, the prevailing party shall be entitled to recover such
costs and attorney’s fees as the court or the arbitrator in such action or
proceeding may adjudge as appropriate. 

8.20. Notes.  Each of the lenders party to the Existing Credit Agreement hereby
agrees to return its Revolving Loan Note (as defined in the Existing Credit
Agreement) marked “cancelled” to the Borrowers after receipt by such lender of
its Revolving Loan Note under this Agreement.  The Swing Line Lender hereby
agrees to return its Swing Loan Note (as defined in the Existing Credit
Agreement) marked “cancelled” to the Borrowers after receipt by the Swing Line
Lender of its Swing Loan Note under this Agreement.

[The first signature page follows]

 

 



 

-146-

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Borrowers, the Lenders, the Administrative Agent, the
L/C Issuer and the Swing Line Lender have caused this Agreement to be executed
as of the day and year first above written.

 

BORROWERS:

 

 

 

 

MONARCH CASINO & RESORT, INC.,  

 

a Nevada corporation

 

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

 

 

GOLDEN ROAD MOTOR INN, INC.,  

 

a Nevada corporation

 

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

 

 

MONARCH GROWTH INC.,  

 

a Nevada corporation

 

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

 

 

MONARCH BLACK HAWK, INC.,  

 

a Colorado corporation

 

 

 

 

 

 

 

By:

 

 

Name:

 

Title:





[Signature Page to Third Amended and Restated Credit Agreement – Monarch 2016]

 

--------------------------------------------------------------------------------

 

 

 

ADMINISTRATIVE AGENT, L/C ISSUER
AND SWING LINE LENDER:

 

 

 

 

 

WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent,
L/C Issuer and Swing Line Lender

 

 

 

 

 

 

 

By:

 

 

Name: Candace Borrego

 

Title:   Director

 

 

 

 

THE LENDERS:

 

 

 

 

 

 

 

WELLS FARGO BANK, NATIONAL
ASSOCIATION

 

 

 

 

 

 

 

By:

 

 

Name: Candace Borrego

 

Title:   Director

 

 

 



[Signature Page to Third Amended and Restated Credit Agreement – Monarch 2016]

 

--------------------------------------------------------------------------------

 

 

SCHEDULE I

THE LENDERS

Part A

LENDER

 

REVOLVING LOAN
COMMITMENT

 

REVOLVING
PROPORTIONATE SHARE

Wells Fargo Bank,
National Association

 

$75,000,000

 

30.0%

Bank of America N.A.

 

$75,000,000

 

30.0%

U.S. Bank National Association

 

$50,000,000

 

20.0%

ZB, N.A. dba Nevada State Bank

 

$35,000,000

 

14.0%

Mutual of Omaha Bank

 

$15,000,000

 

6.0%

 

 

 

 

 

TOTAL

 

$250,000,000

 

100%

 

 



1

 

--------------------------------------------------------------------------------

 

 

Part B

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

as a Lender

 

Notices:

 

Wells Fargo Bank, National Association

5340 Kietzke Lane, Suite 201

Reno, Nevada 89511

Attention:  Candace Borrego

Tel. No.  (775) 689-6131

Fax No.  (775) 689-6026

E-mail.  Candace.Borrego@wellsfargo.com

 

 

Domestic and Foreign Lending Office:

 

Wells Fargo Bank, National Association

1525 W. W.T. Harris Blvd

MAC D1109-019

Charlotte, NC 28262

Attention:  Agency Services

Fax No.  (704) 715-0017

E-mail.  agencyservices.requests@wellsfargo.com

 





2

 

--------------------------------------------------------------------------------

 

 

BANK OF AMERICA N.A.

as a Lender

 

Notices:

 

Bank of America N.A.

401 S. Virginia Street, 2nd Floor

Reno, Nevada 89501-2196

Attention:  Donald Schulke

Tel. No.  (775) 325-9012

Fax No.  (312) 453-5958

E-mail.  donald.d.schulke@baml.com

 

 

Domestic and Foreign Lending Office:

 

Bank of America N.A.

2001 Clayton Rd. Bldg. B

Concord, California 94520

Attention:  GV Kumar

Tel. No.  (415) 436-3683  ext. 64672

Fax No.  (312) 453-4144

E-mail.  Gv.kumar@bankofamerica.com





3

 

--------------------------------------------------------------------------------

 

 

U.S. BANK, NATIONAL ASSOCIATION

as a Lender

 

Notices:

 

U.S. Bank, National Association
One East Liberty, Suite 111
Reno, Nevada 89501

Attention:  Bridget de Arrieta

Tel. No.  (775) 688-3510

Fax No.  (775) 688-3572

E-mail.  Bridget.dearrieta@usbank.com

 

 

Domestic and Foreign Lending Office:

 

U.S. Bank, National Association
555 SW Oak, PD-OR-P7LS
Portland, Oregon 97208
Attention: CLS Syndication Services
Tel. No.: (920) 237-7601
Fax No.: (866) 721-7062






4

 

--------------------------------------------------------------------------------

 

 

ZB, N.A. DBA NEVADA STATE BANK

as a Lender

 

Notices:

 

ZB, N.A. dba Nevada State Bank
1 West Liberty Street, 2nd Floor
Reno, NV 89505

Attention:  Jamie Gazza

Tel. No.  (775) 688-7966

Fax No.  (775) 688-6960

E-mail.  jamie.gazza@nsbank.com

 

 

Domestic and Foreign Lending Office:

 

ZB, N.A. dba Nevada State Bank
2460 S 3270 W
West Valley, UT 84119

Attention:  Carson Kocherhans

Tel. No.  (801) 844-4891

Fax No.  (855) 376-0478

E-mail.  CLOZB-Parts@zionsbancorp.com

 





5

 

--------------------------------------------------------------------------------

 

 

MUTUAL OF OMAHA BANK

as a Lender

 

Notices:

 

Mutual of Omaha Bank
8945 W. Russell Road, Suite 300
Las Vegas, Nevada 89148

Attention:  Mei Ling Chua

Tel. No.  (702) 492-5802

Fax No.  (402) 633-6382

E-mail.  Meling.chua@mutualofomahabank.com

 

 

Domestic and Foreign Lending Office:

 

Mutual of Omaha Bank
8945 W. Russell Road, Suite 300
Las Vegas, Nevada 89148

Attention:  Laura Linton

Tel. No.  (702) 492-5803

Fax No.  (402) 633-6382

E-mail.  Laura.linton@mutualofomahabank.com

 

 



6

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 3.01

Conditions Precedent to Closing

The Third Restatement Effective Date is subject to: (i) in the case of all
conditions listed below which can be satisfied by the delivery of documentation
or other items by the Borrowers, receipt by the Administrative Agent of such
documentation or other items, each in form and substance reasonably satisfactory
to the Administrative Agent and each Lender and with sufficient copies for the
Administrative Agent (and, where expressly indicated, each Lender) and (ii) in
the case of all other conditions listed below, the Administrative Agent’s
determination that such conditions have been reasonably satisfied or waived.

(a)        Principal Loan Documents.

(i)        This Agreement, duly executed by the Borrowers, each Lender and the
Administrative Agent;

(ii)       A new or amended and restated Revolving Loan Note payable to each
Revolving Lender, each duly executed by the Borrowers;

(iii)      An amended and restated Swing Loan Note payable to the Swing Line
Lender in the principal amount of the Swing Line Sublimit, duly executed by the
Borrowers; and

(iv)      The Security Agreement in form and substance satisfactory to the
Administrative Agent, duly executed by the Borrowers, together with, to the
extent not previously delivered to the Administrative Agent, (A) the Pledged
Intercompany Notes, if any, (B) the original certificates (if any) representing
all of the outstanding Equity Securities each Subsidiary that is pledged to the
Administrative Agent pursuant to the Security Agreement, together with undated
stock or membership powers duly executed by the appropriate Loan Party, as
applicable, in blank and attached thereto; and (C) all other collateral listed
on Schedule I of the Security Agreement.

(b)        Borrowers’ Organizational Documents.

(i)        The certificate of incorporation or articles of organization  of each
Borrower, certified as of a recent date prior to the Third Restatement Effective
Date by the Secretary of State (or comparable official) of such Borrower’s state
of incorporation;

(ii)       A  certificate of the Secretary or an Assistant Secretary of each
Borrower, dated the Third Restatement Effective Date, certifying that
(A) attached thereto is a true and correct copy of the bylaws of such Borrower
as in effect on the Third Restatement Effective Date; (B) attached thereto are
true and correct copies of resolutions duly adopted by the board of directors or
other governing body of such Borrower and continuing in effect, which authorize
the execution, delivery and performance by such Borrower of this Agreement and
the other Loan





 

--------------------------------------------------------------------------------

 

 

Documents executed or to be executed by such Borrower and the consummation of
the transactions contemplated hereby and thereby; (C) there are no proceedings
for the dissolution or liquidation of such Borrower; and (D) the incumbency,
signatures and authority of the officers of such Borrower authorized to execute,
deliver and perform this Agreement, the other Loan Documents and all other
documents, instruments or agreements related thereto executed or to be executed
by such Borrower;  and

(iii)      Certificates of good standing (or comparable certificates) for each
Borrower, certified as of a recent date prior to the Third Restatement Effective
Date by the Secretary of State (or comparable official) of Delaware and each
state in which such Borrower is qualified to do business.

(c)        Financial Statements, Financial Condition, Etc.

(i)        A copy of the audited Financial Statements of Parent and its
Subsidiaries for fiscal years 2013 through 2015 (prepared on a consolidated
basis), each with an unqualified opinion from an independent accounting firm
acceptable to the Administrative Agent and the Lenders;

(ii)       A copy of the unaudited Financial Statements of Parent and its
Subsidiaries for the fiscal year to date ended as of March 31, 2016 (prepared on
a consolidated basis), certified by the chief financial officer or vice
president of finance of the Borrowers to present fairly the financial condition,
results of operations and other information reflected therein and to have been
prepared in accordance with GAAP (subject to normal year-end audit
adjustments); 

(iii)      A copy of (and the Administrative Agent’s and Required Lenders’
satisfactory review of) the projected financial statements of Parent and its
Subsidiaries by fiscal year for each of the fiscal years through the Maturity
Date (which shall be quarterly for the fiscal years ending December 31, 2016 and
December 31, 2017 and annually thereafter), together with narrative assumptions,
including, in each case, projected balance sheets, statements of income and
retained earnings and statements of cash flow of Parent and its Subsidiaries,
all in reasonable detail and reflecting the Borrowers’ compliance with each of
the covenants set forth in Section 5.03 of this Agreement, all prepared by a
financial officer of the Borrowers; and

(iv)      Such other financial, business and other information regarding the
Borrowers or any other Loan Party as the Administrative Agent, the L/C Issuer,
the Swing Line Lender or any Lender may request.

(d)        Collateral Documents; Real Property Documents.

(i)        Evidence that upon the filing of appropriate financing statements the
Administrative Agent will have a valid, perfected first priority Lien on all
Collateral as to which a security interest can be perfected by filing a
financing statement, subject to Permitted Liens;





-2-

 

--------------------------------------------------------------------------------

 

 

(ii)        Uniform Commercial Code search certificates from the jurisdictions
in which Uniform Commercial Code financing statements are to be filed pursuant
to subsection (d)(i) above reflecting no other financing statements or filings
which evidence Liens of other Persons in the Collateral which are prior to the
Liens granted to the Administrative Agent in this Agreement, the Security
Documents and the other Loan Documents, except for any such prior Liens which
are expressly permitted by this Agreement to be prior;

(iii)       Amendments to or amended and restated Control Agreement or new
Control Agreements with each bank and securities intermediary at which a
Borrower maintains a deposit account (other than Pari-mutuel Accounts) or
securities account, to the extent any such accounts are not subject to Control
Agreements;

(iv)      The Borrowers shall have complied with FIRREA and all other legal
requirements for the making of the loan and all of the Administrative Agent’s
policies in respect of real estate construction loans (including, without
limitation, receipt of results of flood zone report (and confirmation of such
receipt) and maintenance of necessary flood insurance in amounts and where
required under applicable law);

(v)        The Administrative Agent shall have received a Phase I environmental
assessment and such other environmental report reasonably requested by the
Administrative Agent regarding the real property by an environmental engineering
firm acceptable to the Administrative Agent showing no environmental conditions
in violation of Environmental Laws or liabilities under Environmental Laws,
either of which could reasonably be expected to have a Material Adverse Effect;

(vi)      Appropriate documents for filing with the United States Patent and
Trademark Office, the United States Copyright Office and all other filings
necessary to perfect the security interests granted to the Administrative Agent
by the Security Documents, all appropriately completed and duly executed by the
applicable Loan Party and, where appropriate, notarized;

(vii)     With regard to real property owned by the Borrowers and located in
Colorado, an irrevocable commitment to issue modification endorsements to the
existing ALTA extended coverage Lender’s policies of title insurance insuring
the continuing validity and priority of the Black Hawk Deed of Trust and MGI
Deed of Trust for the benefit of Administrative Agent as modified by the
modifications to the Real Property Security Documents, in such form as the
Administrative Agent may require, issued by a title insurer acceptable to the
Administrative Agent immediately following the recordation of the modifications
of the Real Property Security Documents;  

 





-3-

 

--------------------------------------------------------------------------------

 

 

(viii)     With regard to real property owned by Borrowers and located in Nevada
(in any event excluding the Atlantis - BLILP Lease), an irrevocable commitment
to issue a datedown endorsement of the existing ALTA extended coverage Lender’s
policy of title insurance insuring the validity and priority of the Atlantis
Deed of Trust for the benefit of Administrative Agent as modified by the
modifications to the Real Property Security Documents, in such form as the
Administrative Agent may require, issued by a title insurer acceptable to the
Administrative Agent immediately following the recordation of such Real Property
Security Document;

(ix)       an amendment to each Real Property Security Document or an amended
and restated version of a Real Property Security Document, as applicable, duly
executed and in recordable form for all appropriate jurisdictions, as
applicable;

(x)        an amendment and reaffirmation to each Environmental Indemnity
Agreement;  

(xi)       Such other documents, instruments and agreements as the
Administrative Agent may request to establish and perfect the Liens granted to
the Administrative Agent or any Lender in this Agreement, the Security Documents
and the other Loan Documents; and

(xii)      Such other evidence as the Administrative Agent may request to
establish that the Liens granted to the Administrative Agent or any Lender Party
in this Agreement, the Security Documents and the other Loan Documents are or
upon the proper filings shall be perfected and prior to the Liens of other
Persons in the Collateral, except for any such Liens which are expressly
permitted by this Agreement to be prior.

(e)        Opinion.  A favorable written opinions from counsel for the Loan
Parties dated the Third Restatement Effective Date, addressed to the
Administrative Agent for the benefit of the Administrative Agent and the
Lenders, covering such legal matters as the Administrative Agent may request and
otherwise in form and substance satisfactory to the Administrative Agent.

(f)        Other Items.

(i)        A duly completed and timely delivered Notice of Loan Borrowing for
Revolving Loans;

(ii)       A duly completed Notice of Account Designation;

(iii)      The capital and ownership structure (including operating agreements,
company agreements, articles of incorporation and by-laws), stockholders
agreements and management of the Loan Parties shall be reasonably satisfactory
to Administrative Agent, WFS and Lenders;





-4-

 

--------------------------------------------------------------------------------

 

 

(iv)       Certificates of insurance, loss payable endorsements naming the
Administrative Agent as loss payee and the Administrative Agent and the Lenders
as additional insured, as required by Section 5.01(d) of this Agreement and an
insurance analysis and review from a consultant acceptable to the Administrative
Agent;

(v)        There shall not exist any pending or threatened action, suit,
investigation or proceeding, which, if adversely determined, could materially
and adversely affect the Loan Parties, any transaction contemplated hereby or
the ability of any Loan Party to perform its obligations under the Loan
Documents or the ability of the Lenders to exercise their rights thereunder;

(vi)       There shall not exist (A) any order, decree, judgment, ruling or
injunction which restrains any part of the consummation of the transactions
contemplated under this Agreement in the manner contemplated by the Loan
Documents (or any documents executed in connection therewith); or (B) any
litigation pending or threatened against any Loan Party as of the Third
Restatement Effective Date which could have a Material Adverse Effect;

(vii)      Copies of all Rate Contracts to which a Borrower or any Loan Party is
a party;

(viii)     A certificate of the chief financial officer or vice president of
finance of the Borrowers, addressed to the Administrative Agent and dated the
Third Restatement Effective Date, certifying that:

(A)        The representations and warranties set forth in Article IV and in the
other Loan Documents are true and correct in all material respects as of such
date (except to the extent that such representation and warranty is qualified by
materiality, in which case such representation and warranty must be true in all
respects) as if made on such date (except for representations and warranties
expressly made as of a specified date, which shall be true and correct in all
material respects (except to the extent that such representation and warranty is
qualified by materiality, in which case such representation and warranty must be
true in all respects) as of such date);

(B)        No Default has occurred and is continuing as of such date;

(C)        Each Loan Party has obtained all Governmental Authorizations and all
consents of other Persons, in each case that are necessary or advisable to have
been obtained prior to the Third Restatement Effective Date in connection with
the transactions herein and the continued operation of the business conducted by
the Loan Parties in substantially the same manner as conducted prior to the
Third Restatement Effective Date.  Each such Governmental Authorization or
consent is in full force and effect, except in a case where the failure to
obtain or maintain a Governmental





-5-

 

--------------------------------------------------------------------------------

 

 

Authorization or consent, either individually or in the aggregate, could not
have a Material Adverse Effect.  All applicable waiting periods have expired
without any action being taken or threatened by any competent authority that
would restrain, prevent or otherwise impose adverse conditions on the
transactions contemplated by the Loan Documents.  No action, request for stay,
petition for review or rehearing, reconsideration, or appeal with respect to any
of the foregoing is pending, and the time for any applicable Governmental
Authority to take action to set aside its consent on its own motion, if any, has
expired; and

(D)        No temporary restraining order, preliminary or permanent injunction
or other order preventing the Borrowers, the Administrative Agent or any Lender
Party from entering into this Agreement or the other Loan Documents or
consummating the transactions contemplated hereby or thereby shall have been
issued by any court of competent jurisdiction or other Governmental Authority
having authority over any such Person and remains in effect, and no applicable
Governmental Rules shall be enacted or deemed applicable to the Loan Documents
by a Governmental Authority having authority over any such Person that makes the
closing of the Loan Documents or any extensions of credit thereunder illegal;

(ix)       To the extent not included in clause (b) or (c) above, a certified
copy of each of the Material Documents of the Borrowers that have been executed
prior to the Third Restatement Effective Date (including all exhibits,
appendices, schedules, annexes and attachments thereto and amendments and
assignments thereof);

(x)        Each Loan Party has provided the documentation and other information
to the Lenders that is required by regulatory authorities under applicable “know
your customer” and anti-money-laundering rules and regulations, including,
without limitation, the Patriot Act;

(xi)       All fees and expenses payable to the Administrative Agent and the
Lenders on or prior to the Third Restatement Effective Date (including all fees
payable to the Administrative Agent pursuant to the Fee Letter);

(xii)      All fees and expenses of counsel to the Administrative Agent invoiced
through the Third Restatement Effective Date; and

(xiii)     Such other evidence as the Administrative Agent or any Lender may
request to establish the accuracy and completeness of the representations and
warranties and the compliance with the terms and conditions contained in this
Agreement and the other Loan Document.

 

 



-6-

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 3.03

Conditions Precedent to Construction Loans

(a)        The Administrative Agent shall have received evidence that any
material inspection required by any Governmental Authority to have been
completed prior to the date of such Construction Loan has been completed to the
satisfaction of such Governmental Authority or such inspection completion date
is extended. 

(b)        The initial General Contractor shall be reasonably satisfactory to
the Construction Consultant and the Administrative Agent, and if there has been
any change in the identity of the General Contractor, any new General Contractor
shall be reasonably satisfactory to the Construction Consultant and the
Administrative Agent. 

(c)        Prior to the initial Construction Loan, the Administrative Agent
shall have completed its costing analysis with respect to the Expansion Project
in form and substance reasonably satisfactory to the Administrative Agent and,
in connection with the foregoing, the Construction Consultant and the
Administrative Agent shall have received true and correct copies of (i) two (2)
sets of the Plans and Specifications for the construction of the Expansion
Project, certified as complete by the architect that prepared them, together
with evidence of all necessary or appropriate approvals of governmental agencies
or private parties,  (ii) construction schedule, soils report and ALTA survey
for the Expansion Project, (iii) the Construction Contract and all documentation
setting forth the overall guaranteed maximum price for the Expansion Project,
(iv) all architectural and design contracts and construction contracts for the
construction of the Expansion Project, as well as all material engineering and
other analyses prepared and material construction contracts entered into with
respect thereto, (v) the Construction Budget (including contingency amount), the
form, substance and scope of which shall be acceptable to the Administrative
Agent (in consultation with the Construction Consultant) and (vi) if requested
by the Administrative Agent, updated projections (including projected balance
sheets, statements of income and statements of cash flow of Parent and its
Subsidiaries and projected Capital Expenditures and quarterly projections of the
Borrowers’ compliance with each of the covenants set forth in Section 5.03 of
this Agreement).  All the documents and other items described in this clause
(c) must be in form and substance reasonably acceptable to the Administrative
Agent (in consultation with the Construction Consultant). 

(d)        The Construction Consultant and the Administrative Agent shall have
received the following, in form and substance satisfactory to the Administrative
Agent and the Construction Consultant:

(i)        any change orders with respect to the Expansion Project, and if there
have been any changes to the previously delivered versions of the Plans and
Specifications, Construction Budget, construction schedule or the Construction
Contract which are not reflected in such change orders or any previously
delivered change orders, such revised Plans and Specifications, revised
Construction Budget, revised schedule or revised Construction Contract, as
applicable;





 

 

 

--------------------------------------------------------------------------------

 

 

(ii)        if applicable, a copy of the General Contractor’s application for
payment to the applicable Loan Party, and confirmed by the Construction
Consultant and, if required by the Administrative Agent or the Title Company,
signed by the applicable Loan Party, on AIA Forms G702 and G703/G703A or other
forms acceptable to the Administrative Agent and/or the Title Company as
applicable;

(iii)       copies of conditional lien waivers from the General Contractor for
any lienable work and materials for which such Loan will be used and
unconditional lien waivers from the General Contractor for any lienable work and
materials relating to a prior Loan (to the extent not already delivered to the
Administrative Agent, the Construction Consultant and the Title Company); and

(iv)       copies of any invoices in excess of $50,000 (and a list of invoices
for less than $50,000) for amounts to be paid with the proceeds of such Loan
(other than payments made pursuant to the Construction Contract).

(e)        The Administrative Agent shall have received an endorsement to the
ALTA extended coverage Lender’s policies of title insurance (i) generally
increasing the liability amount of such policies to the Total Revolving Loan
Commitment and with unqualified coverage for mechanics lien claims that is
limited only as to liability amount to the aggregate Construction Loan to the
sum of all prior Construction Loan proceeds disbursed plus proceeds being
disbursed pursuant to the Notice of Loan Borrowing for the requested
Construction Loan, (ii) bringing down the date of such policies, including any
endorsements thereto, to the date of such Construction Loan with no additional
exceptions to title, and (iii) modifying the description of the insured Real
Property Security Documents to include all prior modifications and amendments
and restatements thereof; provided that the following exceptions and
qualifications are permitted (x) those mechanics liens for which the Title
Company has issued an endorsement in form and substance reasonably acceptable to
the Administrative Agent insuring that the Administrative Agent’s Lien shall be
paramount to such mechanics lien and covering losses resulting from such
mechanics lien subject to the terms of the relevant title policy, (y) those
mechanics liens for which the Administrative Agent has received evidence that
such mechanics lien has been bonded in accordance with applicable law, such
evidence to be in form and substance reasonably acceptable to the Administrative
Agent and (z) those approved by the Administrative Agent in its sole and
absolute discretion.

(f)        The total project costs (inclusive of pre-opening expenses,
capitalized interest and financing fees and any contingency amount) for the
Expansion Project shall not actually exceed or be projected to exceed (as
determined by the Administrative Agent, in consultation with the Construction
Consultant) $235,000,000.

(g)        If not previously delivered, the Administrative Agent shall have
received an Assignment of Architect’s Agreement and Assignment of Construction
Contract executed and delivered by each applicable party in form and substance
satisfactory to the Administrative Agent;





-2-

 

--------------------------------------------------------------------------------

 

 

(h)        Such other assurances, certificates, lien waivers, documents or
consents related to the construction of the Expansion Project (including a
lender’s disbursement budget summarizing each Loan request) as the
Administrative Agent may reasonably require.

(i)        With respect to the final Construction Loan only, the Administrative
Agent shall have received (i) the final certificate of occupancy (or its local
equivalent), in form and substance satisfactory to the Administrative Agent and
(ii) evidence satisfactory to the Administrative Agent that the Expansion
Project has been constructed prior to September 30, 2019 and in accordance with
the Plans and Specifications in all material respects.  

 

-3-

 

--------------------------------------------------------------------------------